CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY
DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN OMITTED.






Ex 10.1
UP TO $200,000,000 SENIOR SECURED REVOLVING LOAN FACILITY
LOAN AND SECURITY AGREEMENT
among
CURO RECEIVABLES FINANCE II, LLC,
as Borrower,




MIDTOWN MADISON MANAGEMENT LLC,
as Agent,
and
THE LENDERS PARTY HERETO FROM TIME TO TIME
Dated as of
April 8, 2020






EBF - LOAN AND SECURITY AGREEMENT

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page


I.
DEFINITIONS
1


1.1
General Terms
1


II.
LOAN, PAYMENTS, INTEREST AND COLLATERAL
48


2.1
The Loan
48


2.2
Interest on the Loan
49


2.3
Loan Collections; Repayment.
49


2.4
Promise to Pay; Manner of Payment.
50


2.5
Voluntary Prepayments
52


2.6
Mandatory Prepayments
53


2.7
Payments by Agent; Protective Advances
54


2.8
Grant of Security Interest; Collateral
55


2.9
Collateral Administration
56


2.10
Power of Attorney
58


2.11
Collateral Account
58


2.12
Exclusive Right to Finance.
59


III.
FEES AND OTHER CHARGES
59


3.1
Computation of Fees; Lawful Limits
59


3.2
Default Rate of Interest
60


3.3
Increased Costs; Capital Adequacy
60


3.4
Additional Interest
61


3.5
Exit Additional Interest
62


3.6
Administration Fee
62


3.7
Original Issue Discount
62


3.8
Taxes
63


IV.
CONDITIONS PRECEDENT
66


4.1
Conditions to Closing
66


4.2
Conditions to Initial Revolving Advance and Subsequent Revolving Advances
69


V.
REPRESENTATIONS AND WARRANTIES
71


5.1
Organization and Authority
71


5.2
Loan Documents
71


5.3
Subsidiaries, Capitalization and Ownership Interests
72


5.4
Properties
73


5.5
Other Agreements
73


5.6
Litigation
73


5.7
Tax Returns; Taxes
73





CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





5.8
Financial Statements and Reports
74


5.9
Compliance with Law
74


5.10
Intellectual Property
74


5.11
Licenses and Permits; Labor
75


5.12
No Default; Solvency
75


5.13
Disclosure
75


5.14
Existing Indebtedness; Investments, Guarantees and Certain Contracts
75


5.15
Affiliated Agreements
75


5.16
Insurance
76


5.17
Names; Location of Offices, Records and Collateral; Deposit Accounts and
Investment Property
76


5.18
Non-Subordination
76


5.19
Receivables
76


5.20
Servicing
76


5.21
Legal Investments; Use of Proceeds
77


5.22
Broker’s or Finder’s Commissions
77


5.23
Anti-Terrorism; OFAC
77


5.24
Data Protection
78


5.25
Survival
78


VI.
AFFIRMATIVE COVENANTS
78


6.1
Financial Statements, Reports and Other Information
79


6.2
Payment of Obligations
81


6.3
Conduct of Business and Maintenance of Existence and Assets
81


6.4
Compliance with Legal and Other Obligations
81


6.5
Insurance
81


6.6
True Books
82


6.7
Inspection; Periodic Audits; Quarterly Review
82


6.8
Further Assurances; Post Closing
82


6.9
Payment of Indebtedness
83


6.10
Other Liens
83


6.11
Use of Proceeds
83


6.12
Collateral Documents; Security Interest in Collateral
83


6.13
Servicer; Backup Servicer
84


6.14
Special Purpose Entity
85


6.15
Collections
87


6.16
Reserved
87


6.17
Portfolio Covenants
87


6.18
Reserved
89


6.19
Financial Covenants.
89





CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





6.20
Bank Partner Program Agreements; Transfer of Title
89


6.21
Data Protection
89


VII.
NEGATIVE COVENANTS
90


7.1
Indebtedness
90


7.2
Liens
90


7.3
Investments; Investment Property; New Facilities or Collateral; Subsidiaries
90


7.4
Dividends; Redemptions; Equity
91


7.5
Transactions with Affiliates
91


7.6
Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Taxes; Trade Names
91


7.7
Transfer of Collateral; Amendment of Receivables
92


7.8
Contingent Obligations and Risks
92


7.9
Truth of Statements
92


7.10
Modifications of Agreements
92


7.11
Anti-Terrorism; OFAC
93


7.12
Deposit Accounts and Payment Instructions
93


7.13
[Reserved]
93


7.14
[Reserved]
93


7.15
ERISA
93


7.16
Changes to Bank Partner Program Agreements
93


VIII.
EVENTS OF DEFAULT
94


IX.
RIGHTS AND REMEDIES AFTER DEFAULT
98


9.1
Rights and Remedies
98


9.2
Application of Proceeds
99


9.3
Rights to Appoint Receiver
100


9.4
Attorney-in-Fact
100


9.5
Rights and Remedies not Exclusive
100


X.
WAIVERS AND JUDICIAL PROCEEDINGS
100


10.1
Waivers
100


10.2
Delay; No Waiver of Defaults
100


10.3
Jury Waiver
101


10.4
Amendment and Waivers
101


XI.
EFFECTIVE DATE AND TERMINATION
103


11.1
Effectiveness and Termination
103


11.2
Survival
103


XII.
MISCELLANEOUS
104


12.1
Governing Law; Jurisdiction; Service of Process; Venue
104


12.2
Successors and Assigns; Assignments and Participations
105


12.3
Application of Payments
108





CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





12.4
Indemnity
109


12.5
Notice
110


12.6
Severability; Captions; Counterparts
110


12.7
Expenses
110


12.8
Entire Agreement
111


12.9
Approvals and Duties
111


12.10
Publicity
111


12.11
Release of Collateral
113


12.12
Treatment of Fees
113


XIII.
AGENT PROVISIONS; SETTLEMENT
114


13.1
Agent
114


13.2
Lender Consent
118


13.3
Set-off and Sharing of Payments
119


13.4
Disbursement of Funds
120


13.5
Settlements; Payments; and Information
120


13.6
Dissemination of Information
122


13.7
Non-Funding Lender.
122


13.8
Patriot Act
123


13.9
Electronic Signatures
123



EXHIBITS
Exhibit A
Form of Borrowing Base Certificate

Exhibit B
Form of Note

Exhibit C
Form of Monthly Servicing Report

Exhibit D-1
Form of Bank Partner Receivable Portfolio Documents

Exhibit D-2
Form of State Licensed Installment Portfolio Documents

Exhibit D-3
Form of State Licensed Line of Credit Portfolio Documents

Exhibit E-1
Participation Interest Underwriting Guidelines

Exhibit E-2
Servicing Guidelines

Exhibit E-3
Origination Underwriting Guidelines

Exhibit F
Form of Request for Revolving Advance

Exhibit G
Form of Compliance Certificate

SCHEDULES
Schedule A
Revolving Loan Commitments

Schedule B
Approved States

Schedule 5.1
Organization and Authority



CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





Schedule 5.3
Managers, Managing Members and Directors of Borrower

Schedule 5.5
Other Agreements

Schedule 5.14
Existing Indebtedness

Schedule 5.15
Affiliate Agreements

Schedule 5.16
Insurance

Schedule 5.17A
Names

Schedule 5.17B
Location of Offices, Records and Collateral

Schedule 5.17C
Deposit Accounts and Investment Property

Schedule 6.8
Further Assurances and Post Closing Deliverables

Schedule 6.17(a)(i)
Minimum Cash Collection Percentages Prior to the Advance Rate Increase Date

Schedule 6.17(a)(ii)
Minimum Cash Collection Percentages On and After the Advance Rate Increase Date

Schedule 6.19(a)
Restricted Payment Covenants







CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------


 






LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of April 8, 2020, is
entered into by and among CURO RECEIVABLES FINANCE II, LLC, a Delaware limited
liability company (“Borrower”), each of the lenders from time to time party
hereto (individually each a “Lender” and collectively the “Lenders”) and MIDTOWN
MADISON MANAGEMENT LLC, a Delaware limited liability company, as administrative,
payment and collateral agent for itself, as a Lender, and for the other Lenders
(in such capacities, “Agent”).
WHEREAS, pursuant to the Tier II Purchase and Sale Agreement, the Borrower
desires to purchase from Intermediate SPE, the Collateral, including, but not
limited to, the Receivables originated by Sellers and certain Participation
Interests with respect to the Bank Partner Receivables originated by Bank
Partners;
WHEREAS, Borrower has requested that Lenders make available to Borrower a senior
secured revolving loan facility in an initial maximum principal amount of up to
Two Hundred Million and No/100 Dollars ($200,000,000.00), the proceeds of which
shall be used by Borrower to fund the purchase from Intermediate SPE, from time
to time, of certain Eligible Receivables originated by Sellers and certain
Participation Interests with respect to the Bank Partner Receivables originated
by Bank Partners and to pay closing fees and expenses pursuant to this
Agreement;
WHEREAS, Borrower is willing to grant Agent, for the benefit of itself and the
other Lenders, a first priority lien on and security interest in the Collateral
to secure the Loan and other financial accommodations being granted by the
Lenders to Borrower; and
WHEREAS, Lenders are willing to make the Loan available to Borrower upon the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower, Agent and Lenders hereby agree as follows:


CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------






I.DEFINITIONS

1.1    General Terms
For purposes of the Loan Documents and all Annexes, Schedules and Exhibits
thereto, in addition to the definitions above and elsewhere in this Agreement or
the other Loan Documents, the terms listed in this Article I shall have the
meanings given such terms in this Article I. All capitalized terms used which
are not specifically defined herein shall have the meanings provided in
Article 9 of the UCC in effect on the date hereof to the extent the same are
used or defined therein. Unless otherwise specified herein, this Agreement and
any agreement or contract referred to herein shall mean such agreement as
modified, amended or supplemented from time to time. Unless otherwise specified,
if a provision of this Agreement or any other Loan Document requires the consent
of or approval of Agent or a Lender, such consent or approval shall be in
Agent’s or such Lender’s sole discretion. Unless otherwise specified, as used in
the Loan Documents or in any certificate, report, instrument or other document
made or delivered pursuant to any of the Loan Documents, all accounting terms
not defined in this Article I or elsewhere in this Agreement shall have the
meanings given to such terms in and shall be interpreted in accordance with
GAAP. Unless otherwise specified herein, the words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
“Account Obligor” shall mean any Person that is an obligor in respect of any
Receivable.
“ACH” shall mean the National Automated Clearing House System.
“Additional Bank Partner” shall mean any additional originator of Receivables
selected by Borrower and approved by the Agent in its sole discretion.
“Additional Interest” shall have the meaning assigned to it in Section 3.4
hereof.
“Administration Fee” shall have the meaning assigned to it in Section 3.6
hereof.
“Advance” shall mean any borrowing under and advance of the Loan, including, but
not limited to, each Revolving Advance and any Protective Advance. Any amounts
paid by Agent on behalf of Borrower under any Loan Document shall be an Advance
for purposes of this Agreement.
“Advance Rate” shall mean, as of any date of determination, a percentage equal
to:
(a) with respect to Eligible Bank Partner Receivables, (i) at all times prior to
the Advance Rate Increase Date, sixty-five percent (65%) and (ii) at all times
on or after the Advance Rate Increase Date, the lowest of (A) ninety percent
(90%), (B) if a Bank Partner Receivable Level One Advance Rate Trigger Event has
occurred, eighty percent (80%) until the earlier to occur of (x) such time as no
new Bank Partner Receivable Advance Rate Trigger Event has occurred for three
(3) consecutive calendar months after any Bank Partner Receivable Advance Rate
Trigger Event and (y) the written consent of the Agent, in its sole discretion,
in each case, after which such reduction


2
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





shall be of no further effect and (C) if a Bank Partner Receivable Level Two
Advance Rate Trigger Event has occurred, sixty-five percent (65%) until the
earlier to occur of (x) such time as no new Bank Partner Receivable Level Two
Advance Rate Trigger Event has occurred for three (3) consecutive calendar
months after any Bank Partner Receivable Level Two Advance Rate Trigger Event
and (y) the written consent of the Agent, in its sole discretion, in each case,
after which such reduction shall be of no further effect;
(b) with respect to Eligible State Licensed Installment Receivables, (i) at all
times prior to the Advance Rate Increase Date, sixty-five percent (65%) and (ii)
at all times on or after the Advance Rate Increase Date, the lowest of (A)
ninety percent (90%), (B) if a State Licensed Installment Receivable Level One
Advance Rate Trigger Event has occurred, eighty percent (80%) until the earlier
to occur of (x) such time as no new State Licensed Installment Receivable
Advance Rate Trigger Event has occurred for three (3) consecutive calendar
months after any State Licensed Installment Receivable Advance Rate Trigger
Event and (y) the written consent of the Agent, in its sole discretion, in each
case, after which such reduction shall be of no further effect and (C) if a
State Licensed Installment Receivable Level Two Advance Rate Trigger Event has
occurred, (sixty-five percent 65%) until the earlier to occur of (x) such time
as no new State Licensed Installment Receivable Level Two Advance Rate Trigger
Event has occurred for three (3) consecutive calendar months after any State
Licensed Installment Receivable Level Two Advance Rate Trigger Event and (y) the
written consent of the Agent, in its sole discretion, in each case, after which
such reduction shall be of no further effect; and
(c) with respect to Eligible State Licensed Line of Credit Receivables, (i) at
all times prior to the Advance Rate Increase Date, sixty-five percent (65%) and
(ii) at all times on or after the Advance Rate Increase Date, the lowest of (A)
ninety percent (90%), (B) if a State Licensed Line of Credit Receivable Level
One Advance Rate Trigger Event has occurred, eighty percent (80%) until the
earlier to occur of (x) such time as no new State Licensed Line of Credit
Receivable Advance Rate Trigger Event has occurred for three (3) consecutive
calendar months after any State Licensed Line of Credit Receivable Advance Rate
Trigger Event and (y) the written consent of the Agent, in its sole discretion,
in each case, after which such reduction shall be of no further effect and (C)
if a State Licensed Line of Credit Receivable Level Two Advance Rate Trigger
Event has occurred, eighty percent (80%) until the earlier to occur of (x) such
time as no new State Licensed Line of Credit Receivable Level Two Advance Rate
Trigger Event has occurred for three (3) consecutive calendar months after any
State Licensed Line of Credit Receivable Advance Rate Trigger Event and (y) the
written consent of the Agent, in its sole discretion, in each case, after which
such reduction shall be of no further effect;
provided, that, in each case, upon the occurrence and during the continuation of
any Regulatory Trigger Event, each percentage set forth above shall be reduced
by 100 basis points.
“Advance Rate Increase Date” shall mean October 8, 2020, provided, that the
Advance Rate Increase Date shall not occur unless, as of date, (x) no Default or
Event of Default is then continuing and (y) no Level Two Advance Rate Trigger
Event is then continuing.


3
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Advance Rate Trigger Event” shall mean any Bank Partner Receivable Advance Rate
Trigger Event, State Licensed Installment Receivable Advance Rate Trigger Event
or State Licensed Line of Credit Receivable Advance Rate Trigger Event.
“Affiliate” or “affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition, the
term “control” (and the correlative terms, “controlled by” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies, whether through
ownership of voting securities or other interests, by contract or otherwise.
Notwithstanding anything to the contrary herein or in any other Loan Document,
the term “Affiliate” shall not include any entity that would otherwise qualify
as an Affiliate solely by reason of the FFL Group’s ownership interest in the
Curo Entities, other than each Curo Entity or a Subsidiary of a Curo Entity.
“Age” means, for any Receivable, a fraction rounded down to the largest integer
that does not exceed the fraction, (x) the numerator of which is the number of
days elapsed from the Receivable's Origination Date until the date of
determination computed on the basis of a 360-day year; and (y) the denominator
of which is 30.
“Agent” shall have the meaning assigned to it in the introductory paragraph
hereof.
“Agent Advance” shall have the meaning assigned to it in Section 13.4 hereof.
“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereof.
“Applicable Law” shall mean any and all federal, state, local and/or applicable
foreign statutes, ordinances, rules, regulations, court orders and decrees,
administrative orders and decrees, and other legal requirements of any and every
conceivable type applicable to the Loan, the Loan Documents, Borrower, Servicer,
Intermediate SPE, Sellers, any Indemnity Guarantor, any Bank Partner or the
Collateral or any portion thereof, including, but not limited to, Credit
Protection Laws, credit disclosure laws and regulations, the Fair Labor
Standards Act, and all applicable state and federal usury laws.
“Approved Bank Partner State” shall mean, each state of the United States listed
on Schedule B attached hereto under the heading “Approved Bank Partner State”
and each other state of the United States approved by Agent from time to time;
provided, however, that in no event will a state in which a Regulatory Trigger
Event is continuing be an “Approved Bank Partner State” with respect to any new
Pledged Receivables.
“Approved State Licensed State” shall mean, each state of the United States
listed on Schedule B attached hereto under the heading “Approved State Licensed
State” and each other state of the United States approved by Agent from time to
time; provided, however, that in no event will a state in which a Regulatory
Trigger Event is continuing be an “Approved State Licensed State” with respect
to any new Pledged Receivables.
“Available Amounts” shall mean, as of any Payment Date, the sum of (a) all
payments deposited in or otherwise credited to the Collateral Account with
respect to the Receivables and


4
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





Participation Interests during the related Due Period, (b) all liquidation
proceeds deposited in or otherwise credited to the Collateral Account from the
sale or disposition of any portion of the Receivables and Participation
Interests and/or any property related thereto during the related Due Period,
whether to a third party purchaser or an Affiliate of the Borrower, (c) any
amount deposited in or otherwise credited to the Collateral Account related to a
payment owed to a Seller, Intermediate SPE or Borrower regarding any Receivables
and Participation Interests, (d) all other proceeds of the Collateral deposited
in or otherwise credited to the Collateral Account during the Due Period,
including, but not limited to, judgment awards or settlements, late charges,
refinancing proceeds and other income collected from any source arising in
connection with the Collateral, and (e) all interest earned on the amounts on
deposit in the Collateral Account since the previous Payment Date.
“Availability” shall mean, at any date of determination, the lesser of (a) the
Borrowing Base or (b) the aggregate of the Revolving Loan Commitments, minus, in
each case, the aggregate principal balance of the outstanding Advances.
“Avio” shall mean Avio Credit, Inc.
“Backup Servicer” shall mean Real Time Resolutions, Inc., or any other
independent third party, as Agent, in its sole discretion, engages from time to
time to perform the duties described in the Backup Servicing Agreement and/or
Section 6.13 hereunder, and such other duties as may be agreed to by such
Person, all in accordance with the terms, provisions, and conditions of this
Agreement.
“Backup Servicer Fee” shall mean any fee payable monthly by Borrower to a Backup
Servicer, such fee to be as specified in the applicable Backup Servicing
Agreement.
“Backup Servicing Agreement” shall mean a Backup Servicing Agreement, to be
dated within 60 days of the Closing Date, by and among Agent, Borrower and
Backup Servicer, regarding the provision of certain services by the Backup
Servicer with respect to the Receivables, as the same may be amended, modified,
supplemented, restated, replaced or renewed in writing from time to time.
“Bank Partner” shall mean each of (a) Stride Bank and (b) any Additional Bank
Partner.
“Bank Partner Cash Collection Percentage” means, with respect to any Static Pool
comprised of Bank Partner Receivables, the percentage calculated as (i) the
aggregate amount of all payments (including prepayments) collected from or on
behalf of each Account Obligor obligated in respect of such Receivables
comprising such Static Pool during the period from the origination date of the
applicable Receivable to the date of determination, divided by (ii) the
Receivable Balance of such Receivables comprising such Static Pool (measured as
of the origination date).
“Bank Partner Excess Concentration Amount” shall mean the sum of the following
amounts:


5
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(i)    the portion of the aggregate original Receivable Balance of the Eligible
Bank Partner Receivables, if any, that causes the average original Receivable
Balance of the Eligible Bank Partner Receivables to be greater than [***];
(ii)    the portion of the aggregate Receivable Balance of the Eligible Bank
Partner Receivables, if any, that causes the weighted average original term to
maturity of the Eligible Bank Partner Receivables to be greater than [***]
months;
(iii)    the portion of the aggregate Receivable Balance of the Eligible Bank
Partner Receivables, if any, that causes the weighted average of the stated
interest rate of the aggregate Receivable Balance of all Eligible Bank Partner
Receivables to fall below [***]%;
(iv)    the positive difference, if any, between the aggregate Receivable
Balance of all Eligible Bank Partner Receivables of Account Obligors located in
the same state and (a) at any time on or before April 8, 2021, [***] of the
aggregate Receivable Balance of all Eligible Bank Partner Receivables, (b) at
any thereafter, [***] of the aggregate Receivable Balance of all Eligible Bank
Partner Receivables;
(v)    the positive difference, if any, between the aggregate Receivable Balance
of all Eligible Bank Partner Receivables of Account Obligors located in any two
(2) states and (a) at any time on or before April 8, 2021, [***] of the
aggregate Receivable Balance of all Eligible Bank Partner Receivables, (b) at
any thereafter, [***] of the aggregate Receivable Balance of all Eligible Bank
Partner Receivables; and
(vi)    the portion of the aggregate original Receivable Balance of the Eligible
Bank Partner Receivables, if any, that causes the weighted average FICO Score of
the Account Obligors with respect to the Eligible Bank Partner Receivables (as
determined by Receivable Balance) to be less than [***].
“Bank Partner Program Agreements” shall mean (a) the Stride Bank Program
Agreements and (b) any additional program agreements entered into between a
Subsidiary of Holdings and any Additional Bank Partner, as amended from time to
time in accordance with the terms thereof and hereof.
“Bank Partner Receivable” shall mean each Receivable related to a Participation
Interest that is pledged as Collateral hereunder in accordance with Section 2.8
hereof or any other Loan Document.
“Bank Partner Receivable Advance Rate Trigger Event” shall mean any Bank Partner
Receivable Level One Advance Rate Trigger Event or any Bank Partner Receivable
Level Two Advance Rate Trigger Event.


6
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Bank Partner Receivable Level One Advance Rate Trigger Event” shall mean an
event that occurs if, on any date of determination, the Bank Partner Receivable
Cash Collection Percentage is less than the percentage set forth in the
applicable table in Schedule 6.17(a)(i) or Schedule 6.17(a)(ii), with respect to
all Receivables of a Common Age within such Static Pool, provided, for the
avoidance of doubt, no Static Pool with a Common Age greater than thirty-six
months shall be tested under this definition.
“Bank Partner Receivable Level Two Advance Rate Trigger Event” shall mean an
event that occurs if, on any date of determination, the Bank Partner Receivable
Cash Collection Percentage is less than the percentage set forth in the
applicable table in Schedule 6.17(a)(i) or Schedule 6.17(a)(ii), as applicable,
with respect to all Receivables of a Common Age within such Static Pool,
provided, for the avoidance of doubt, no Static Pool with a Common Age greater
than thirty-six months shall be tested under this definition.
“Bank Partner Retained Percentage” shall mean, with respect to a Receivable
originated by a Bank Partner, a portion of the economic interest in the
obligations of the related Obligor to make payments thereunder that such Bank
Partner retains, if any, pursuant to the applicable Bank Partner Program
Agreement, and which retained portion is stated as a percentage of the entire
consumer loan.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq., as amended from time to time.
“Borrower” shall have the meaning assigned to it in the introductory paragraph
hereof.
“Borrowing Base” shall mean, at any time, an amount equal to the sum of:
(a)    the product of (i) the then applicable Advance Rate for Eligible Bank
Partner Receivables, multiplied by (ii) the sum of (A) the Receivable Balances
(as reduced by the Retained Interest with respect to such Eligible Bank Partner
Receivables as of such date of determination) due under or in respect of all
Eligible Bank Partner Receivables which are pledged to Agent as Collateral
hereunder or pursuant to any other Loan Document, minus (B) the Bank Partner
Excess Concentration Amount, if any; plus,
(b)    the product of (i) the then applicable Advance Rate for Eligible State
Licensed Installment Receivables, multiplied by (ii) the sum of (A) the
Receivable Balances due under or in respect of all Eligible State Licensed
Installment Receivables which are pledged to Agent as Collateral hereunder or
pursuant to any other Loan Document minus (B) the State Licensed Excess
Concentration Amount, if any; plus
(c)    the product of (i) the then applicable Advance Rate for Eligible State
Licensed Line of Credit Receivables, multiplied by (ii) the sum of (A) the
Receivable Balances due under or in respect of all Eligible State Licensed Line
of Credit Receivables which are pledged to Agent as Collateral hereunder or
pursuant to any other Loan Document minus (B) the State Licensed Line of Credit
Excess Concentration Amount, if any; plus


7
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(d)    all Available Amounts on deposit in the Collateral Account not yet
applied in accordance with Section 2.4 hereof; minus
(e)    all amounts required to pay any accrued and unpaid fees, expenses, costs,
interest, indemnities and Protective Advances that will be paid on the next
Payment Date, pursuant to Sections 2.4(a)(ii), 2.4(iii), 2.4(iv), 2.4(v) and
2.4(vi).
“Borrowing Base Certificate” shall mean a Borrowing Base Certificate
substantially in the form of Exhibit A hereto.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which (a) commercial banks in New York City are authorized or required by law to
remain closed or (b) banks are not open for dealings in dollar deposits in the
London interbank market.
“Capital Lease Obligation” of any Person shall mean the obligations of such
Person to pay rent or other amounts under a lease of (or other Indebtedness
arrangements conveying the right to use) real or personal property which are
required to be classified and accounted for as a capital lease or capitalized on
a balance sheet of such Person determined in accordance with GAAP and the amount
of such obligations shall be the capitalized amount thereof in accordance with
GAAP and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease or other arrangement prior to the
first date upon which such lease or other arrangement may be terminated by the
lessee without payment of a penalty; provided that any obligations of Holdings
and its Restricted Subsidiaries either existing on August 27, 2018, or created
prior to the recharacterization described below (i) that were not included on
the consolidated balance sheet of Holdings as capital lease obligations and (ii)
that are subsequently recharacterized as capital lease obligations due to a
change in accounting treatment or otherwise, shall for all purposes of this
Agreement (including, without limitation, the calculation of Consolidated Net
Income and Consolidated Cash Flow) not be treated as Capital Lease Obligations
or Indebtedness.
“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided, that the full faith and credit of the United States is
pledged in support thereof) having maturities of not more than six (6) months
from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank having capital and surplus in excess of $250,000,000, or (ii) any bank
whose short-term commercial paper rating (or whose direct or indirect parent
company’s short-term commercial paper rating) from S&P is at least A-2 or the
equivalent thereof or from Moody’s is at least P-2 or the equivalent thereof in
each case with maturities of not more than six months from the date of
acquisition (any bank meeting the qualifications specified in clauses (b)(i) or
(ii), an “Approved Bank”), (c) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause (a),
above, entered into with any Approved Bank and (d) investments in money market
funds substantially all of whose assets are comprised of securities of the type
described in clauses (a) through (c) above.
“Calculated Rate” shall have the meaning assigned to it in Section 2.2(a)
hereof.


8
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Capital Stock” shall mean:
(a)    in the case of a corporation, corporate stock or shares;
(b)    in the case of an association or business entity other than a
corporation, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;
(c)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of the
issuing Person;
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with such Capital Stock.
“Change in Law” shall mean (a) the adoption of any Applicable Law after the date
of this Agreement, (b) any change in Applicable Law or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance after the date of this Agreement by any
Lender (or, for purposes of Section 3.3 by any Lending Office of such Lender or
by such holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, all requests, rules, guidelines or directives concerning
liquidity and capital adequacy issued by any Governmental Authority (x) under or
in connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, as amended to the date hereof and from time to
time hereafter, and any successor statute and (y) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), shall be a “Change in Law” regardless of the
date adopted, issued, promulgated or implemented.


“CFTC” shall mean CURO Financial Technologies Corp., a Delaware corporation.
“Change of Control” shall mean the occurrence of any of the following:
(i)    the direct or indirect sale, conveyance, transfer, lease or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of Holdings
and/or its Subsidiaries, taken as a whole, to any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) other than
the Permitted Holders; or
(ii)    the adoption of a plan relating to the liquidation or dissolution of
Holdings or its Subsidiaries taken as a whole; or


9
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(iii)    the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as defined above) other
than the Permitted Holders, becomes the “beneficial owner” (as such term is
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
except that for purposes of this clause (3) such person shall be deemed to have
“beneficial ownership” of all shares that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 50% of the voting stock of Holdings;
or
(iv)    the first day on which a majority of the members of the Board of
Directors of Holdings are not Continuing Directors; or
(v)    the consummation of the first transaction (including any merger or
consolidation), the result of which is that any “person” (as defined above)
other than the Permitted Holders becomes the “beneficial owner” (as defined
above), directly or indirectly, of more of the voting stock of Holdings than is
at that time beneficially owned by the Permitted Holders in the aggregate
(except that for purposes of this clause (v) such Permitted Holders shall be
deemed to have “beneficial ownership” of all shares of voting stock that such
Permitted Holders have the right to acquire, whether such right is exercisable
immediately or only after the passage of time); provided, that such transaction
shall not constitute a Change of Control unless such “person” then owns,
directly or indirectly, in the aggregate, more than 35% of the voting stock of
Holdings; or
(vi)    the first day on which Holdings ceases to directly or indirectly
“beneficially own” (as defined above) 100% of the outstanding voting stock of
Intermediate Holdings; or
(vii)    the first day on which Holdings ceases to directly or indirectly
“beneficially own” (as defined above) 100% of the outstanding voting stock of
Curo Management;
(viii)    the first day on which Intermediate Holdings ceases to directly or
indirectly “beneficially own” (as defined above) 100% of the outstanding voting
stock of Intermediate SPE; or
(ix)    the first day on which Intermediate SPE ceases to directly “beneficially
own” (as defined above) 100% of the outstanding voting stock of Borrower.
“Charged-Off Receivable” shall mean a Receivable or Bank Partner Receivable
related to a Participation Interest that has, in either case, (a) been written
off or charged off by (or should have been written off or charged off or is
expected to be written off or charged off by) the related Bank Partner,
Servicer, Seller or Borrower, including without limitation in accordance with
the Servicing Guidelines or the Underwriting Guidelines or deemed charged-off or
non-collectible by the related Bank Partner, Servicer, Seller or Borrower, or
(b) any portion of which remains unpaid for more than ninety (90) days from the
scheduled due date for such payment. A Receivable which becomes a Charged-Off
Receivable will remain in this category, even if it becomes re-performing unless
otherwise agreed to in Agent’s sole discretion.


10
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Charter and Good Standing Documents” shall mean, for the applicable Person,
(i) a copy of the certificate of incorporation, certificate of formation,
statutory certificate of trust or other applicable charter document certified as
of a date not more than thirty (30) days before the Closing Date by the
applicable Governmental Authority of the jurisdiction of formation of such
Person, (ii) a copy of the bylaws, operating agreement, trust agreement or other
applicable organizational document certified as of the Closing Date by the
corporate secretary or assistant secretary of such Person, (iii) an original
certificate of good standing as of a date not more than ten (10) Business Days
before the Closing Date issued by the applicable Governmental Authority of the
jurisdiction of formation of such Person and of every other jurisdiction in
which such Person has an office or is otherwise required to be in good standing,
and (iv) copies of the resolutions of the board of directors (or other
applicable governing body) and, if required, stockholders or other equity owners
authorizing the execution, delivery and performance of the Loan Documents to
which such Person, as applicable, is a party, certified by an authorized officer
of such Person as of the Closing Date.
“Claims” shall mean any and all liabilities, obligations, losses, damages,
penalties, claims, actions, litigation, proceedings, investigations, judgments,
suits, fees, costs, expenses, charges, advances and disbursements of any kind
(including, without limitation, reasonable fees, costs, expenses and charges of
outside counsel).
“Closing” shall mean the satisfaction, or written waiver by Agent and the
Lenders, of all of the conditions precedent set forth in this Agreement required
to be satisfied prior to the consummation of the transactions contemplated
hereby.
“Closing Date” shall mean the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and all rules
and regulations promulgated thereunder.
“Collateral” shall mean, collectively and each individually, all collateral
and/or security granted and/or securities pledged to Agent for the benefit of
itself and the other Lenders, by Borrower pursuant to the Loan Documents
including, without limitation, the items set forth in Section 2.8 of this
Agreement.
“Collateral Account” shall mean that certain deposit account at the Collateral
Account Bank held in the name of Borrower, with account number [***], which has
been pledged to Agent, for the benefit of the Lenders.
“Collateral Account Bank” shall mean Axos Bank and any successor thereto.
“Collateral Account Control Agreement” shall mean that certain account control
agreement by and among Agent, Borrower and Collateral Account Bank dated as of
the Closing Date, which pledges the Collateral Account and all funds and sums
contained therein to Agent, for the benefit of the Lenders, and provides for
direct and standing instructions for the disposition of funds therefrom directly
to Agent, as the same may be amended, modified, supplemented, restated, replaced
or renewed in writing from time to time.


11
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Collateral Assignment of Purchase Agreements” shall mean that certain
Collateral Assignment of Purchase and Sale Agreements, dated on or about the
Closing Date, from Intermediate Holdings and Borrower for the benefit of Agent,
consented to by Sellers.
“Commitment Increase Date” shall mean the earliest date to occur of (a) the
Participation Sale Date and (b) December 31, 2020, provided, that the Commitment
Increase Date shall not occur unless, as of such earliest date, (x) the Borrower
is in compliance with all of the covenants set forth in Section 6.17 hereof, (y)
no Advance Rate Trigger Event is then continuing and (z) no Default or Event of
Default is then continuing.


“Common Age” means, with respect to any Static Pool, the highest common Age of
the Receivables included in such Static Pool.
“Confidential Personal Information” means any and all information or data
protected by Privacy Laws, including (without limitation) information or data
that: (a) is personal information or information about an identifiable
individual (as more particularly defined in the applicable Privacy Laws) that
was collected, used, disclosed or accessible to the Seller or the Servicer; or
(b) is information from which an individual or individual's identity can be
ascertained either from the information itself or by combining the information
with information from other sources available to the parties.
“Consolidated Cash Flow” shall mean, with respect to any Person for any period,
the Consolidated Net Income of such Person and its Restricted Subsidiaries for
such period plus:
(a)    an amount equal to any extraordinary or non-recurring loss, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus
(b)    an amount equal to any net loss realized in connection with an Asset
Sale, the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness by such Person or its
Restricted Subsidiaries, to the extent such losses were deducted in computing
such Consolidated Net Income; plus
(c)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(d)    Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period; plus
(e)    depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) to the extent deducted in computing such Consolidated Net
Income; plus
(f)    without duplication of the application of clause (4) of the definition of
Consolidated Net Income, write offs, write downs or impairment of goodwill or
other intangible assets, unrealized mark to market losses, and other non cash
charges and expenses (excluding any


12
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





such other non cash charge or expense to the extent that it represents an
accrual of or reserve for cash charges in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period to the extent deducted in computing such
Consolidated Net Income; plus
(g)    any fees or expenses relating to a Qualified Receivables Transaction, to
the extent such fees or expenses are deducted in computing Consolidated Net
Income; plus
(h)    any one-time, non-recurring expenses or charges related to any Equity
Offering, Permitted Investment, acquisition, recapitalization or Indebtedness
permitted to be incurred under this Indenture (including a refinancing thereof),
whether or not successful, including (i) such fees, expenses or charges related
to the offering of the Notes and the Credit Agreement and (ii) any amendment or
other modification of this Indenture, in each case, deducted in computing
Consolidated Net Income; minus
(i)    all non-cash items to the extent that such non-cash items increased
Consolidated Net Income for such period (excluding the recognition of deferred
revenue or any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period and any items for
which cash was received in a prior period).
Notwithstanding the foregoing, the provision for taxes based on income or
profits of, and the depreciation and amortization and other non-cash charges of,
a Restricted Subsidiary of a Person shall be added to Consolidated Net Income to
compute Consolidated Cash Flow only to the extent (and in the same proportion)
that the Net Income of such Restricted Subsidiary was included in calculating
the Consolidated Net Income of such Person.
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum of, without duplication:
(a)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including amortization of
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges Incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations); provided that the amortization or write-off of capitalized
financing or debt issuance costs shall be excluded; plus
(b)    the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
(c)    any interest expense on Indebtedness of another Person to the extent that
such Indebtedness is Guaranteed by such Person or one of its Restricted
Subsidiaries or secured by a Lien on the assets of such Person or one of its
Restricted Subsidiaries (whether or not such Guarantee or Lien is called upon).


13
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP;
provided that:
(a)    solely for the purpose of Schedule 6.19(a), the Net Income of any Person
that is not a Restricted Subsidiary of such Person, or that is accounted for by
the equity method of accounting shall be included, but only to the extent of the
amount of dividends or distributions that have been distributed in cash (or to
the extent converted into cash) to the referent Person or a Restricted
Subsidiary thereof in respect of such period;
(b)    the Net Income of any Restricted Subsidiary shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restriction has been legally waived;
(c)    the cumulative effect of a change in accounting principles shall be
excluded;
(d)    the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets or liabilities of Foreign Subsidiaries resulting from
the application of GAAP and the amortization of intangibles of Foreign
Subsidiaries arising from the application of GAAP, including pursuant to ASC
805, Business Combinations, ASC 350, Intangibles-Goodwill and Other, or ASC 360,
Property, Plant and Equipment, as applicable, shall be excluded; and
(e)    Consolidated Net Income shall not be reduced by any fees and expenses
paid or payable in respect of the offering contemplated hereby, the application
of the use of proceeds therefrom and related transactions.
“Consolidated Tangible Assets” means with respect to Holdings as of any date,
the aggregate of the assets of Holdings and its Restricted Subsidiaries,
excluding goodwill and any other assets properly classified as intangible assets
in accordance with GAAP, shown on the balance sheet for the most recently ended
fiscal quarter for which financial statements are available, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, an amount
equal to the aggregate principal amount of Indebtedness of Holdings and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any acquisition permitted under this Indenture), with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of the term “Consolidated Total Leverage
Ratio.”
“Consolidated Total Leverage Ratio” means, with respect to any specified Person,
as of any date of determination, the ratio of (i) the Consolidated Total Debt to
(ii) Consolidated Cash Flow of such Person for the most recently ended four
fiscal quarters for which internal financial statements


14
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





are available. In the event that Holdings or any of its Restricted Subsidiaries
Incurs or redeems any Indebtedness (other than revolving credit borrowings) or
issues or redeems Preferred Stock subsequent to the commencement of the period
for which the Consolidated Total Leverage Ratio is being calculated but prior to
the date on which the event for which the calculation of the Consolidated Total
Leverage Ratio is made (the “Calculation Date”), the Consolidated Total Leverage
Ratio shall be calculated giving pro forma effect to such Incurrence or
redemption of Indebtedness, or such issuance or redemption of Preferred Stock
(including the application of any proceeds therefrom), as if the same had
occurred at the beginning of the applicable four quarter reference period. In
addition, for purposes of making the computation referred to above:
(a)    acquisitions that have been made by Holdings or any of its Restricted
Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the four quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date
shall be deemed to have occurred on the first day of the four quarter reference
period and Consolidated Cash Flow for such reference period shall be calculated
to include the Consolidated Cash Flow of the acquired entities (adjusted to
exclude (A) the cost of any compensation, remuneration or other benefit paid or
provided to any employee, consultant, Affiliate or equity owner of the acquired
entities to the extent such costs are eliminated and not replaced and (B) the
amount of any reduction in general, administrative or overhead costs of the
acquired entities, in each case, as determined in good faith by an officer of
Holdings);
(b)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, shall be excluded;
(c)    any Person that is a Restricted Subsidiary of Holdings on the Calculation
Date will be deemed to have been a Restricted Subsidiary of Holdings at all
times during such four quarter period;
(d)    any Person that is not a Restricted Subsidiary of Holdings on the
Calculation Date will be deemed not to have been a Restricted Subsidiary of
Holdings at any time during such four quarter period; and
(e)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).
“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intending to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise


15
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (d) otherwise to assure or to hold
harmless the owner of such primary obligation against loss in respect thereof,
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
“Continuing Director” shall mean, as of any date of determination, any member of
the Board of Directors of CURO Group Holdings Corp. and CURO Intermediate
Holdings Corp. (as applicable) who (1) was a member of such Board of Directors
on the date of this Agreement or (2) was (x) nominated for election or elected
to such Board of Directors with the approval, recommendation or endorsement of a
majority of the directors who were members of such Board of Directors on the
date of this Agreement or whose nomination or election to the Board of Directors
was previously so approved or (y) designated or appointed, directly or
indirectly, by the Permitted Holders.
“Contract Right” shall mean any right of Borrower to payment under a contract
for the sale or lease of goods or the rendering of services, which right is at
the time not yet earned by performance.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies, or activities of such Person, whether through ownership of voting
securities, by contract or otherwise.
“Credit Party” shall mean, each of the Borrower, Intermediate SPE, the Servicer,
and each Seller.
“Credit Protection Laws” shall mean all federal, state and local laws in respect
of the business of extending credit to borrowers, including without limitation,
the Truth in Lending Act (and Regulation Z promulgated thereunder), Equal Credit
Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Gramm-Leach-Bliley Financial Privacy Act, Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, all rules and regulations
issued by the Consumer Financial Protection Bureau, Dodd–Frank Wall Street
Reform and Consumer Protection Act, anti-discrimination and fair lending laws,
laws relating to servicing procedures or maximum charges and rates of interest,
laws relating to consumer loans, and other similar laws, each to the extent
applicable, and all applicable regulations in respect of any of the foregoing.
“CSO Obligations” means obligations to purchase, or other Guarantees of,
consumer loans the making of which were facilitated by Holdings or a Restricted
Subsidiary of Holdings acting as a credit services organization or other similar
service provider.


16
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“CURO Entities” shall mean, collectively, CFTC, Holdings, Intermediate Holdings,
Intermediate SPE and CURO Management.
“CURO Management” shall mean CURO Management LLC, a Nevada limited liability
company.
“Customer Data” means all data and information supplied or provided or made
available directly or indirectly to the Seller and the Servicer by Account
Obligors, including: (a) Confidential Personal Information; (b) the customer
data of the Sellers and the Servicer, (c) the result of the processing of any
such data, or data that is generated or derived or collected in any connection
with the origination and servicing of the Receivables; and (d) all such data and
information of the Seller’s or the Servicer’s contractors, agents or other third
parties.
“Data Requirements” means Privacy Laws applicable to the Sellers' and the
Servicer’s conduct of business, all agreements to which it is bound, and all
internal or customer-facing policies of the Seller and the Servicer, in each
case with respect to collection, use, storage, transfer, privacy, protection, or
security of information.
“Days Past Due” shall mean, with respect to any Receivable, as of any date of
determination, the number of days elapsed since the first date on which the
applicable Account Obligor failed to make any portion of a Scheduled Payment
that has not been subsequently paid.
“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
United States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, as amended from time to time.
“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time, if any, or both, would
constitute or be or result in an Event of Default.
“Default Rate” shall have the meaning assigned to it in Section 3.2 hereof.
“Defective Receivable” shall mean (a) any Bank Partner Receivable related to a
Participation Interest pledged as Collateral hereunder with an uncured breach of
any representation or warranty of (i) Avio to Intermediate SPE pursuant to the
Tier I Purchase and Sale Agreement as of the date of the sale of the
Participation Interest with respect to such Bank Partner Receivable to
Intermediate SPE or (ii) Intermediate SPE to Borrower pursuant to the Tier II
Purchase and Sale Agreement as of the date of the sale of the Participation
Interest with respect to such Bank Partner Receivable to Borrower, and (b) any
Receivable pledged as Collateral hereunder with an uncured breach of any
representation or warranty of (i) a Seller to Intermediate SPE pursuant to the
Tier I Purchase and Sale Agreement as of the date of the sale of such Receivable
to Intermediate SPE or (ii) Intermediate SPE to Borrower pursuant to the Tier II
Purchase and Sale Agreement as of the date of the sale of such Receivable to
Borrower.


17
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Delinquent Receivable” shall mean any Receivable that is not a Charged-Off
Receivable for which all or any portion of a Scheduled Payment is more than
thirty (30) Days Past Due.
“Delinquency Ratio” shall mean, with respect to the Pledged Receivables and any
date of determination, a rate, expressed as a percentage, equal to (i) the
aggregate Receivable Balance of all Delinquent Receivables as of such date
divided by (ii) the aggregate Receivable Balance of all Pledged Receivables;
provided that for purposes of calculating the Delinquency Ratio for any calendar
month, all Pledged Receivables that became or are designated Charged-Off
Receivables on or prior to the last day of any period of determination shall be
deemed to have a Receivable Balance of zero.
“Deposit Account” shall mean, individually and collectively, the Collateral
Account, the Operating Account and any other bank or other depository accounts
of Borrower (or if referring to another Person, such other Person’s).
“Direct Competitor” shall mean Person engaged principally and directly, through
its own operations or operations of any of its Affiliates that are Controlled by
such Person, in the business of purchasing participations substantially similar
to the Bank Partner Receivables or other Eligible Receivables or originating
receivables substantially similar to the Receivables, provided, that no
Affiliate of Agent not directly and primarily engaged in the business of
consumer lending shall be a Direct Competitor.
“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:
(a)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;
(b)    is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of the
Company or a Subsidiary of the Company; provided that any such conversion or
exchange will be deemed an Incurrence of Indebtedness or Disqualified Stock, as
applicable); or
(c)    is redeemable at the option of the holder thereof, in whole or in part,
in the case of each of clauses (a), (b) and (c), on or prior to the 91st day
after the Stated Maturity of the Indenture Notes; provided that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders thereof the right to require such Person to repurchase or redeem
such Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring on or prior to the 91st day after the Stated Maturity of the Indenture
Notes will not constitute Disqualified Stock if the terms of such Capital Stock
provide that such Person may not repurchase or redeem any such Capital Stock
pursuant to such provisions prior to the Company’s purchase of the Notes as are
required to be purchased pursuant to Sections 5.10 and 5.14 of the Indenture.
“Dollars” and “$” shall mean lawful money of the United States of America.


18
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Due Period” shall mean, for any Payment Date, the period of time since the
immediately preceding Payment Date, provided, that with respect to the first
Payment Date, such period shall be measured from the Closing Date.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by electronic mail (“e-mail”) or E-Fax, or otherwise to or from an
electronic system or other equivalent service.
“Eligible Bank Partner Receivables” shall mean those Bank Partner Receivables
related to Participation Interests owned by Borrower, which meet, as of any date
of determination, all of the following requirements:
(i)    such Bank Partner Receivable and all Portfolio Documents with respect to
such Bank Partner Receivable have been originated, brokered or sourced by a Bank
Partner, in each case accordance with the Underwriting Guidelines and all
Applicable Law and relate to a Participation Interest sold by a Bank Partner to
Seller and from Seller to Borrower;
(ii)    (a) all Portfolio Documents with respect to such Bank Partner Receivable
have been and are currently serviced by the related Bank Partner in accordance
with the terms and provisions of the related Multi-Party Agreement and (b) the
Participation Interest related to such Bank Partner Receivable is serviced by
the Servicer in accordance with the Servicing Guidelines;
(iii)    such Bank Partner Receivable shall comply in all material respects with
all Applicable Law and all statutory or other applicable cancellation or
rescission periods related thereto have expired;
(iv)    such Receivable and all related Portfolio Documents shall have been duly
authorized and executed, shall be in full force and effect and shall represent a
legal, valid and binding and absolute obligation of the applicable Account
Obligor to pay the Receivable Balance to Borrower, enforceable against such
Account Obligor in accordance with the terms of the related Portfolio Documents,
without any right of cancellation, rescission, offset, counterclaim, dispute,
discount, adjustment or defense, except to the extent that enforceability may be
limited by Debtor Relief Laws and general principles of equity, and is not
contingent in any respect for any reason;
(v)    the applicable Account Obligor is not the subject of any proceeding under
any Debtor Relief Law;
(vi)    such Bank Partner Receivable shall not be a Delinquent Receivable or a
Charged-Off Receivable;


19
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(vii)    such Bank Partner Receivable and related Portfolio Documents shall not
have been amended, waived, modified, renewed, supplemented or restated from
their respective original terms, other than Permitted Modifications;
(viii)    such Bank Partner Receivable was selected by such Bank Partner and
Seller at random and with no intention to select receivables that would be more
adverse to Borrower, Agent or Lenders;
(ix)    payments under such Bank Partner Receivable are due in Dollars and the
Portfolio Documents do not permit the currency in which such Receivable is
payable to be changed;
(x)    all previous Scheduled Payments have been made by the related Account
Obligor and not by the applicable Bank Partner, Servicer, Seller, Borrower or
any Affiliate thereof;
(xi)    neither a Bank Partner, Servicer, Indemnity Guarantor, Seller or
Borrower shall be engaged in any adverse litigation with the applicable Account
Obligor, nor has the applicable Account Obligor raised or claimed any right of
rescission, offset, counterclaim, dispute, discount, adjustment or defense;
(xii)    at all times on and after June 8, 2020, with respect to the related
Verification Deliverables that have been delivered to Verification Agent in
accordance with Section 2.9 hereof and the Backup Servicing Agreement, no
exceptions have been noted by the Verification Agent on the related Verified
Receivables Report;
(xiii)    all amounts and information in respect of such Bank Partner Receivable
or furnished to Agent in connection therewith shall be true and correct in all
material respects and not disputed in writing by the Account Obligor thereon or
any guarantor thereof;
(xiv)    such Bank Partner Receivable shall not be a renewal, amendment,
refinance, modification, waiver or extension of any Ineligible Receivable or
Defective Receivable that was previously substituted with an Eligible
Receivable, except as otherwise approved in writing by Agent;
(xv)    such Bank Partner Receivable shall not be a revolving line of credit;
(xvi)    Such Bank Partner Receivable documents not relating to any “title loan”
or “title pawn loan” or similar loan, advance or receivable secured by or
related to the pledge of any vehicle title;
(xvii)    a Participation Interest with respect to such Bank Partner Receivable
has been sold by a Bank Partner to Seller pursuant to a Bank Program Partner
Agreement, and following the consummation of such sale, such Participation
Interest shall be 100% owned by Seller and no other Person (other than Seller)
owns or claims any legal or beneficial


20
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





interest therein, and thereafter, such Participation Interest has been sold by
Seller to Borrower pursuant to the Purchase and Sale Agreement, and following
the consummation of such sale such Participation Interest shall be 100% owned by
Borrower and no other Person (other than Borrower and Agent) owns or claims any
legal or beneficial interest therein;
(xviii)    the form of Portfolio Documents relating to such Receivable shall be
in the form of Exhibit D-1 attached hereto or shall otherwise be in form and
content acceptable to Agent in its sole discretion and approved in advance by
Agent in writing, except as may be required by Applicable Law;
(xix)    neither the Account Obligor thereon nor any guarantor thereof is
employed by, related to or affiliated with any Bank Partner, Servicer, Seller,
Indemnity Guarantor or Borrower;
(xx)    to the actual knowledge of the Borrower and the Servicer, the Account
Obligor related to such Bank Partner Receivable is not deceased;
(xxi)    payments in respect of such Bank Partner Receivable shall be due and
payable daily, weekly, bi-weekly or monthly, and such Receivable shall not be a
“single-pay” loan or similar structure requiring repayment in one single payment
or be subject to a balloon payment at maturity;
(xxii)    such Bank Partner Receivable has an original term to maturity of no
less than six (6) months and no more than sixty (60) months;
(xxiii)    the annual percentage rate or “APR” inclusive of all finance charges
or service charges, as stated in the related Portfolio Documents, for such Bank
Partner Receivable is not less than [***] per annum nor greater than [***] per
annum;
(xxiv)    as of the applicable origination date of such Bank Partner Receivable,
the billing address of the Account Obligor in relation to such Bank Partner
Receivable is located in an Approved Bank Partner State;
(xxv)    the original principal balance as of the applicable origination date
(including any capitalized fees and expenses) of such Bank Partner Receivable is
not less than $500 and not more than $5,000;
(xxvi)    Such Bank Partner Receivable shall not be evidenced by a judgment or
have been reduced to judgment;
(xxvii)    the Portfolio Documents with respect to such Bank Partner Receivable
do not constitute “electronic chattel paper” (as such term is defined in the
UCC);
(xxviii)    no instrument of release or waiver has been executed in connection
with any Portfolio Document with respect to such Bank Partner Receivable, and
the Account Obligor in respect of such Bank Partner Receivable has not been
released from its obligations thereunder, in whole or in part;


21
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(xxix)    the related Account Obligor is a natural person and no Account Obligor
with respect to such Receivable is a “foreign person” within the meaning of
Sections 1445 and 7701 of the Code (i.e. no Account Obligor is a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign
estate, as those terms are defined in the Code);
(xxx)    such Bank Partner Receivable is not a Defective Receivable;
(xxxi)    such Bank Partner Receivable is genuine, and each of the Portfolio
Documents evidencing such Receivable has only one original counterpart, and no
party other than the related Bank Partner is in actual or constructive
possession of any original Portfolio Documents with respect to such Bank Partner
Receivable;
(xxxii)    there are no proceedings or investigations pending or threatened (in
writing) before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality having jurisdiction over the related
Account Debtor or its properties: (i) asserting the invalidity of the related
Receivable, or (ii) seeking any determination or ruling that, if determined
adversely to such Account Debtor, could materially and adversely affect the
validity or enforceability of the related Receivable;
(xxxiii)     the related Account Debtor has made, prior to inclusion in the
Borrowing Base, the first Scheduled Payment on the date due and was not
delinquent in such Scheduled Payment;
(xxxiv)     with respect to any Receivable originated prior to April 1, 2020, no
payment on such Receivable is delinquent as of the date such Receivable is
included in the Borrowing Base;
(xxxv)    the related Portfolio Documents evidencing such Receivable Contract
and any other documents related to such Receivable do not prohibit the sale,
transfer or assignment of such Receivable;
(xxxvi)     neither the Receivable nor any portion of such Receivable has been
classified in the Seller’s, Servicer’s or Borrower’s records as cancelled or
fraudulent; and
(xxxvii)    no Regulatory Trigger Event described in clause (y) of the
definition thereof shall have occurred and be continuing in the jurisdiction in
which such Receivable was originated or the jurisdiction in which the Account
Obligor resides.
“Eligible Receivable” shall mean any Eligible Bank Partner Receivable or
Eligible State Licensed Receivable and “Eligible Receivables” shall mean all of
the Eligible Bank Partner Receivables and Eligible State Licensed Receivables,
collectively.
“Eligible State Licensed Receivable” shall mean any Eligible State Licensed Line
of Credit Receivable or Eligible State Licensed Installment Receivable and
“Eligible State Licensed


22
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





Receivables” shall mean all of the Eligible State Licensed Line of Credit
Receivables and Eligible State Licensed Installment Receivables, collectively.
“Eligible State Licensed Installment Receivables” shall mean those Receivables
owned by Borrower that are not related to Participation Interests, that meet, as
of any date of determination, all of the following requirements:
(i)    such Receivable and all Portfolio Documents with respect to such
Receivable have been originated by Seller in accordance with the Underwriting
Guidelines and all Applicable Law;
(ii)    all Portfolio Documents with respect to such Receivable have been and
are currently serviced by Servicer in accordance with the Servicing Guidelines
and all Applicable Law;
(iii)    such Receivable shall comply in all material respects with all
Applicable Law and all statutory or other applicable cancellation or rescission
periods related thereto have expired;
(iv)    such Receivable and all related Portfolio Documents shall have been duly
authorized and executed, shall be in full force and effect and shall represent a
legal, valid and binding and absolute obligation of the applicable Account
Obligor to pay the Receivable Balance to Borrower, enforceable against such
Account Obligor in accordance with the terms of the related Portfolio Documents,
without any right of cancellation, rescission, offset, counterclaim, dispute,
discount, adjustment or defense, except to the extent that enforceability may be
limited by Debtor Relief Laws and general principles of equity, and is not
contingent in any respect for any reason;
(v)    the applicable Account Obligor is not the subject of any proceeding under
any Debtor Relief Law;
(vi)    such Receivable shall not be a Delinquent Receivable or a Charged-Off
Receivable;
(vii)    such Receivable and related Portfolio Documents shall not have been
amended, waived, modified, renewed, supplemented or restated from their
respective original terms, other than Permitted Modifications;
(viii)    such Receivable selected by Seller and offered to be sold to Borrower
was selected by Seller at random and with no intention to select Receivables
that would be more adverse to Borrower, Agent or Lenders;
(ix)    payments under such Receivable are due in Dollars and the Portfolio
Documents do not permit the currency in which such Receivable is payable to be
changed;
(x)    all previous Scheduled Payments have been made by the related Account
Obligor and not by Servicer, Seller, Borrower or any Affiliate thereof;


23
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(xi)    neither a Servicer, Indemnity Guarantor, Seller or Borrower shall be
engaged in any adverse litigation with the applicable Account Obligor, nor has
the applicable Account Obligor raised or claimed any right of rescission,
offset, counterclaim, dispute, discount, adjustment or defense;
(xii)    at all times on and after June 8, 2020, with respect to the related
Verification Deliverables that have been delivered to Verification Agent in
accordance with Section 2.9 hereof and the Backup Servicing Agreement, no
exceptions have been noted by the Verification Agent on the related Verified
Receivables Report;
(xiii)    all amounts and information in respect of such Receivable or furnished
to Agent in connection therewith shall be true, complete and correct in all
material respects and not disputed in writing by the Account Obligor thereon or
any guarantor thereof;
(xiv)    such Receivable shall not be a renewal, amendment, refinance,
modification, waiver or extension of any Ineligible Receivable or Defective
Receivable that was previously substituted with an Eligible Receivable, except
as otherwise approved in writing by Agent;
(xv)    such Receivable shall not be a revolving line of credit;
(xvi)    such Receivable does not relate to any “title loan,” “title pawn loan”
or similar loan, advance or receivable serviced by or related to the pledge of a
vehicle title;
(xvii)    such Receivable has been sold by Seller to Borrower pursuant to the
Purchase and Sale Agreement, and following the consummation of such sale such
Receivable shall be 100% owned by Borrower and no other Person (other than
Borrower and Agent) owns or claims any legal or beneficial interest therein;
(xviii)    the form of Portfolio Documents relating to such Receivable shall be
in the form of Exhibit D-2 attached hereto or shall otherwise be in form and
content acceptable to Agent in its sole discretion and approved in advance by
Agent in writing, except as may be required by Applicable Law;
(xix)    neither the Account Obligor thereon nor any guarantor thereof is
employed by, related to or affiliated with any Bank Partner, Servicer, Seller,
Indemnity Guarantor or Borrower;
(xx)    to the actual knowledge of the Borrower and the Servicer, the Account
Obligor related to such Receivable is not deceased;
(xxi)    payments in respect of such Receivable shall be due and payable daily,
weekly, bi-weekly or monthly, and such Receivable shall not be a “single-pay”
loan or similar structure requiring repayment in one single payment or be
subject to a balloon payment at maturity;


24
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(xxii)    such Receivable has an original term to maturity of no more than sixty
(60) months;
(xxiii)    the annual percentage rate or “APR” inclusive of all finance charges
or service charges, as stated in the related Portfolio Documents, for such
Receivable is not less than [***] per annum nor greater than [***] per annum;
(xxiv)    as of the applicable origination date of such Receivable, the billing
address of the Account Obligor in relation to such Receivable is located in an
Approved State Licensed State;
(xxv)    the original principal balance as of the applicable origination date
(including any capitalized fees and expenses) of such Receivable is not less
than $50 and not more than $5,000;
(xxvi)     any rescission or cancellation period with respect to such Receivable
have expired;
(xxvii)    such Receivable shall not be evidenced by a judgment or have been
reduced to judgment;
(xxviii)     the Portfolio Documents with respect to such Receivable do not
constitute “electronic chattel paper” (as such term is defined in the UCC);
(xxix)    no instrument of release or waiver has been executed in connection
with any Portfolio Document with respect to such Receivable, and the Account
Obligor in respect of such Receivable has not been released from its obligations
thereunder, in whole or in part;
(xxx)    the related Account Obligor is a natural person and no Account Obligor
with respect to such Receivable is a “foreign person” within the meaning of
Sections 1445 and 7701 of the Code (i.e. no Account Obligor is a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign
estate, as those terms are defined in the Code);
(xxxi)    such Receivable is not a Defective Receivable;
(xxxii)    such Receivable is genuine, and each of the Portfolio Documents
evidencing such Receivable has only one original counterpart, and no other party
is in actual or constructive possession of any original Portfolio Documents with
respect to such Receivable;
(xxxiii)     there are no proceedings or investigations pending or threatened
(in writing) before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality having jurisdiction over the related
Account Debtor or its properties: (i) asserting the invalidity of the related
Receivable, or (ii) seeking any


25
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





determination or ruling that, if determined adversely to such Account Debtor,
could materially and adversely affect the validity or enforceability of the
related Receivable;
(xxxiv)        the related Portfolio Documents evidencing such Receivable
Contract and any other documents related to such Receivable do not prohibit the
sale, transfer or assignment of such Receivable;
(xxxviii)    with respect to any Receivable originated prior to October 1, 2020,
the related Account Debtor has made, prior to inclusion in the Borrowing Base,
the first Scheduled Payment on the date due and was not delinquent in such
Scheduled Payment;
(xxxv)     with respect to any Receivable originated prior to April 1, 2020, no
payment on such Receivable is delinquent as of the date such Receivable is
included in the Borrowing Base;
(xxxvi)     neither the Receivable nor any portion of such Receivable has been
classified in the Seller’s, Servicer’s or Borrower’s records as cancelled or
fraudulent; and
(xxxvii)     no Regulatory Trigger Event described in clause (y) of the
definition thereof shall have occurred and be continuing in the jurisdiction in
which such Receivable was originated or the jurisdiction in which the Account
Obligor resides.
“Eligible State Licensed Line of Credit Receivables” shall mean those
Receivables owned by Borrower that are not related to Participation Interests,
that meet, as of any date of determination, all of the following requirements:
(i)    such Receivable and all Portfolio Documents with respect to such
Receivable have been originated by Seller in accordance with the Underwriting
Guidelines and all Applicable Law;
(ii)    all Portfolio Documents with respect to such Receivable have been and
are currently serviced by Servicer in accordance with the Servicing Guidelines
and all Applicable Law;
(iii)    such Receivable shall comply in all material respects with all
Applicable Law and all statutory or other applicable cancellation or rescission
periods related thereto have expired;
(iv)    such Receivable and all related Portfolio Documents shall have been duly
authorized and executed, shall be in full force and effect and shall represent a
legal, valid and binding and absolute obligation of the applicable Account
Obligor to pay the Receivable Balance to Borrower, enforceable against such
Account Obligor in accordance with the terms of the related Portfolio Documents,
without any right of cancellation, rescission, offset, counterclaim, dispute,
discount, adjustment or defense, except to the extent that enforceability may be
limited by Debtor Relief Laws and general principles of equity, and is not
contingent in any respect for any reason;


26
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(v)    the applicable Account Obligor is not the subject of any proceeding under
any Debtor Relief Law;
(vi)    such Receivable shall not be a Delinquent Receivable or a Charged-Off
Receivable;
(vii)    such Receivable and related Portfolio Documents shall not have been
amended, waived, modified, renewed, supplemented or restated from their
respective original terms, other than Permitted Modifications;
(viii)    such Receivable selected by Seller and offered to be sold to Borrower
was selected by Seller at random and with no intention to select Receivables
that would be more adverse to Borrower, Agent or Lenders;
(ix)    payments under such Receivable are due in Dollars and the Portfolio
Documents do not permit the currency in which such Receivable is payable to be
changed;
(x)    all previous Scheduled Payments have been made by the related Account
Obligor and not by Servicer, Seller, Borrower or any Affiliate thereof;
(xi)    neither a Servicer, Indemnity Guarantor, Seller or Borrower shall be
engaged in any adverse litigation with the applicable Account Obligor, nor has
the applicable Account Obligor raised or claimed any right of rescission,
offset, counterclaim, dispute, discount, adjustment or defense;
(xii)    at all times on and after June 8, 2020, with respect to the related
Verification Deliverables that have been delivered to Verification Agent in
accordance with Section 2.9 hereof and the Backup Servicing Agreement, no
exceptions have been noted by the Verification Agent on the related Verified
Receivables Report;
(xiii)    all amounts and information in respect of such Receivable or furnished
to Agent in connection therewith shall be true, complete and correct in all
material respects and not disputed in writing by the Account Obligor thereon or
any guarantor thereof;
(xiv)    such Receivable shall not be a renewal, amendment, refinance,
modification, waiver or extension of any Ineligible Receivable or Defective
Receivable that was previously substituted with an Eligible Receivable, except
as otherwise approved in writing by Agent;
(xv)    such Receivable shall represent an advance on a revolving line of
credit, so long as Borrower has no obligation to make advances or loans with
respect to such revolving line of credit;
(xvi)    such Receivable does not relate to any “title loan,” “title pawn loan”
or similar loan, advance or receivable serviced by or related to the pledge of a
vehicle title;


27
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(xvii)    such Receivable has been sold by Seller to Borrower pursuant to the
Purchase and Sale Agreement, and following the consummation of such sale such
Receivable shall be 100% owned by Borrower and no other Person (other than
Borrower and Agent) owns or claims any legal or beneficial interest therein;
(xviii)    the form of Portfolio Documents relating to such Receivable shall be
in the form of Exhibit D-3 attached hereto or shall otherwise be in form and
content acceptable to Agent in its sole discretion and approved in advance by
Agent in writing, except as may be required by Applicable Law;
(xix)    neither the Account Obligor thereon nor any guarantor thereof is
employed by, related to or affiliated with any Bank Partner, Servicer, Seller,
Indemnity Guarantor or Borrower;
(xx)    to the actual knowledge of the Borrower and the Servicer, the Account
Obligor related to such Receivable is not deceased;
(xxi)    payments in respect of such Receivable shall be due and payable daily,
weekly, bi-weekly or monthly, and such Receivable shall not be a “single-pay”
loan or similar structure requiring repayment in one single payment or be
subject to a balloon payment at maturity;
(xxii)    the annual percentage rate or “APR” inclusive of all finance charges
or service charges, as stated in the related Portfolio Documents, for such
Receivable is not less than [***] per annum nor greater than [***] per annum;
(xxiii)    as of the applicable origination date of such Receivable, the billing
address of the Account Obligor in relation to such Receivable is located in an
Approved State Licensed State;
(xxiv)    the original available amount of advances on the applicable revolving
line of credit as of the applicable origination date (including any capitalized
fees and expenses) of such Receivable is not less than $150 and not more than
$5,000;
(xxv)     any rescission or cancellation period with respect to such Receivable
have expired;
(xxvi)    such Receivable shall not be evidenced by a judgment or have been
reduced to judgment;
(xxvii)    the Portfolio Documents with respect to such Receivable do not
constitute “electronic chattel paper” (as such term is defined in the UCC);
(xxviii)    no instrument of release or waiver has been executed in connection
with any Portfolio Document with respect to such Receivable, and the Account
Obligor in respect of such Receivable has not been released from its obligations
thereunder, in whole or in part;


28
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(xxix)    the related Account Obligor is a natural person and no Account Obligor
with respect to such Receivable is a “foreign person” within the meaning of
Sections 1445 and 7701 of the Code (i.e. no Account Obligor is a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign
estate, as those terms are defined in the Code);
(xxx)    such Receivable is not a Defective Receivable;
(xxxi)    such Receivable is genuine, and each of the Portfolio Documents
evidencing such Receivable has only one original counterpart, and no other party
is in actual or constructive possession of any original Portfolio Documents with
respect to such Receivable;
(xxxii)    there are no proceedings or investigations pending or threatened (in
writing) before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality having jurisdiction over the related
Account Debtor or its properties: (i) asserting the invalidity of the related
Receivable, or (ii) seeking any determination or ruling that, if determined
adversely to such Account Debtor, could materially and adversely affect the
validity or enforceability of the related Receivable;
(xxxiii)        the related Portfolio Documents evidencing such Receivable
Contract and any other documents related to such Receivable do not prohibit the
sale, transfer or assignment of such Receivable;
(xxxix)     with respect to any Receivable originated prior to October 1, 2020,
the related Account Debtor has made, prior to inclusion in the Borrowing Base,
the first Scheduled Payment on the date due and was not delinquent in such
Scheduled Payment;
(xxxviii)     with respect to any Receivable originated prior to April 1, 2020,
no payment on such Receivable is delinquent as of the date such Receivable is
included in the Borrowing Base;
(xxxiv)     neither the Receivable nor any portion of such Receivable has been
classified in the Seller’s, Servicer’s or Borrower’s records as cancelled or
fraudulent; and
(xxxv)    no Regulatory Trigger Event described in clause (y) of the definition
thereof shall have occurred and be continuing in the jurisdiction in which such
Receivable was originated or the jurisdiction in which the Account Obligor
resides.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for Capital Stock).
“Equity Offering” means a sale for cash of either common equity securities or
units including or representing common equity securities of Holdings (other than
to a Subsidiary of Holdings).


29
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) which is treated as a single employer with such
Person under Section 414 of the Code or Section 4001 of ERISA.
“Event of Default” shall mean the occurrence of any event set forth in
Article VIII.
“Excess Spread” shall mean, in respect of any date of determination, a fraction
(expressed as a percentage) (i) the numerator of which is the sum of (x) all
Interest Collections collected by Borrower or Servicer (whether on deposit in
the Collateral Account or the General Collection Account) during such
immediately preceding calendar month with respect to Pledged Receivables, less
(y) the sum of (A) the accrued interest on the Loans in respect of such
immediately preceding calendar month (other than in respect of Additional
Interest), (B) the expenses paid by the Borrower during the related immediately
preceding calendar month pursuant to Section 2.4(a)(i) and (ii) and (C) the
Receivable Balance of all Pledged Receivables that became Charged-Off
Receivables in such calendar month and (ii) the denominator of which is the
Receivable Balance of all Pledged Receivables (other than any Charged-Off
Receivables) as of the last day of the prior calendar month.
“Exit Additional Interest” shall have the meaning assigned to it in Section 3.5
hereof.


“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“FFL Group” shall mean (i) Friedman Fleischer & Lowe, LLC and its Affiliates and
(ii) any investment vehicle that is managed (whether through ownership of
securities having a majority of the voting power or through management of
investments) by any Person listed in clause (i), but excluding any portfolio
companies (other than any Curo Entity or any Subsidiary of a Curo Entity) of any
such Person.
“FICO Score” shall mean a credit score as provided or published by Equifax
Corporation.
“Founders” shall mean each of (i) Doug Rippel, (ii) Chad Faulkner, (iii) Mike
McKnight, (iv) Joseph Genova, (v) the J.P. Genova Family Trust and (vi) any (a)
spouse or lineal descendent (whether natural or adopted) of any Person listed in
clauses (i) through (v) or (b) trust, corporation, partnership or other entity,
the beneficiaries, stockholders, partners, owners or persons beneficially
holding an 80% or more controlling interest of which consist of such Person
and/or any of the Persons referred to in the immediately preceding clause (a).


30
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Foreign Subsidiary” means any Restricted Subsidiary incorporated or organized
in a jurisdiction other than the United States or any state thereof or the
District of Columbia and any Restricted Subsidiary that wholly-owns the stock of
a CFC and which is disregarded for United States federal income tax purposes as
an entity that is separate from its owner.
“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“General Collections Account” shall mean that certain deposit account at Wells
Fargo Bank, National Association, held in the name of Curo Management, with
account number [***], or such successor account as designated by Borrower or
Curo Management and approved in writing by Agent, said approval not to be
unreasonably withheld, conditioned or delayed.
“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person to:
(a)    purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Indebtedness;
(b)    purchase property, securities or services for the purposes of assuring
the holder of such Indebtedness of the payment of such Indebtedness; or
(c)    maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness;
provided, however, that the Guarantee by any Person shall not include
endorsements by such Person for collection or deposit, in either case, in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Holdings” shall mean Curo Group Holdings Corp., a Delaware corporation.
“Increase OID” shall have the meaning assigned to it in Section 3.7(b) hereof.


31
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume
(pursuant to a merger, consolidation, acquisition or other transaction),
Guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person (and
“Incurrence” and “Incurred” shall have meanings correlative to the foregoing);
provided, however, that a change in GAAP that results in an obligation of such
Person that exists at such time becoming Indebtedness shall not be deemed an
Incurrence of such Indebtedness. Indebtedness otherwise Incurred by a Person
before it becomes a Subsidiary of Holdings will be deemed to have been Incurred
at the time it becomes such a Subsidiary.
“Indebtedness” shall mean (without duplication), with respect to any Person,
whether recourse is to all or a portion of the assets of such Person and whether
or not contingent:
(a)    obligations of such Person in respect of principal for money borrowed;
(b)    obligations of such Person in respect of principal evidenced by bonds,
debentures, notes or other similar instruments;
(c)    every reimbursement obligation of such Person with respect to letters of
credit, banker’s acceptances or similar facilities issued for the account of
such Person, other than obligations with respect to letters of credit securing
obligations, other than obligations referred to in clauses (a), (b) and (e) of
this definition, entered into in the ordinary course of business of such Person
to the extent such letters of credit are not drawn upon or, if and to the extent
drawn upon, such drawing is reimbursed no later than the 10th day following
payment on the letter of credit;
(d)    every obligation of such Person issued or assumed as the deferred
purchase price of property or services (but excluding trade payables, credit on
open account, provisional credit, accrued liabilities or similar terms arising
in the ordinary course of business which are not overdue by more than 30 days or
which are being contested in good faith);
(e)    every Capital Lease Obligation of such Person;
(f)    the maximum fixed redemption or repurchase price of Disqualified Stock of
such Person at the time of determination plus accrued but unpaid dividends;
(g)    every net payment obligation of such Person under interest rate swap,
cap, collar or similar agreements or foreign currency hedge, exchange or similar
agreements of such Person (collectively, “Hedging Obligations”); and
(h)    every obligation of the type referred to in clauses (a) through (g) of
this definition of another Person the payment of which, in either case, such
Person has Guaranteed or is liable, directly or indirectly, as obligor,
guarantor or otherwise, to the extent of such Guarantee or other liability.


32
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





Notwithstanding the foregoing, with respect to any Person other than
Intermediate SPE and Borrower, Indebtedness shall not include CSO Obligations.
The term “Indebtedness” shall not include any lease, concession or license of
property (or guarantee thereof) which would be considered an operating lease
under GAAP as in effect on the date hereof, any prepayments of deposits received
from clients or customers in the ordinary course of business, or obligations
under any license, permit or other approval (or guarantees given in respect of
such obligations) incurred in the ordinary course of business.
“Indemnified Persons” shall have the meaning assigned to it in Section 12.4
hereof.
“Indemnity Guarantor” shall mean, individually and collectively, (i) CFTC, (ii)
Holdings, (iii) Intermediate Holdings, (iv) Intermediate SPE, (v) Curo
Management and (vi) each other Person party to the Indemnity Guaranty from time
to time.
“Indemnity Guaranty” shall mean, individually and collectively, each Indemnity
Guaranty dated as of the date hereof made by each of the Indemnity Guarantors in
favor of Agent, as amended from time to time.
“Indenture” shall mean (a) as of the Closing Date, that certain Indenture, dated
as of August 27, 2018, entered into by CFTC, the guarantors party thereto, and
TMI Trust Company, as Trustee and Collateral Agent in connection with the
issuance of the Indenture Notes, together with all instruments and other
agreements entered into by CFTC, Intermediate Holdings, and such guarantors in
connection therewith, and (ii) from time thereafter, such Senior Notes Indenture
as may be amended, restated, supplemented or otherwise modified in accordance
with the terms and conditions thereof, or any successor indenture or other
credit facility of Holdings, CFTC or Intermediate Holdings, pursuant to which
the Indenture Notes are refinanced.
“Indenture Notes” shall mean the notes issued pursuant to the Indenture from
time to time.
“Indenture Notes CTL Ratio” shall mean, as of any date of determination
following the Closing Date, the applicable minimum “Consolidated Total Leverage
Ratio” as defined in the Indenture.
“Ineligible Receivable” shall mean any Receivable or Bank Partner Receivable
related to a Participation Interest pledged as Collateral hereunder that fails
at any time to meet all of the criteria set forth in the definition of “Eligible
Bank Partner Receivable”, “Eligible State Licensed Installment Receivable” or
“Eligible State Licensed Line of Credit Receivable”, as applicable, in each
case, as set forth herein.
“Initial OID” shall have the meaning assigned to it in Section 3.7(a) hereof.
“Insured Event” shall have the meaning assigned to it in Section 12.4 hereof.
“Interest Collections” shall mean, with respect to any Receivable, all payments
of (or collections otherwise applied to the payment of) interest, fees and late
charges applicable to such Receivable.


33
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Intermediate Holdings” shall mean Curo Intermediate Holdings Corp., a Delaware
corporation.
“Intermediate SPE” shall mean Curo Receivables Holdings II, LLC, a Delaware
limited liability company.
“Lender” and “Lenders” shall have the meanings assigned to them in the
introductory paragraph hereof.
“Lender Addition Agreement” shall have the meaning assigned to it in
Section 12.2(a) hereof.
“Lending Office” shall mean the office or offices of any Lender set forth
opposite its name on the signature page hereto, as updated from time to time.
“Level Two Advance Rate Trigger Event” means each of a Bank Partner Receivable
Level Two Advance Rate Trigger Event, a State Licensed Installment Receivable
Level Two Advance Rate Trigger Event and a State Licensed Line of Credit
Receivable Level Two Advance Rate Trigger Event.
“LIBOR Rate” shall mean a rate per annum rounded upwards, if necessary, to the
nearest 1/1000 of 1% (3 decimal places) equal to the rate of interest which is
identified and normally published by Bloomberg Professional Service page
USD-LIBOR-ICE (or any equivalent page used by Bloomberg Professional Service
from time to time or, if Bloomberg Professional Service no longer reports the
LIBOR Rate, another nationally-recognized rate reporting source acceptable to
Agent) as the offered rate for loans in United States dollars for a one (1)
month period. The rate is set by the ICE Benchmark Association (or any
successor) as of 11:00 a.m. (London time) as adjusted on a daily basis and
effective on the second full Business Day after each such day (unless such date
is not a Business Day, in which event the next succeeding Business Day will be
used). The LIBOR Rate to be used in calculating interest due hereunder shall be
set on the second Business Day preceding the calendar month in which such
interest accrues. In the event of a permanent discontinuance of the LIBOR Rate
or material market volatility in the LIBOR Rate, then, notwithstanding the
definition of “LIBOR Rate” herein, the Borrower and the Lenders shall negotiate
in good faith to revise the definition of “LIBOR Rate” herein to provide for a
substitute reference rate that has been broadly adopted in financial markets as
a substitute for the LIBOR Rate and which gives effect to the intentions of the
parties hereunder. No fees (other than reasonable legal fees incurred by the
Agent and Lenders to amend any such Loan Document to evidence any such amendment
and fees chargeable on increases to the replacement benchmark rate relative to
the discontinued LIBOR Rate) premiums, increases in pricing or other costs shall
be charged to, or borne by, the Borrower in connection with any such amendment.
Notwithstanding the foregoing, in no event shall the LIBOR Rate be less than one
and 65/100 percent (1.65%) at any time.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, or pledge,
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof),


34
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





or any other arrangement pursuant to which title to the property is retained by
or vested in some other Person for security purposes.
“Liquidity” shall mean, for any Person, at any date of determination, an amount
equal to such Person’s unrestricted cash reserves on hand, plus such Person’s
Cash Equivalents.
“Loan” shall mean, collectively, each Revolving Advance made by Agent, on behalf
of the Lenders to the Borrower, any Protective Advances or other Advances by
Agent or Lenders pursuant to the terms hereof, and all Obligations related
thereto.
“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, the Security Documents, the Servicing Agreement, the Backup Servicing
Agreement, each Multi-Party Agreement, each Borrowing Base Certificate, the
Collateral Account Control Agreement, the Operating Account Control Agreement,
any other blocked account agreement or account control agreement and all other
agreements, documents, instruments and certificates heretofore or hereafter
executed or delivered to Agent and/or Lenders in connection with any of the
foregoing or the Loan, as the same may be amended, modified or supplemented from
time to time.
“Lockout Termination Date” shall mean April 8, 2021, provided, that if the
Participation Interest Sale Date has not occurred on or before December 31,
2020, the Lockout Expiration Date shall be January 1, 2021.


“Material Adverse Effect” or “Material Adverse Change” shall mean any
development, event, condition, obligation, liability or circumstance or set of
events, conditions, obligations, liabilities or circumstances or any change(s)
which:
(i)    has had or reasonably could be expected to have a material adverse effect
upon or change in (a) the legality, validity or enforceability of any Loan
Document, (b) the perfection or priority of any Lien granted to Agent or any
Lender under any of the Security Documents or (c) the value, validity,
enforceability or collectability of the Receivables, taken as a whole, or any of
the other Collateral;
(ii)    has been or reasonably could be expected to be material and adverse to
the value of any of the Collateral, taken as a whole, or to the business,
operations, prospects, properties, assets, liabilities or condition (financial
or otherwise) of the Borrower; or
(iii)    has materially impaired or reasonably could be expected to materially
impair the ability of Borrower to perform any of the Obligations or its
obligations, or to consummate the transactions, under the Loan Documents.
“Maturity Date” shall mean April 8, 2024.
“Maximum Loan Amount” shall mean, an amount equal to the lesser of (a) (i) at
all times prior to the Commitment Increase Date, $100,000,000 and (ii) at all
times on or after the Commitment Increase Date, $200,000,000 and (ii) the
aggregate amount of the Revolving Loan Commitments held by all Lenders.


35
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Maximum Rate” shall mean the highest lawful and non-usurious rate of interest
applicable to the Loan, that at any time or from time to time may be contracted
for, taken, reserved, charged, or received on the Loan and the Obligations under
the laws of the United States and the laws of such states as may be applicable
thereto, that are in effect or, to the extent allowed by such laws, that may be
hereafter in effect and that allow a higher maximum nonusurious and lawful
interest rate than any Applicable Law would now allow.
“Minimum Utilization Additional Interest” shall have the meaning assigned to it
in Section 3.4.
“Minimum Utilization Ratio” shall mean, for the periods described in the table
below, the applicable percentage set forth below for such period:
Period
Minimum Utilization Ratio
Each of the first twelve (12) months following the Closing Date
25.0%
Each month thereafter
50.0%



“Monthly Servicing Report” shall mean each monthly report prepared by the
Servicer in accordance with the Servicing Agreement substantially in the form
agreed to between Agent and the Servicer after the Closing Date, which will be
attached as Exhibit C hereto.


“Monthly Static Pool” shall mean with respect to any monthly period, (a) each
pool of all Receivables (other than Bank Partner Receivables) originated in any
related Approved State Licensed State during such period and (b) each pool of
all Bank Partner Receivables originated in any Approved Bank Partner State
during such period.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multi-Party Agreement” means each of (a) the Stride Bank Multi-Party Agreement,
(b) the Servicer Multi-Party Agreement and (c) each other multi-party agreement
entered into among Borrower, Agent and any Bank Partner from time to time
following the Closing Date.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends, excluding, however, (1) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (A) any Asset Sale (as defined in the Indenture) or
(B) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Subsidiaries and (2) any extraordinary or nonrecurring gain (but not loss),
together with any related provision for taxes on such extraordinary or
nonrecurring gain (but not loss).
“Non-Funding Lender” shall have the meaning assigned to it in Section 13.7(a).
“Non-Recourse Debt” shall mean Indebtedness:


36
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(a)    as to which neither Holdings nor any of its Restricted Subsidiaries (i)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (ii) is directly or indirectly
liable as a guarantor or otherwise; and
(b)    no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary of the Company) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Company or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity.
“Note(s)” shall mean, individually and collectively, any Notes payable to the
order of the Agent, for the benefit of Lenders or payable to a Lender, executed
by Borrower evidencing the Loan, as the same may be amended, modified,
supplemented and/or restated from time to time.
“Obligations” shall mean, without duplication, all present and future
obligations, Indebtedness and liabilities of Borrower to Agent, any Lender, and
any Indemnified Person at any time and from time to time of every kind, nature
and description, direct or indirect, secured or unsecured, joint and several,
absolute or contingent, due or to become due, matured or unmatured, now existing
or hereafter arising, contractual or tortious, liquidated or unliquidated, under
any of the Loan Documents or otherwise relating to this Agreement, any Notes
and/or the Loan, including, without limitation, principal, interest, OID, all
applicable fees, charges and expenses and/or all amounts paid or advanced by
Agent or a Lender on behalf of or for the benefit of Borrower for any reason at
any time, and including, in each case, obligations of performance as well as
obligations of payment and interest that accrue after the commencement of any
proceeding under any Debtor Relief Law by or against Borrower.
“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.
“Operating Account” shall mean that certain deposit account at Axos Bank, held
in the name of Borrower, with account number [***], or such successor account as
designated by Borrower and approved in writing by Agent, said approval not to be
unreasonably withheld, conditioned or delayed, but which approval will be
conditioned upon the delivery of an account control agreement in relation to
such successor account in form and substance reasonably acceptable to Agent.
“Operating Account Control Agreement” shall mean that certain account control
agreement by and among Agent, Borrower and Axos Bank, dated as of the Closing
Date, which pledges the Operating Account and all funds and sums contained
therein to Agent, for the benefit of the Lenders, and provides for springing
control thereof, as the same may be amended, modified, supplemented, restated,
replaced or renewed in writing from time to time.
“Origination Date” means for each Receivable, the date on which funds were
disbursed by or on behalf of the applicable Bank Partner or the Originator, as
applicable, to an Account Obligor.
“Other Lender” shall have the meaning assigned to it in Section 13.7.


37
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Participation Interest” shall mean an undivided interest in the right, title
and interest of a Bank Partner in certain Bank Partner Receivables, as such
undivided interest is sold to Avio (or other applicable Subsidiary of Holdings)
by a Bank Partner pursuant to a Bank Partner Program Agreement and as further
sold to Intermediate SPE by such Seller pursuant to the Tier I Purchase and Sale
Agreement and then by Intermediate SPE to Borrower pursuant to the Tier II
Purchase and Sale Agreement.
“Participation Sale Date” shall mean the date on which the Lenders have sold a
first-out participation interest in the Loan in an amount not less than
$100,000,000 to a Participant.


“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
“Payment Date” shall mean the third (3rd) Business Day of each calendar week
and, if any calendar week does not have three (3) Business Days, the first
Business Day to occur in the following calendar week.


“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.
“Permitted Discretion” shall mean a determination or judgment made in good faith
in the exercise of commercially reasonable (from the perspective of a secured
lender) credit or business judgment.
“Permitted Holders” shall mean the Founders and the FFL Group.
“Permitted Indebtedness” shall have the meaning assigned to it in Section 7.1
hereof.
“Permitted Liens” shall mean Liens of Borrower permitted under Section 7.2
hereof.
“Permitted Modification” shall mean a modification made with respect to a
Receivable that (a) Servicer is authorized to grant, permit or facilitate
pursuant to the Servicing Agreement, (b) does not waive or reduce any payment of
principal or interest required under such Receivable other than a one (1) time
fourteen (14) calendar day grace period from any Scheduled Payment in effect on
the date of origination of such Receivable, or (c) does not result in any
reduction of the applicable interest rate or annual percentage rate applicable
to such Receivable.
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.
“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the
Closing Date from Intermediate SPE to Agent pledging to Agent one hundred
percent (100%) of all Equity Interests in Borrower, as amended, modified,
restated or supplemented from time to time.


38
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Pledged Receivables” shall mean each Receivable that is pledged as Collateral
hereunder in accordance with Section 2.8 hereof or any other Loan Document. Any
Pledged Receivable subsequently re-conveyed to Intermediate SPE pursuant to the
Tier II Purchase and Sale Agreement shall thereafter cease to be a Pledged
Receivable hereunder.
“Portfolio Documents” shall mean, with respect to any Bank Partner Receivable or
Receivable, each contract and other agreement or document executed and delivered
by the related Account Obligor to or for the benefit of the related Seller, the
applicable Bank Partner or any subsequent transferee thereof, including
renewals, extensions, modifications and amendments thereof.


“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.


“Prepayment Date” shall have the meaning assigned to it in Section 2.5(b).


“Privacy Laws” means all applicable federal, state or local laws or regulations
now in force or that may in the future come into force in the United States
governing the protection of Customer Data or Confidential Personal Information.
“Pro Rata Share” shall mean, with respect to any Lender, the percentage obtained
by dividing (i) the aggregate amount of the Advances outstanding made by such
Lender by (ii) the aggregate amount of all the Advances outstanding, as such
percentage may be adjusted by assignments as permitted hereunder; provided,
however, that, if no Advances are outstanding, then the percentage shall be
obtained by dividing (i) the Revolving Loan Commitment held by such Lender by
(ii) the aggregate amount of all of the Revolving Loan Commitments.
“Protective Advance” shall have the meaning assigned to it Section 2.7(b).
“Purchase and Sale Agreement” shall mean each of the Tier I Purchase and Sale
Agreement and the Tier II Purchase and Sale Agreement.
“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by Holdings or any of the Restricted
Subsidiaries pursuant to which the Company or any of the Restricted Subsidiaries
may sell, convey or otherwise transfer to:
(a)    a Receivables Entity (in the case of a transfer by Holdings or any of the
Restricted Subsidiaries); or
(b)    any other Person (in the case of a transfer by a Receivables Entity),
or may grant a security interest in, any loans receivable (whether now existing
or arising in the future) of Holdings or any of the Restricted Subsidiaries, and
any assets related thereto, including all collateral securing such loans
receivable, all contracts and all Guarantees or other obligations


39
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





in respect of such loans receivable, proceeds of such loans receivable and other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving loans receivable; provided, however, that the financing
terms, covenants, termination events and other provisions thereof shall be
market terms (as determined in good faith by the chief financial officer of
Holdings).
“Receipt” shall have the meaning assigned to it in Section 12.5.
“Receivable” or “Receivables” shall mean all rights to receive receipts or
proceeds from an Account Obligor in respect of a loan or other financial
accommodations in accordance with the applicable Portfolio Documents and, as
applicable, this Agreement, the Underwriting Guidelines, the Bank Partner
Program Agreements, the Servicing Guidelines, and each Purchase and Sale
Agreement. Each Receivable shall include, without limitation, all rights
(including enforcement rights) under or pursuant to all related Portfolio
Documents in respect thereof, and all supporting obligations in connection
therewith.
“Receivable Balance” shall mean the then outstanding aggregate principal amount
payable on a Receivable, provided, that with respect to any Receivable that is a
Bank Receivable, such aggregate principal amount shall be reduced by the portion
of such Bank Receivable that is not beneficially owned by the Borrower through
the related Participation Interest.
“Receivables Entity” shall mean (a) a Wholly-Owned Subsidiary of Holdings or (b)
another Person engaging in a Qualified Receivables Transaction with Holdings, in
each case, that engages in no activities other than in connection with the
financing of loans receivables and is designated by the Board of Directors of
Holdings (as provided below) as a Receivables Entity, and in either of clause
(a) or (b):
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such entity:
(i)    is Guaranteed by Holdings or any Subsidiary of Holdings (excluding
Guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings),
(ii)    is recourse to or obligates Holdings or any Subsidiary of Holdings in
any way (other than pursuant to Standard Securitization Undertakings), or
(iii)    subjects any property or asset of Holdings or any Subsidiary of
Holdings, directly or indirectly, contingently or otherwise, to the satisfaction
thereof (other than pursuant to Standard Securitization Undertakings);
(b)    the entity is not an Affiliate of Holdings or is an entity with which
neither Holdings nor any Subsidiary of Holdings has any material contract,
agreement, arrangement or understanding other than on terms that Holdings
reasonably believes to be not materially less favorable to Holdings or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of Holdings; and


40
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





(c)    is an entity to which neither Holdings nor any Subsidiary of Holdings has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.
Notwithstanding anything to the contrary contained herein, solely for purposes
of the calculation of “Consolidated Interest Expense,” “Consolidated Tangible
Assets” and “Consolidated Total Debt,” any Receivables Entity shall be deemed
not to be a Restricted Subsidiary.
Each of CURO Receivables Finance I, LLC, CURO Receivables Holdings I, LLC, CURO
Receivables Finance II, LLC, CURO Receivables Holdings II, LLC and CURO Canada
Receivables Limited Partnership is deemed to have been designated as a
Receivables Entity as of the date hereof.
“Register” shall have the meaning assigned to it in Section 12.2(c) hereof.
“Regulatory Trigger Event” shall mean (x) the commencement by any Governmental
Authority of any formal inquiry or investigation (which for the avoidance of
doubt excludes any Routine Inquiry), legal action or proceeding against any of
Borrower, Seller, Bank Partner, Indemnity Guarantor, Servicer or any of
Borrower’s Affiliates challenging its authority to originate, hold, own,
service, collect, pledge or enforce any Receivable, or (solely to the extent any
such non-compliance could materially impair the collectability, enforceability
or value of any Receivable), otherwise alleging any non-compliance by any of
Borrower, Seller, Bank Partner, Indemnity Guarantor, Servicer or any of
Borrower’s Affiliates with any Applicable Law related to originating, holding,
collecting, pledging, servicing or enforcing such Receivable or otherwise
related to such Receivables, which inquiry, investigation, legal action or
proceeding, in each case, is not released or terminated in a manner acceptable
to Agent within ninety (90) calendar days of commencement thereof; (y) the
issuance or entering of any stay, order, judgment, cease and desist order,
injunction, temporary restraining order, or other judicial or non-judicial
sanction, order or ruling against any of Borrower, Seller, Bank Partner,
Indemnity Guarantor, Servicer or any of Borrower’s Affiliates related in any way
to the originating, holding, pledging, collecting, servicing or enforcing of any
Receivables or rendering the Purchase and Sale Agreement or Portfolio Documents
unenforceable or (z) the filing by any Person of any class action or similar
lawsuit or proceeding against any of Borrower, Seller, Bank Partner, Indemnity
Guarantor, Servicer or any of Borrower’s Affiliates challenging its authority to
originate, hold, own, service, collect, pledge or enforce any Bank Partner
Receivable, or otherwise alleging any non-compliance by any of Borrower, Seller,
Bank Partner, Indemnity Guarantor, Servicer or any of Borrower’s Affiliates with
any Applicable Law related to originating, holding, collecting, pledging,
servicing or enforcing such Bank Partner Receivable or otherwise related to such
Bank Partner Receivables, after any class which has filed such class action or
similar law suit or proceeding has been certified which lawsuit or proceeding is
not dismissed within forty-five (45) calendar days from the date of such
certification; provided, that, in each case, upon the favorable resolution of
such inquiry, investigation, action or proceeding as determined by Agent in its
sole discretion and confirmed by written notice from Agent (whether by judgment,
withdrawal of such action or proceeding or settlement of such action or
proceeding), such Regulatory Trigger Event for such Governmental Authority shall
cease to exist immediately upon such determination by Agent.
“Replacement Lender” shall have the meaning assigned to it Section 3.3(e).


41
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Reporting Date” shall mean the tenth (10th) calendar day of each month, or if
either such day is not a Business Day, then the next succeeding Business Day.
“Request for Revolving Advance” shall have the meaning assigned in Section
4.2(a).
“Requisite Lenders” shall mean, at any time, Agent and Lenders holding Revolving
Advances and unused Revolving Loan Commitments representing more than 51% of the
sum of the total Revolving Advances outstanding and unused Revolving Loan
Commitments at such time; provided, that, at any time that Agent or any of its
Affiliates owns any portion of the Advances then outstanding, the “Requisite
Lenders” must include Agent; provided, further that, the Revolving Advances and
Revolving Loan Commitments held by any Non-Funding Lender shall be disregarded
in determining Requisite Lenders at any time.
“Responsible Officer” shall mean the chief executive officer, chief financial
officer or the president of Borrower, or any other officer having substantially
the same authority and responsibility; or, with respect to compliance with
financial covenants or delivery of financial information, the chief financial
officer, the treasurer or the controller of Borrower, or any other officer
having substantially the same authority and responsibility, and in all cases
such Person shall be listed on an incumbency certificate delivered to Agent, in
form and substance acceptable to Agent in its sole discretion.
“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is not an Unrestricted Subsidiary.
“Retained Interest” shall mean, with respect to an Bank Partner Receivable, the
right, title and interest in and to such Bank Partner Receivable (including the
allocated portion of the Receivable Balance) that has been retained by a Bank
Partner and has not been participated to the related Seller.
“Revolving Advance” shall have the meaning assigned to it in Section 2.1 hereof.
“Revolving Credit Period” shall mean the period beginning on the Closing Date
and ending on April 8, 2023.
“Revolving Loan Commitment” shall mean the commitment of a Lender to make or
otherwise fund Revolving Advances and “Revolving Loan Commitments” shall mean
such commitments of all Lenders to fund Revolving Advances in the aggregate. The
amount of each Lender’s Revolving Loan Commitment, if any, is set forth on
Schedule A attached hereto, subject to any adjustment or reduction pursuant to
the terms and conditions hereof. The aggregate amount of the Revolving Loan
Commitments as of the Closing Date is $100,000,000.00, provided, that upon the
occurrence of the Commitment Increase Date, such Revolving Loan Commitments
shall automatically increase to $200,000,000 without the necessity of any
further action by any party hereto, with each Lender’s Revolving Loan Commitment
being increased by such Lender’s Pro Rata Share of the Revolving Loan
Commitments.
“Routine Inquiry” includes, without limitation, any inquiry, written or
otherwise, made by a competent Governmental Authority with routine legal
authority to regulate the activities of


42
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





Borrower, Intermediate SPE, any Seller, any Bank Partner, any Indemnity
Guarantor, Servicer, or any of Borrower’s Affiliates with respect to the
Receivables, made via a form letter or otherwise which does not contain any
specific allegations or violations, including, without limitation, in connection
with (a) the routine transmittal of a consumer complaint or (b) a request for
information that is routine in nature, is unconnected with any alleged pattern
or practice of wrongdoing, or otherwise consists of a general request for
information.
“S&P” shall mean Standard & Poor’s Ratings Services.
“Scheduled Payment” shall mean the scheduled weekly, bi-weekly or monthly
payment or the required payment at maturity, in each case, by or on behalf of an
Account Obligor on a Receivable.
“Security Documents” shall mean this Agreement, the Indemnity Guaranty, the
Pledge Agreement, the Collateral Assignment of Purchase Agreement, each
Multi-Party Agreement, the UCC financing statements, the Collateral Account
Control Agreement, the Operating Account Control Agreement, any other agreements
related to Deposit Accounts, and all other documents or instruments necessary to
create or perfect the Liens in the Collateral, as such may be modified, amended
or supplemented from time to time.
“Seller” shall mean each Subsidiary of Holdings that is party to the Tier I
Purchase and Sale Agreement as a “Seller” thereunder.
“Servicer” shall mean Curo Management or any other Person engaged by Agent as a
replacement servicer pursuant to the terms of this Agreement or the Servicing
Agreement.
“Servicer Multi-Party Agreement” means that certain Multi-Party Agreement, dated
as of the Closing Date, by and among Curo Management, Borrower and Agent, as
such agreement may be amended, restated, modified or supplemented from time to
time.
“Servicer Physical Payment Address” shall have the meaning assigned to it in
Section 2.3(b).
“Servicing Agreement” shall mean that certain Servicing Agreement, dated as of
the Closing Date, by and among the Borrower, Servicer and Agent, as the same may
be amended, modified, supplemented, restated, replaced or renewed in writing
from time to time.
“Servicing Fee” shall have the meaning assigned to it in the Servicing
Agreement.
“Servicing Guidelines” shall mean Servicer’s customary collections policies and
procedures and servicing guidelines attached hereto as Exhibit E-2, adopted by
Servicer on or prior to the Closing Date, as such guidelines may be amended from
time to time in accordance with this Agreement.
“Settlement Date” shall have the meaning assigned to it in Section 13.5(a)(ii).
“Solvency Certificate” shall have the meaning assigned to it in Section 4.1(e)
hereof.


43
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any Subsidiary of Holdings
that, taken as a whole, are customary in a loans receivable transaction.
“Stated Maturity” when used with respect to any security or any installment of
interest thereon, means the date specified in such security as the fixed date on
which the principal of such security or such installment of interest is due and
payable.
“State Licensed Installment Excess Concentration Amount” shall mean the sum of
the following amounts:
(i)    the portion of the aggregate original Receivable Balance of the Eligible
State Licensed Installment Receivables, if any, that causes the average original
Receivable Balance of the Eligible State Licensed Installment Receivables to be
greater than $[***];
(ii)    the portion of the aggregate Receivable Balance of the Eligible State
Licensed Installment Receivables, if any, that causes the weighted average
original term to maturity of the Eligible State Licensed Installment Receivables
to be greater than [***] months;
(iii)    the portion of the aggregate Receivable Balance of the Eligible State
Licensed Installment Receivables, if any, that causes the weighted average of
the stated interest rate of the aggregate Receivable Balance of all Eligible
State Licensed Installment Receivables to fall below [***]%;
(iv)    the positive difference, if any, between the aggregate Receivable
Balance of all Eligible State Licensed Installment Receivables of Account
Obligors located in the same state and [***]% of the aggregate Receivable
Balance of all Eligible State Licensed Installment Receivables;
(v)    the positive difference, if any, between the aggregate Receivable Balance
of all Eligible State Licensed Installment Receivables of Account Obligors
located in any two (2) states and [***]% of the aggregate Receivable Balance of
all Eligible State Licensed Installment Receivables; and
(vi)    the portion of the aggregate original Receivable Balance of the Eligible
State Licensed Installment Receivables, if any, that causes the weighted average
FICO Score of the Account Obligors with respect to the Eligible State Licensed
Installment Receivables (as determined by Receivable Balance) to be less than
[***].
“State Licensed Installment Receivable” shall mean any Receivable that is not a
Participation Interest and that represents an single term advance (and not an
advance with respect to a revolving line of credit) and which is evidenced by
Portfolio Documents in the form set forth on Exhibit D-2 attached hereto, as
amended from time to time.


44
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“State Licensed Installment Receivable Advance Rate Trigger Event” shall mean
any State Licensed Installment Receivable Level One Advance Rate Trigger Event
or any State Licensed Installment Receivable Level Two Advance Rate Trigger
Event.
“State Licensed Installment Receivable Level One Advance Rate Trigger Event”
shall mean an event that occurs if, on any date of determination, the State
Licensed Installment Receivable Cash Collection Percentage is less than the
percentage set forth in the applicable table in Schedule 6.17(a)(i) or Schedule
6.17(a)(ii), as applicable, with respect to all Receivables of a Common Age
within such Static Pool, provided, for the avoidance of doubt, no Static Pool
with a Common Age greater than thirty-six months shall be tested under this
definition.
“State Licensed Installment Receivable Level Two Advance Rate Trigger Event”
shall mean an event that occurs if, on any date of determination, the State
Licensed Installment Receivable Cash Collection Percentage is less than the
percentage set forth in the applicable table in Schedule 6.17(a)(i) or Schedule
6.17(a)(ii), as applicable, with respect to all Receivables of a Common Age
within such Static Pool, provided, for the avoidance of doubt, no Static Pool
with a Common Age greater than thirty-six months shall be tested under this
definition.
“State Licensed Installment Receivable Cash Collection Percentage” means with
respect to any Static Pool comprised of State Licensed Installment Receivables,
the percentage calculated as (i) the aggregate amount of all payments (including
prepayments) collected from or on behalf of each Account Obligor obligated in
respect of such Receivables comprising such Static Pool during the period from
the origination date of the applicable Receivable to the date of determination,
divided by (ii) the Receivable Balance of such Receivables comprising such
Static Pool (measured as of the origination date).
“State Licensed Line of Credit Excess Concentration Amount” shall mean the sum
of the following amounts:
(i)    the portion of the aggregate original Receivable Balance of the Eligible
State Licensed Line of Credit Receivables, if any, that causes the average
original Receivable Balance of the Eligible State Licensed Line of Credit
Receivables to be greater than $[***];
(ii)    the portion of the aggregate Receivable Balance of the Eligible State
Licensed Line of Credit Receivables, if any, that causes the weighted average of
the stated interest rate of the aggregate Receivable Balance of all Eligible
State Licensed Line of Credit Receivables to fall below [***]%;
(iii)    the positive difference, if any, between the aggregate Receivable
Balance of all Eligible State Licensed Line of Credit Receivables of Account
Obligors located in the same state and [***]% of the aggregate Receivable
Balance of all Eligible State Licensed Line of Credit Receivables;
(iv)    the positive difference, if any, between the aggregate Receivable
Balance of all Eligible State Licensed Line of Credit Receivables of


45
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





Account Obligors located in any two (2) states and [***]% of the aggregate
Receivable Balance of all Eligible State Licensed Line of Credit Receivables;
and
(v)    the portion of the aggregate original Receivable Balance of the Eligible
State Licensed Line of Credit Receivables, if any, that causes the weighted
average FICO Score of the Account Obligors with respect to the Eligible State
Licensed Line of Credit Receivables (as determined by Receivable Balance) to be
less than [***].
“State Licensed Line of Credit Receivable” shall mean any Receivable that is not
a Participation Interest and that represents an advance on a revolving line of
credit and which is evidenced by Portfolio Documents in the form set forth on
Exhibit D-3 attached hereto, as amended from time to time.
“State Licensed Line of Credit Receivable Advance Rate Trigger Event” shall mean
any State Licensed Line of Credit Receivable Level One Advance Rate Trigger
Event or any State Licensed Line of Credit Receivable Level Two Advance Rate
Trigger Event.
“State Licensed Line of Credit Receivable Level One Advance Rate Trigger Event”
shall mean an event that occurs if, on any date of determination, the State
Licensed Line of Credit Receivable Cash Collection Percentage is less than the
percentage set forth in the applicable table in Schedule 6.17(a)(i) or Schedule
6.17(a)(ii), as applicable, with respect to all Receivables of a Common Age
within such Static Pool, provided, for the avoidance of doubt, no Static Pool
with a Common Age greater than thirty-six months shall be tested under this
definition.
“State Licensed Line of Credit Receivable Level Two Advance Rate Trigger Event”
shall mean an event that occurs if, on any date of determination, the State
Licensed Line of Credit Receivable Cash Collection Percentage is less than the
percentage set forth in the applicable table in Schedule 6.17(a)(i) or Schedule
6.17(a)(ii), as applicable, with respect to all Receivables of a Common Age
within such Static Pool, provided, for the avoidance of doubt, no Static Pool
with a Common Age greater than thirty-six months shall be tested under this
definition.
“State Licensed Line of Credit Receivable Cash Collection Percentage” means with
respect to any Static Pool comprised of State Licensed Line of Credit
Receivables, the percentage calculated as (i) the aggregate amount of all
payments (including prepayments) collected from or on behalf of each Account
Obligor obligated in respect of such Receivables comprising such Static Pool
during the period from the origination date of the applicable Receivable to the
date of determination, divided by (ii) the sum of (a) the Receivable Balance of
such Receivables comprising such Static Pool (measured as of the Origination
Date), plus, (b) all subsequent advances made to the Account Obligors under such
Receivables at any time after the Origination Date.
“Static Pool” means (a) a group of three Monthly Static Pools of all State
Licensed Line of Credit Receivables in a common calendar quarter, commencing
with the calendar quarter containing the Origination Date for the oldest State
Licensed Line of Credit Receivable that has been pledged as Collateral
hereunder, (b) group of three Monthly Static Pools of all State Licensed
Installment Receivables in a common calendar quarter, commencing with the
calendar quarter containing the


46
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





Origination Date for the oldest State Licensed Installment Receivable that has
been pledged as Collateral hereunder, and (b) group of three Monthly Static
Pools of all Bank Partner Receivables in a common calendar quarter, commencing
with the calendar quarter containing the Origination Date for the oldest Bank
Partner Receivable that has been pledged as Collateral hereunder.
“Stride Bank Program Agreement” means each of (a) that certain Program
Management Agreement, dated as of August 28, 2019, by and between Stride Bank
and Avio Credit, Inc., and (b) that certain Participation Purchase Agreement,
dated as of August 28, 2019, by and between Stride Bank and Avio Credit, Inc.,
in each case as such agreement may be amended, restated, modified or
supplemented from time to time in accordance with this Agreement and the Stride
Multi-Party Agreement.
“Stride Collections Account” shall mean that certain deposit account at Stride
Bank, held in the name of Stride Bank, with account number [***], or such
successor account as designated by Borrower or Curo Management and approved in
writing by Agent, said approval not to be unreasonably withheld, conditioned or
delayed.
“Stride Multi-Party Agreement” means that certain Multi-Party Agreement, dated
on or after the Closing Date, by and among Stride Bank, Avio Credit, Inc.,
Borrower, Intermediate SPE and Agent, as such agreement may be amended,
restated, modified or supplemented from time to time.
“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by such Person or
one or more Subsidiaries of such Person (or a combination thereof) and (2) any
partnership (A) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (B) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).
“Taxes” shall have the meaning assigned to it in Section 3.8(a) hereof.
“Termination Date” shall have the meaning assigned to it in Section 11.1 hereof.
“Tier I Purchase and Sale Agreement” shall mean that certain Purchase and Sale
Agreement, dated on or about the Closing Date, by and between each Seller, as a
seller of the related Receivables, and Intermediate SPE, as purchaser of such
Receivables, as the same may be amended, modified, supplemented, restated,
replaced or renewed in writing from time to time.
“Tier II Purchase and Sale Agreement” shall mean that certain Purchase and Sale
Agreement, dated on or about the Closing Date, by and between Intermediate SPE,
as seller of the Receivables, and Borrower, as purchaser of such Receivables, as
the same may be amended, modified, supplemented, restated, replaced or renewed
in writing from time to time.
“Transferee” shall have the meaning assigned to it in Section 12.2(a) hereof.


47
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
“Underwriting Guidelines” shall mean (a) with respect to any Participation
Interests, the related Seller’s customary acquisition policies and procedures,
and customary credit and underwriting guidelines attached hereto as Exhibit E-1,
(b) with respect to any Bank Partner Receivable, the customary origination and
underwriting guidelines of the Bank Partner, as in effect on the Closing Date
or, if later, the date such Person became a Bank Partner and (c) with respect to
any other Receivable, the related Seller’s customary origination policies and
procedures, and customary credit and underwriting guidelines attached hereto as
Exhibit E-3, in each case, as such guidelines may be amended from time to time
in accordance with this Agreement.
“Unused Additional Interest” shall have the meaning assigned to it in Section
3.4.
“Unrestricted Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person that is designated by the Board of Directors of such Person as an
Unrestricted Subsidiary pursuant to a resolution of the Board of Directors of
such Person, but only to the extent that such Subsidiary:
(a)    has no Indebtedness other than Non-Recourse Debt;
(b)    except as permitted under the Indenture, is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary of Holdings unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Holdings or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Holdings;
(c)    is a Person with respect to which neither Holdings nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
(d)    has not guaranteed or otherwise directly provided credit support for any
Indebtedness of Holdings or any of its Restricted Subsidiaries.
“Utilization Ratio” shall mean, with respect to any calendar month, the quotient
(expressed as percentage) calculated by dividing (a) the Average Daily Balance
for such month, by (b) the then applicable Maximum Loan Amount.
“Verification Agent” shall mean Real Time Resolutions, Inc., or such other
Person as Agent and Borrower engage, or after the occurrence and continuance of
an Event of Default, Agent in its sole discretion engages, from time to time, at
Borrower’s sole cost and expense, to verify certain


48
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------





information with respect to the electronic copies of all Portfolio Documents and
certain duplicate documents and instruments related thereto, and to take certain
actions in connection therewith, including issuance to Agent of a Verified
Receivables Report with respect thereto.
“Verification Deliverables” shall mean, with respect to each Receivable, those
certain Portfolio Documents to be delivered to Verification Agent pursuant to
the terms of this Agreement and the Backup Servicing Agreement, as such list of
Portfolio Documents may be supplemented from time to time by Agent and/or
Borrower pursuant to the terms of the Backup Servicing Agreement.
“Verification Fee” shall mean the fee payable monthly to the Verification Agent,
if any, as such fee is specified in the Backup Servicing Agreement.
“Verified Receivables Report” shall mean an original certificate in the form
annexed to the Backup Servicing Agreement, duly completed and signed by the
Verification Agent.
“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.

II.    LOAN, PAYMENTS, INTEREST AND COLLATERAL

2.1    The Loan
(a)    Subject to the provisions of this Agreement, including, without
limitation satisfaction or waiver in writing by Agent of all conditions set
forth in Article IV hereof, each Lender severally agrees to make Advances up to
such Lender’s respective Revolving Loan Commitment to Borrower under the Loan
from time to time on or prior to the last day of the Revolving Credit Period
(collectively, the “Revolving Advances”). Each Revolving Advance shall be made
in an amount requested by Borrower not to exceed the Availability as of such
date of determination by deposit into such deposit accounts identified by the
Borrower in the related borrowing request; provided, that under no circumstances
shall the aggregate outstanding amount of all Revolving Advances made hereunder
exceed the Maximum Loan Amount, and provided, further, no Lender shall be
obligated to provide funding for any Advance that would increase the aggregate
of all outstanding amounts funded by such Lender (including any Advances made by
any predecessor in interest to such Lender) to an amount in excess of such
Lender’s Revolving Loan Commitment. Unless otherwise permitted by Agent, each
Revolving Advance shall be in an amount of at least Two Hundred Fifty Thousand
Dollars ($250,000). No more than one (1) Revolving Advance may be made hereunder
in any calendar week. Subject to the terms of Sections 2.5 and 2.6 Revolving
Advances may be repaid and re-borrowed at any time prior to the expiration of
the Revolving Credit Period. The failure of any Lender to make any Advance
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Revolving Loan Commitment of each Lender is
several and no Lender shall be responsible for any other Lender’s failure to
make required Advances. Notwithstanding anything else herein to the contrary, no
Revolving Advances shall be made or requested after the last day of the
Revolving Credit Period.
(b)    Notes. The Advances made by each Lender shall, upon the request of a
Lender, be evidenced by a promissory note payable to the order of such Lender,
substantially in the form of Exhibit B attached hereto (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, a
“Note”), executed by Borrower and delivered to the Agent on the Closing Date (or
after the Closing Date in respect of any assignee of a Lender who becomes a
Lender pursuant to Section 12.2). Each Note payable to the order of a Lender
shall be in a stated maximum principal amount equal to such Lender’s Revolving
Loan Commitment.
(c)    Payment of the Loan. Borrower shall repay the Loan pursuant to and in
accordance with the terms of this Agreement and the Notes evidencing the Loan.
The outstanding principal balance of all outstanding Revolving Advances shall be
due and payable in full, if not earlier in accordance with this Agreement, on
the Maturity Date. All other amounts outstanding under the Loan and all other
Obligations under the Loan shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Maturity Date.

2.2    Interest on the Loan
(a)    The Borrower agrees to pay interest in respect of the outstanding
principal amount of the Loan, monthly in arrears to Agent for the account of
Lenders, from the date the proceeds thereof are made available to the Borrower
until paid in full, at a rate per annum equal to the lesser of (i) (A) the LIBOR
Rate plus (B) (x) at all times prior to the Participation Interest Sale Date,
nine and three quarters percent (9.75%) and (x) at all times on and after the
Participation Interest Sale Date, five and three quarters percent (5.75%) per
annum (such rate, the “Calculated Rate”) and (ii) the Maximum Rate. All such
payments of interest shall be made monthly pursuant to Section 2.4, and, in any
event, shall be due and owing no later than the first Payment Date of each
calendar month for the immediately preceding calendar month. If Lenders are
prevented from charging or collecting interest at the Calculated Rate, to the
extent permitted by law, then the interest rate shall continue to be the Maximum
Rate until such time as Lenders have charged and collected the full amount of
interest that would be chargeable and collectable if interest at the Calculated
Rate had always been lawfully chargeable and collectible. Whenever, subsequent
to the date of this Agreement, the LIBOR Rate is increased or decreased for a
succeeding calendar month, the Calculated Rate shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the LIBOR Rate (subject to the Maximum Rate).
(b)    The monthly interest due on the principal balance of the Loan outstanding
shall be computed for the actual number of days elapsed on the basis of a year
consisting of 360 days and shall be calculated by determining the average daily
principal balance of the Obligations outstanding for each day of the calendar
month in question (the “Average Daily Balance”).

2.3    Loan Collections; Repayment.
(a)    Pursuant to the applicable Bank Program Agreements and the Stride
Multi-Party Agreement, all collections in respect of the Bank Partner
Receivables originated by Stride Bank will be initially deposited in the Stride
Collections Account. Borrower shall, or shall request the Servicer to cause Avio
to, direct or otherwise cause Stride Bank with respect to a Bank Partner
Receivable originated by Stride Bank to withdraw from the Stride Collections
Account and pay directly to the Collateral Account, all such collections,
including all Scheduled Payments, prepayments (both voluntary and mandatory),
and other amounts received of any and every description payable to Borrower by
or on behalf of the related Account Obligor pursuant to the applicable Bank
Partner Receivable, the related Portfolio Documents, or any other related
documents or instruments
(b)    Borrower shall, or shall request the Servicer to, direct or otherwise
cause (x) each Bank Partner (other than Stride Bank) with respect to a
Participation Interest or (y) the applicable Account Obligor with respect to
each Receivable that is not a Bank Partner Receivable, in each case to pay
directly to either (i) the General Collections Account, (ii) the Collateral
Account or (iii) the addresses set forth in the Servicing Agreement (the
“Servicer Physical Payment Address”), all collections in respect of the related
Bank Partner Receivables or other Receivables, including all Scheduled Payments,
prepayments (both voluntary and mandatory), and other amounts received of any
and every description payable to Borrower by or on behalf of such Account
Obligor pursuant to the applicable Receivable, the related Portfolio Documents,
or any other related documents or instruments.
(c)    All such amounts delivered to the General Collections Account or the
Servicer Physical Payment Address with respect to the Pledged Receivables shall
be received and held in trust for the sole and exclusive benefit of the Agent
and shall be directed to the Collateral Account within two (2) Business Days of
receipt and identification. In the event that any Seller, Intermediate SPE, the
Servicer or Borrower receives any payments on any Participation Interest or
Receivable directly from or on behalf of the Account Obligor thereof in a manner
other than through a deposit into the General Collections Account or Collateral
Account, then such Seller, Intermediate SPE, the Servicer or Borrower, as
applicable, shall receive and hold all such payments in trust for the sole and
exclusive benefit of Agent, and such Seller, Intermediate SPE, the Servicer or
Borrower, as applicable, shall deliver to the Collateral Account no less than
twice weekly, all such payments (in the form so received) as and when received
by such Seller, Intermediate SPE, the Servicer or Borrower, as applicable,
unless Agent shall have notified such Seller, Intermediate SPE, the Servicer or
Borrower, as applicable, to deliver directly to Agent all payments in respect of
the Receivables after the occurrence and during the continuance of an Event of
Default, in which event all such payments (in the form received) shall be
endorsed by such Seller, Intermediate SPE, the Servicer or Borrower, as
applicable, to Agent and delivered to Agent promptly upon such Seller’s,
Intermediate SPE’s, the Servicer’s or Borrower’s receipt thereof.
(d)    At any time after the occurrence of an Event of Default, Agent shall have
the right to notify (i) any Bank Partner to deliver payments with respect to the
Participation Interests directly into the Collateral Account or any other
deposit account established by Agent from time to time and (ii) any Account
Obligor to deliver payments with respect to the applicable Receivable directly
into the Collateral Account or any other deposit account established by Agent
from time to time.
(e)    So long as any collections or other proceeds with respect to any
Receivables of Borrower, Intermediate SPE or any of their Affiliates are
required to be delivered to the General Collections Account, the Borrower and
CFTC agree not to grant a Lien in the General Collections Account to any Person
or to enter into an account control agreement (or otherwise grant control to any
Person) with respect to the General Collections Account without the consent of
the Agent, which consent may be conditioned upon the entry into a satisfactory
intercreditor agreement with respect to the General Collections Account in order
to set forth the relative priorities of such collections and proceeds on deposit
in the General Collections Account from time to time.

2.4    Promise to Pay; Manner of Payment.
(a)    On each Payment Date, payments shall be made by the Agent from the
Collateral Account in the following order of priority and to the extent of the
Available Amounts:
(i)    on the first Payment Date of each calendar month, to the Servicer (so
long as the Servicer has not been replaced hereunder), the Servicing Fee for
such calendar month until paid in full, including any such fees that remain
unpaid with respect to one or more prior Payment Dates;
(ii)    on the first Payment Date of each calendar month, to the Backup
Servicer, if any, the Backup Servicer Fee for such calendar month until paid in
full, including any such fees that remain unpaid with respect to one or more
prior Payment Dates;
(iii)    on the first Payment Date of each calendar month, to the Verification
Agent, the Verification Fee then due and owing for such calendar month until
paid in full, including any such fees that remain unpaid with respect to one or
more prior Payment Dates;
(iv)    to Agent, for the benefit of Lenders, first, an amount equal to any
Protective Advances, together with all interest owed with respect to all
Protective Advances, and second, any indemnities or expense reimbursements owed
by Borrower, Seller, Servicer or Indemnity Guarantor to Agent or any Lender, in
each case, to the extent not previously reimbursed or paid;
(v)    to Agent, any accrued and unpaid costs, fees and expenses (including, but
not limited to, the Administration Fee) relating to the Obligations owed to
Agent as of such Payment Date;
(vi)    on the first Payment Date of each calendar month, to Agent, for the
benefit of Lenders, all accrued and unpaid interest (including, without
limitation, any Additional Interest) relating to the Obligations as of such
Payment Date;
(vii)    to Agent, for the benefit of the Lenders, for payment of amounts
required pursuant to Section 2.6(c);
(viii)    after the expiration of the Revolving Credit Period, to Agent, for the
benefit of the Lenders, for payment to the remaining Obligations (until none
remain outstanding); and
(ix)    to the Borrower, any remaining Available Amounts, which may be
distributed by Borrower in accordance with Section 7.4 hereof.
(b)    In the event that amounts distributed under Section 2.4(a) as of the last
Payment Date of each calendar month are insufficient for payment of the amounts
set forth in Section 2.4(a)(iv), (v), (vi) or (vii) for all of the Payment Dates
in such calendar month, Borrower shall pay an amount equal to the extent of such
insufficiency (i) through a Revolving Advance hereunder on such date of
determination, or (ii) if insufficient Availability or another failure of a
condition precedent to an Advance then exists, from a wire transfer of
immediately available funds by Borrower within two (2) Business Days of request
by Agent. Agent shall distribute any such payment received by it for the account
of any Lender to the appropriate Lender in accordance with the terms hereof.
(c)    Notwithstanding anything to the contrary contained in this Section 2.4,
following the occurrence and during the continuance of an Event of Default,
Agent shall have the immediate right to direct and to apply all funds in the
Collateral Account, and any other Scheduled Payments, prepayments and other
amounts received of every description payable to Borrower with respect to the
Collateral, to the Obligations in such order and in such manner as Agent shall
elect in its sole discretion, provided, that so long as the Servicer shall not
have been terminated in accordance with the Servicing Agreement, it shall be
entitled to priority payment of amounts due to it in accordance with Section
2.4(a)(i).
(d)    Borrower absolutely and unconditionally promises to pay, when due and
payable pursuant hereto, principal, interest and all other amounts and
Obligations payable, hereunder or under any other Loan Document, without any
right of rescission and without any deduction whatsoever, including any
deduction for set-off, recoupment or counterclaim, notwithstanding any damage
to, defects in or destruction of the Collateral or any other event, including
obsolescence of any property or improvements. Except as expressly provided for
herein, Borrower hereby waives setoff, recoupment, demand, presentment, protest,
and all notices and demands of any description, and the pleading of any statute
of limitations as a defense to any demand under this Agreement and any other
Loan Document, all to the extent permitted by law. Each Advance shall be due and
payable in full, if not earlier in accordance with this Agreement, on the
Maturity Date. All other amounts outstanding under the Loan and all other
Obligations under the Loan shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Maturity Date.

2.5    Voluntary Prepayments
(a)    Except as set forth in Section 2.5(b) below, the Loan may be prepaid only
through the collections of Available Amounts and any other amounts with respect
to the Participation Interests and the Receivables.
(b)    Subject to Section 3.5, Borrower may voluntarily prepay, in whole but not
in part, the entire outstanding principal balance of all Obligations plus,
whether by reason of acceleration or otherwise, any accrued and unpaid interest
and any unpaid fees or expenses related thereto and terminate this Agreement and
all Revolving Loan Commitments at any time after (but not before) the Lockout
Termination Date, provided, that Borrower shall have identified such prepayment
date (the “Prepayment Date”) and given Agent not less than fifteen (15) calendar
days’ prior written notice in advance of such proposed Prepayment Date.
Notwithstanding anything herein to the contrary, if outstanding principal
balance of the Obligations is prepaid, in whole or in part, by the Borrower or
its Affiliates prior to the Lockout Termination Date (whether by acceleration or
otherwise), Borrower shall be liable for the Exit Additional Interest calculated
and an amount equal to the aggregate amount of interest and fees that would have
been due to Agent and the Lenders, for the period from and after the date of
such prepayment to and including the Lockout Termination Date at the Default
Rate as of the date of such prepayment assuming the balance of the Loan as of
the date of such prepayment is equal to the Maximum Loan Amount, which Exit
Additional Interest and other amounts shall be paid concurrently with such
prepayment or repayment, provided, that if such prepayment occurs following
acceleration of the Obligations due to a Change of Control that has not been
consented to in writing by Agent prior to the consummation thereof, such Exit
Additional Interest shall be calculated without regard to the Default Rate. For
the avoidance of doubt, notwithstanding anything otherwise in this Agreement to
the contrary, the Loan may not be voluntarily prepaid by Borrower prior to the
Lockout Termination Date.

2.6    Mandatory Prepayments
In addition to and without limiting any provision of any Loan Document:
(a)    If a Change of Control occurs that has not been consented to in writing
by Agent prior to the consummation thereof, on or prior to the first Business
Day following the date of such Change of Control, Borrower shall, at the option
of Agent, prepay the Loan and all other Obligations (other than, indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending) in
full in cash together with accrued interest thereon to the date of such
prepayment and all other amounts owing to Agent and Lenders under the Loan
Documents, including, without limitation the Exit Additional Interest and an
amount equal to the aggregate amount of interest and fees that would have been
due to Agent and the Lenders, for the period from and after the date of such
Change of Control and including the Lockout Termination Date at the Default Rate
as of the date of such Change of Control assuming the balance of the Loan as of
the date of such Change of Control is equal to the Maximum Loan Amount
(collectively, the “Aggregate Payoff Amount”).
(b)    If Borrower, in any transaction or series of related transactions, (i)
sells any Participation Interest, Bank Partner Receivable, Receivable or other
material assets or other properties, (ii) sells or issues any equity or debt
securities, Equity Interests or other ownership interests (other than deemed
capital contributions by Intermediate SPE to Borrower pursuant to and in
accordance with the Tier II Purchase and Sale Agreement) or (iii)  incurs any
Indebtedness except for Permitted Indebtedness (each, a “Non-Approved
Transaction”), then in each case, it shall deposit 100% (or such lesser amount
as is required to indefeasibly pay in cash in full the Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending)) of the cash proceeds thereof (net of reasonable transaction costs and
expenses and taxes) to the Collateral Account and the amount then due and owing
as of the occurrence of such Non-Approved Transaction shall be the Aggregate
Payoff Amount (calculated at the Default Rate as of the date of the occurrence
of such Non-Approved Transaction).
(c)    In no event shall the sum of the aggregate outstanding principal balance
of the Loan exceed the lesser of (i) the Borrowing Base and (ii) the Maximum
Loan Amount. If at any time and for any reason, the outstanding unpaid principal
balance of the Loan exceeds the Maximum Loan Amount, Borrower shall promptly,
and in any event within five (5) Business Days, without the necessity of any
notice or demand, whether or not a Default or Event of Default has occurred or
is continuing, prepay the principal balance of the Loan in an amount equal to
the difference between the then aggregate outstanding principal balance of the
Loan and the Maximum Loan Amount. If at any time and for any reason, the
outstanding unpaid principal balance of the Loan exceeds the Borrowing Base
(including due to a reduction in the Receivable Balance of any Participation
Interest or Receivable, as a result of any previously Eligible Receivable
thereafter failing to meet the eligibility criteria and becoming an Ineligible
Receivable or any reduction in the Advance Rate, then Borrower shall without the
necessity of any notice or demand, whether or not a Default or Event of Default
has occurred or is continuing, either (x) prepay the principal balance of the
Loan in an amount equal to the difference between the then aggregate outstanding
principal balance of the Loan and the Borrowing Base or (y) increase the
Receivable Balance of the Eligible Receivables pledged to Agent in accordance
with this Agreement so that the Borrowing Base is equal to or exceeds the then
outstanding principal balance of the Loan. The pledge and delivery to Agent of
additional Eligible Receivables shall comply with the document delivery
requirements set forth in Sections 2.9 and 4.2 of this Agreement, as applicable,
and shall be accompanied by a Borrowing Base Certificate from Borrower that
demonstrates that after giving effect to the pledge to Agent of such additional
Eligible Receivables, the outstanding unpaid principal balance of the Loan is
equal to or less than the Borrowing Base.

2.7    Payments by Agent; Protective Advances
(a)    Should any amount required to be paid by the Borrower under any Loan
Document be unpaid beyond any applicable cure period, such amount may be paid by
Agent, for the account of Lenders, which payment shall be deemed a request for
an Advance under the Loan as of the date such payment is due, and Borrower
irrevocably authorizes disbursement of any such funds to Agent, for the benefit
of itself and the Lenders, by way of direct payment of the relevant amount,
interest or Obligations in accordance with Section 2.4 without necessity of any
demand whether or not a Default or Event of Default has occurred or is
continuing. No payment or prepayment of any amount by Agent, Lenders or any
other Person shall entitle any Person to be subrogated to the rights of Agent
and/or Lenders under any Loan Document unless and until the Obligations (other
than indemnity obligations of Borrower under the Loan Documents that are not
then due and payable or for which any events or claims that would give rise
thereto are not then pending) have been fully performed and paid indefeasibly in
cash, the Revolving Loan Commitments have been terminated and this Agreement has
been terminated. Any sums expended or amounts paid by Agent and/or Lenders as a
result of Borrower’s failure to pay, perform or comply with any Loan Document or
any of the Obligations may be charged to Borrower’s account as an Advance under
the Loan and added to the Obligations.
(b)    Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion, shall have the right, but not any obligation, at any time that
Borrower fails to do so, and from time to time, without prior notice, to: (i)
discharge (at the Borrower’s expense) taxes or Liens affecting any of the
Collateral that have not been paid in violation of any Loan Document or that
jeopardize the Agent’s Lien priority in the Collateral, including any underlying
collateral securing any Participation Interest or Receivable; or (ii) make any
other payment (at the Borrower’s expense) for the administration, servicing,
maintenance, preservation or protection of the Collateral, or any underlying
collateral securing any Participation Interest or Receivable (each such advance
or payment set forth in clauses (i) and (ii), a “Protective Advance”). Agent
shall be reimbursed for all Protective Advances pursuant to Section 2.4 and any
Protective Advances shall bear interest at the lesser of (x) the Calculated Rate
or (y) the Maximum Rate from the date the Protective Advance is paid by Agent
until it is repaid, provided, that if such Protective Advance was made during
the continuance of an Event of Default or if the event giving rise to such
Protective Advance matures into an Event of Default hereunder, the interest rate
charged on such Protective Advance shall be increased by the Default Rate and
shall be calculated from the date such Protective Advance is paid by Agent until
it is repaid. No Protective Advance by Agent shall be construed as a waiver by
Agent, or any Lender of any Default, Event of Default, or any of the rights or
remedies of Agent or any Lender.

2.8    Grant of Security Interest; Collateral
(a)    To secure the payment and performance of the Obligations, Borrower hereby
grants to Agent, for the benefit of itself and the other Lenders, a valid,
perfected and continuing first priority Lien upon all of Borrower’s right,
title, and interest, whether now owned or existing or hereafter from time to
time acquired or coming into existence, in, to, and under all of Borrower’s
assets (collectively, the “Collateral”), including, but not limited to: (i) all
Participation Interests and all Receivables and all amounts due or to become due
under the Participation Interests and Receivables, (ii) all of Borrower’s
rights, with respect to the Bank Partner Receivables, the Receivables and all
Portfolio Documents related thereto and all rights, remedies, powers,
privileges, and claims under such Portfolio Documents, (iii) the Collateral
Account, the Operating Account, all Available Amounts and all funds and other
property credited to the Collateral Account or the Operating Account, (iv) the
Tier II Purchase and Sale Agreement, the Servicing Agreement, the Backup
Servicing Agreement and all rights, remedies, powers, privileges, and claims
under those contracts, (v) all Accounts, General Intangibles, Chattel Paper,
Instruments, Documents, Goods, money and any rights to the payment of money or
other forms of consideration of any kind, Deposit Accounts (as defined in
Article 9 of the UCC), Investment Property, letters of credit, Letter-of-Credit
Rights, Contract Rights, Contracts, Supporting Obligations, Equipment,
Inventory, Fixtures, Computer Hardware, Software, securities, Permits,
intellectual property, and oil, gas and other minerals; (vi) all other personal
property and other types of property of Borrower, (vii) 100% of Intermediate
SPE’s equity interest in Borrower, and (viii) all Proceeds of all of the
foregoing and all other types of property of Borrower. Notwithstanding the
foregoing, “Collateral” shall not include any Retained Interest owned by a Bank
Partner.
(b)    Borrower shall promptly notify Agent of any Commercial Tort Claims
related to any Collateral in which Borrower has an interest arising after the
Closing Date and shall provide all necessary information concerning each such
Commercial Tort Claim and take all necessary action with respect thereto to
grant and perfect a first priority Lien thereon in favor of Agent for the
benefit of itself and the other Lenders.
(c)    Borrower has full right and power to grant to Agent, for the benefit of
itself and the other Lenders, a perfected, first priority Lien on the Collateral
pursuant to this Agreement, subject to Permitted Liens. Upon the execution and
delivery of this Agreement, and upon the filing of the necessary financing
statements and other documents and the taking of all other necessary action,
Agent will have a valid and first priority perfected Lien on all Receivables and
Participation Interests, and, to the extent such Lien may be perfected by filing
under Article 9 of the UCC, all other Collateral, in each case, subject to no
transfer or other restrictions or Liens of any kind in favor of any other Person
other than Permitted Liens. As of the Closing Date, no financing statement
naming Borrower as debtor and describing any of the Collateral is on file in any
public office except those naming Agent as secured party and those related to
the Permitted Liens. As of the Closing Date, Borrower is not party to any
agreement, document or instrument that conflicts with this Section 2.8.
(d)    Borrower hereby authorizes Agent to prepare and file financing
statements, without copies provided to the Borrower, with all appropriate
jurisdictions to perfect or protect the Agent’s, on behalf of the Lenders,
security interest or rights hereunder, and to take such other action as may be
required, in Agent’s sole judgment, in order to perfect and to continue the
perfection of Agent’s Lien on the Collateral, for the benefit of itself and the
other Lenders, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Lender under the UCC. Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in the Agent’s sole
discretion.
(e)    For the avoidance of doubt, no Collateral shall be released (except as
otherwise specifically set forth herein) until the repayment in full of all of
the Obligations (including, without limitation, any Additional Interest).

2.9    Collateral Administration
(a)    All tangible Collateral (except Collateral in the possession of
Verification Agent, Backup Servicer or Agent) will at all times be kept by
Borrower or Servicer at the locations set forth on Schedule 5.17B hereto, and
shall not, without thirty (30) calendar days prior written notice to Agent, be
moved therefrom other than to another such location, and in any case shall not
be moved outside the continental United States. Borrower hereby agrees to
deliver (i) to the Servicer or, upon the request of the Agent, to the Agent, on
or prior to the date of each Revolving Advance, copies of the Portfolio
Documents for each Receivable that is to be added to the Collateral in
connection with such Revolving Advance and (ii) at all times on and after June
8, 2020, to the Verification Agent, the Verification Deliverables for the
Pledged Receivables at the times and in the manner set forth in the Backup
Servicing Agreement. From and after the funding of each Advance hereunder, the
originals of all Receivables constituting Collateral in respect of such Advance
shall, regardless of their location, be deemed to be under Agent’s dominion and
control and deemed to be in Agent’s possession. Any of Agent’s officers,
employees, representatives or agents shall have the right upon reasonable
notice, at any time during normal business hours, in the name of Agent or any
designee of Agent or Borrower, to verify the validity, amount or any other
matter relating to the Collateral. Borrower shall cooperate fully with Agent in
an effort to facilitate and promptly conclude such verification process. In
addition to any provision of any Loan Document, Agent shall have the right at
all times after the occurrence and during the continuance of an Event of Default
to notify (i) the Bank Partners that the Participation Interests and Bank
Partner Receivables related thereto have been assigned to Agent and (ii) the
Account Obligors that the Receivables have been assigned to Agent and, in each
case, to collect such Participation Interests, Bank Partner Receivables related
thereto and Receivables directly in Agent’s own name, for the benefit of itself
and the Lenders, and to charge collection costs and expenses, including
attorney’s fees, to Borrower.
(b)    As and when reasonably requested by Agent (and after the occurrence and
continuation of an Event of Default, in Agent’s sole discretion), Borrower will
perform the searches described in clauses (i) and (ii) below against Borrower,
Intermediate SPE and each Seller: (i) UCC searches with the Secretary of State
and local filing offices of each jurisdiction where Borrower, Intermediate SPE
or a Seller is organized; and (ii) judgment, bankruptcy, federal tax lien and
corporate and partnership tax lien searches, in each jurisdiction where
Borrower, Intermediate SPE or a Seller maintains its executive offices, a place
of business or any assets.
(c)    Borrower shall keep accurate and complete records of the Collateral and
all payments and collections thereon and shall submit such records to Agent on
such periodic basis as Agent may request in its Permitted Discretion. If
requested by Agent upon or at any time after the occurrence and during the
continuation of an Event of Default, Borrower shall execute and deliver to
Agent, formal written assignments of all of its Receivables as Agent may
request, together with copies of claims, invoices and/or other information
related thereto.
(d)    Borrower shall direct, or shall cause each Bank Partner, the Servicer and
Borrower to direct, each Account Obligor to make payments directly to the Stride
Collections Account (solely in respect of Bank Partner Receivables originated by
Stride Bank), the General Collections Account, the Collateral Account or the
Servicer Physical Payment Address.
(e)    In respect of the portion of the Collateral consisting of any Receivable
which is evidenced by an electronic record that is not a transferable record
under Applicable Law, Borrower shall deliver to Servicer or, at the request of
Agent, Agent (i) the original Portfolio Documents; and (ii) if required by
Agent, applications, any related Account Obligor’s acknowledgments and
understandings, and other receipts and payment authorization agreements, which
shall be delivered, at Borrower’s expense, to Agent at its address set forth
herein or as otherwise specified by Agent and, except as otherwise expressly
provided herein to the contrary, held in Agent’s custody or, if Agent has so
requested, Servicer’s or Verification Agent’s custody until all of the
Obligations have been fully satisfied or Agent expressly agrees to release such
custody of such documents. In respect of the portion of the Collateral
consisting of any Receivable which is evidenced by an electronic record that is
a transferable record under Applicable Law, Borrower shall deliver to Agent the
control of such transferable electronic record in accordance with Applicable Law
(to ensure, among other things, that Agent has a first priority perfected Lien
in such Collateral), which shall be delivered, at Borrower’s expense, to Agent
at its address as set forth herein or as otherwise specified by Agent and,
except as otherwise expressly provided herein to the contrary, held in Agent’s
possession, custody, and control until all of the Obligations have been fully
satisfied or Agent expressly agrees to release such documents. Alternatively,
Agent, in its sole discretion, may elect for the Servicer or Verification Agent
or any other agent to accept delivery of and maintain possession, custody, and
control of all such documents and any instruments on behalf of Agent during such
period of time. Borrower shall identify (or cause any applicable servicing agent
to identify) on the related electronic record the pledge of such electronic
record by Borrower to Agent.
(f)    Borrower hereby agrees to, and to cause Servicer to, take the following
protective actions to prevent destruction of records pertaining to the
Collateral: Borrower agrees to create an electronic file of the computerized
information regarding the Collateral and to provide Agent and Backup Servicer
monthly with a copy of such file (A) no later than fifteen (15) days following
the Closing Date and (B) no later than fifteen (15) days following the end of
each calendar month following the Closing Date. Subject to the limitations set
forth in Section 6.7 of this Agreement, Agent at all times shall have the right
to access and review any and all Portfolio Documents in Borrower’s or Servicer’s
possession and any and all data and other information relating to Portfolio
Documents as may from time to time be input to or stored within Borrower’s or
Servicer’s computers and/or computer records including, without limitation,
diskettes, tapes and other computer software and computer systems.

2.10    Power of Attorney
Borrower hereby acknowledges and agrees that Agent is hereby irrevocably made,
constituted and appointed the true and lawful attorney for Borrower (without
requiring Agent to act as such) with full power of substitution to do the
following: (i) upon the occurrence and during the continuation of a Default or
Event of Default, endorse the name of Borrower upon any and all checks, drafts,
money orders and other instruments for the payment of money that are payable to
Borrower and constitute collections on the Participation Interests and
Receivables; (ii) execute and/or file in the name of Borrower any financing
statements, amendments to financing statements, schedules to financing
statements, releases or terminations thereof, assignments, instruments or
documents that it is obligated to execute and/or file under any of the Loan
Documents (to the extent Borrower fails to so execute and/or file any of the
foregoing within two (2) Business Days of Agent’s request or the time when
Borrower is otherwise obligated to do so); (iii) execute and/or file in the name
of Borrower assignments, instruments, documents, schedules and statements that
it is obligated to give Agent under any of the Loan Documents (to the extent
Borrower fails to so execute and/or file any of the foregoing within two (2)
Business Days of Agent’s request or the time when Borrower is otherwise
obligated to do so); (iv) execute and/or file such documents as may be necessary
to register and/or otherwise perfect Agent’s Lien on the Collateral, and (v) do
such other and further acts and deeds in the name of Borrower that Agent may
deem necessary to enforce, make, create, maintain, continue, enforce or perfect
Agent’s security interest, Lien or rights in any Collateral. In addition, if
Borrower breaches its obligation hereunder to direct all payments pursuant to
Participation Interests, the Receivables or other Accounts or the proceeds of
any other Collateral to the General Collections Account, the Collateral Account,
or the Servicer, Agent, as the irrevocably made, constituted and appointed true
and lawful attorney for such Person pursuant to this paragraph, may, by the
signature or other act of any of Agent’s officers or authorized signatories
(without requiring any of them to do so), direct any federal, state or private
payor or fiscal intermediary to pay proceeds of the Participation Interests,
Receivables or other Accounts or any other Collateral to the Collateral Account
or another account designated in writing by Agent.

2.11    Collateral Account
(a)    Collateral Account. Deposits made into the General Collections Account
and the Collateral Account shall be limited to amounts deposited therein by each
Bank Partner, the Account Obligors, the Servicer and Borrower in accordance with
this Agreement, each Multi-Party Agreement, or the Purchase and Sale Agreement,
as applicable, and Available Amounts, provided, that amounts relating to
receivables other than the Pledged Receivables may be deposited in or credited
to the General Collections Account.
(b)    Withdrawals. Agent shall have the sole and exclusive right to withdraw or
order a transfer of funds from the Collateral Account, in all events in
accordance with the terms and provisions of the Collateral Account Control
Agreement, the Monthly Servicing Report and this Agreement. In addition,
notwithstanding anything in the foregoing to the contrary, the Servicer may
request withdrawals or order transfers of funds from the Collateral Account, to
the extent such funds either (i) have been mistakenly deposited into the
Collateral Account or (ii) related to items subsequently returned for
insufficient funds or as a result of stop payments. In the case of any
withdrawal or transfer that the Servicer requests pursuant to the foregoing
sentence, the Servicer shall provide Agent with notice of such request of
withdrawal or transfer, together with reasonable supporting details, each week
on or before the date of such withdrawal or transfer (or in such earlier written
notice as may be required by Agent from the Servicer from time to time).
Borrower shall cause each Bank Partner and the Servicer to deposit all proceeds
of the Collateral processed by each to the Collateral Account within two (2)
Business Days of receipt. On each Payment Date, amounts in the Collateral
Account shall be applied to make the payments and disbursements described in
Section 2.4 and this Section 2.11.
(c)    Irrevocable Deposit. Any deposit made into the Collateral Account
hereunder shall, except as otherwise provided herein, be irrevocable, and the
amount of such deposit and any money, instruments, investment property or other
property on deposit in, carried in or credited to the Collateral Account
hereunder and all interest thereon shall be held in trust by the Agent and
applied solely as provided herein.

2.12    Exclusive Right to Finance.
At any time prior to the expiration of the Revolving Credit Period that the
outstanding principal balance of the Loans is less than $200,000,000, Agent and
Lenders shall have the exclusive right to finance (i.e. Borrower, Intermediate
SPE, Sellers, Servicer, each Indemnity Guarantor and each of their respective
Affiliates shall not be permitted to incur any Indebtedness to any third party
secured by assets of a type similar to the Receivables pledged as Collateral
hereunder that would be Eligible Receivables hereunder) all Eligible Receivables
originated, acquired or held by Borrower, Intermediate SPE, Sellers, Servicer,
Indemnity Guarantor and/or each of their respective Affiliates on substantially
the same terms and conditions set forth in this Agreement.

III.    FEES AND OTHER CHARGES

3.1    Computation of Fees; Lawful Limits
All fees hereunder shall be computed on the basis of a 360-day year consisting
of twelve 30-day months. In no contingency or event whatsoever, whether by
reason of acceleration or otherwise, shall the interest and other charges paid
or agreed to be paid to Agent, for the benefit of itself and the other Lenders,
for the use, forbearance or detention of money hereunder exceed the Maximum Rate
permissible under Applicable Law which a court of competent jurisdiction shall,
in a final determination, deem applicable hereto. If, due to any circumstance
whatsoever, fulfillment of any provision hereof, at the time performance of such
provision shall be due, shall exceed any such limit, then the obligation to be
so fulfilled shall be reduced to such lawful limit, and, if Agent or Lenders
shall have received interest or any other charges of any kind which might be
deemed to be interest under Applicable Law in excess of the Maximum Rate, then
such excess shall be applied first to any unpaid fees and charges hereunder,
then to unpaid principal balance owed by Borrower hereunder, and if the then
remaining excess interest is greater than the previously unpaid principal
balance, Agent and Lenders shall promptly refund such excess amount to Borrower
and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.1 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

3.2    Default Rate of Interest
Upon the occurrence and during the continuation of an Event of Default, the
Calculated Rate of interest then in effect at such time with respect to the
Obligations shall be increased by two and one half of one percent (2.5%) per
annum (subject to the Maximum Rate) (the “Default Rate”). Interest at the
Default Rate shall accrue from the initial date of such Event of Default until
such Event of Default is waived or ceases to continue, and shall be payable upon
demand.

3.3    Increased Costs; Capital Adequacy
(a)    If any Change in Law shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), then Borrower will pay to such Lender on
demand such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loan made by such Lender to a level below
that which such Lender or such Lender’s holding company, as applicable, could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company, as
applicable, with respect to capital adequacy), then from time to time Borrower
will pay to such Lender on demand such additional amount or amounts as will
compensate such Lender’s or such Lender’s holding company, as applicable, for
any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender’s holding company, as the case may be,
as specified in Sections 3.3(a) and (b), shall be delivered to Borrower and
shall be conclusive absent manifest error. Borrower shall pay such Lender on
demand the amount shown as due on any such certificate pursuant to Section 2.4
of this Agreement.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.3 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender pursuant to this Section 3.3 for any increased costs or
reductions incurred more than 180 days prior to the date such Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)    Anything contained herein to the contrary notwithstanding, in the event
that: (i) any Lender (an “Increased-Cost Lender”) shall give notice to Borrower
that such Lender is entitled to receive payments under this Section 3.3, (ii)
the circumstances which have caused such Lender to be entitled to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five (5) Business Days after the Borrower’s request for such
withdrawal, the Agent may, if requested by the Borrower in writing, which notice
shall identify a Replacement Lender (as defined below) by giving written notice
to Increased-Cost Lender and Agent of the Borrower’s election to do so, instruct
such Increased-Cost Lender to assign its outstanding Loan in full to one (1) or
more new lenders acceptable to Agent in its sole discretion (each a “Replacement
Lender”) in accordance with, and subject to the provisions of, Section 12.2;
provided, on the date of such assignment, the Replacement Lender shall pay to
such Increased-Cost Lender an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of such Increased-Cost Lender.

3.4    Additional Interest
On the first Payment Date of each calendar month on or prior to the last day of
the Revolving Credit Period (and on a pro-rata basis for the first Payment Date
of the first calendar month immediately following the last day of the Revolving
Credit Period), Borrower shall pay to Agent, for the benefit of Lenders, with
respect to the prior calendar month, period occurring since the immediately
prior Payment Date (or, with respect to the first Payment Date, for the period
occurring since the Closing Date) as additional interest:
(i)    an amount equal to the product of (a) one half of one percent (0.50%)
multiplied by (b) the difference between the Maximum Loan Amount and the Average
Daily Balance for such period, multiplied by (c) the actual number of days in
such period, divided by (d) 360 (the “Unused Additional Interest”); and
(ii)    if, as of the end of the immediately preceding calendar month (other
than the calendar month immediately preceding the initial Payment Date), the
Utilization Ratio is less than the Minimum Utilization Ratio for such calendar
month, an amount equal to (a) the Calculated Rate multiplied by (b) the
difference of (i) the product Minimum Utilization Ratio multiplied by the
Maximum Facility Amount, minus (ii) the Average Daily Balance for such calendar
month, multiplied by (c) the actual number of days in such period, divided by
(d) 360 (the “Minimum Utilization Additional Interest” and together with the
Unused Additional Interest, collectively, the “Additional Interest”), provided,
however, that prior to the Advance Rate Increase Date, so long as the Maximum
Loan Amount is $200,000,000, the Minimum Utilization Additional Interest shall
be equal zero with respect to any calendar month for which the Average Daily
Balance equals or exceeds (i) for the first twelve (12) months following the
Closing Date, $35,000,000 and (ii) for each month thereafter, $70,000,000.
For the avoidance of doubt, if the Minimum Utilization Additional Interest is
paid on any Payment Date, the Borrower shall not be required to pay any Unused
Additional Interest solely with respect to the total amount of additional
principal balance of the Loan that would have needed to be outstanding in order
to cause the Utilization Ratio to be equal to Minimum Utilization Ratio for the
correlative time period.

3.5    Exit Additional Interest
Upon the repayment in full of the principal amount of the Loan and the
termination of all of the Revolving Loan Commitments, pursuant to either a
voluntary prepayment under Section 2.5(b) after the then-applicable Lockout
Termination Date or a mandatory prepayment under Section 2.6, Borrower shall pay
to Agent, for the benefit of Lenders, as liquidated damages, not as a penalty,
(i) if such prepayment occurs on or prior to September 8, 2021, an amount equal
to three percent (3.0%) multiplied by the Maximum Loan Amount, (ii) if such
prepayment occurs after September 8, 2021 and on or prior to March 8 2022, an
amount equal to two percent (2.0%) multiplied by the Maximum Loan Amount and
(iii) if such prepayment occurs after March 8, 2022, an amount equal to zero
(the “Exit Additional Interest”), provided, that if the Participation Interest
Sale Date has not occurred on or before December 31, 2020, the Exit Additional
Interest at all times on and after January 1, 2021 shall be an amount equal to
zero.

3.6    Administration Fee
On the Closing Date and on the first Payment Date of each subsequent calendar
quarter until the repayment in full of all Obligations (and on a pro-rata basis
for such calendar quarter as of the date of such repayment in full of all
Obligations), Borrower shall pay to Agent, for its own account and benefit, a
non-refundable, fully-earned administration fee (the “Administration Fee”) equal
to $12,500.

3.7    Original Issue Discount
(a)    In connection with the initial Revolving Advance, Borrower agrees that
the funded amount of such initial Revolving Advance shall be reduced by an
original issue discount equal to the product of 1.0% multiplied by the Maximum
Loan Amount as in effect on the Closing Date (the “Initial OID”), which Initial
OID shall be retained by the Agent, for the benefit of the Lenders, provided,
that for the avoidance of doubt, Borrower agrees that, notwithstanding such
deduction from the funded amount of the initial Revolving Advance, Borrower
remains liable to pay (a) the full principal amount of such Revolving Advance
(inclusive of such Initial OID), without giving effect to such deduction, which
shall be due and payable in full, if not earlier in accordance with this
Agreement, on the Maturity Date and (b) accrued interest shall be payable on the
full outstanding principal amount of such Revolving Advance (inclusive of such
Initial OID), without giving effect to such deduction.
(b)    In connection with any increase of Maximum Loan Amount in connection with
any increase of the Commitments hereunder (including, without limitation, on the
Commitment Increase Date), Borrower agrees that the funded amount of Revolving
Advances advanced after the date of increase shall be reduced by an original
issue discount equal to the product of 1.0% multiplied by the increase in the
Maximum Loan Amount that is effective on the such date of increase (each such
original issue discount, an “Increase OID”), which Increase OID shall be
retained by the Agent, for the benefit of the Lenders, provided, that for the
avoidance of doubt, Borrower agrees that, notwithstanding such deduction from
the funded amount of the such subsequent Revolving Advances, Borrower remains
liable to pay (a) the full principal amount of such Revolving Advance (inclusive
of such Increase OID), without giving effect to such deduction, which shall be
due and payable in full, if not earlier in accordance with this Agreement, on
the Maturity Date and (b) accrued interest shall be payable on the full
outstanding principal amount of such Revolving Advance (inclusive of such
Increase OID), without giving effect to such deduction.

3.8    Taxes
(a)    Subject to Section 3.8(g), any and all payments by or on account of any
obligations of Borrower to each Lender or Agent under this Agreement or any
other Loan Document shall be made free and clear of, and without deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(including penalties, interest and additions to tax), imposed by any
Governmental Authority, excluding, in the case of each Lender and Agent,
(i) such taxes (including income taxes or franchise taxes) as are imposed on or
measured by the net income, overall receipts or total capital of such Lender or
Agent, respectively, by the jurisdiction in which such Lender or Agent, as the
case may be, is organized or maintains a Lending Office or any political
subdivision thereof, (ii) any branch profits taxes imposed by the United States
of America and (iii) any taxes imposed solely by reason of Agent’s or such
Lender’s place of organization or Lending Office (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
referred to as “Taxes” for the purposes of this Section 3.8).
(b)    In addition, Borrower shall pay to the relevant Governmental Authority
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).
(c)    Subject to Section 3.8(g), Borrower shall indemnify and hold harmless
each Lender and Agent for the full amount of any and all Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 3.8) paid or payable by such Lender or Agent and any
liability (other than any penalties, interest, additions, and expenses that
accrue both after the 180th day after the receipt by Agent or such Lender of
written notice of the assertion of such Taxes or Other Taxes and before the date
that Agent or such Lender provides Borrower with a certificate relating thereto
pursuant to Section 3.8(l)) arising therefrom or with respect thereto, whether
or not such Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority. Payments under this indemnification shall be
made within 10 days from the date any Lender or Agent makes written demand
therefor.
(d)    If Borrower shall be required by Applicable Law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or Agent, then, subject to Section 3.8(g):
(i)    the sum payable shall be increased to the extent necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.8), such Lender or Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made;
(ii)    Borrower shall make such deductions; and
(iii)    Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(e)    Borrower shall furnish to Agent (and the applicable Lender) a receipt
evidencing payment by Borrower of Taxes or Other Taxes to a Governmental
Authority promptly, but in any event within three (3) Business Days, after
obtaining such receipt, or other evidence of payment satisfactory to Agent (and
the applicable Lender) within ten (10) days after the date of any payment by
Borrower of Taxes or Other Taxes to a Governmental Authority.
(f)    Each Lender that is not a citizen or resident of the United States of
America, a corporation, partnership or other entity created or organized in or
under the laws of the United States (or any jurisdiction thereof), or any estate
or trust that is subject to federal income taxation regardless of the source of
its income or is otherwise a “foreign person” within the meaning of Treasury
Regulation Section 1.1441-1(c) (a “Non-U.S. Lender”) shall deliver to Borrower
and Agent (or, in the case of an assignment that is not disclosed to Borrower in
accordance with the provisions of Section 12.2, solely to the assigning Lender
and Agent and not to Borrower) two (2) copies of each applicable U.S. Internal
Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8IMY or Form W-8ECI, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from United States
federal withholding tax on all payments by Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement. In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. In addition
to properly completing and duly executing Forms W-8BEN, W-8BEN-E or W-8IMY (or
any subsequent versions thereof or successor thereto), if such Non-U.S. Lender
is claiming an exemption from withholding of United States Federal income tax
under Section 871(h) or 881(c) of the Code, such Lender hereby represents and
warrants that (A) it is not a “bank” within the meaning of Section 881(c) of the
Code, (B) it is not subject to regulatory or other legal requirements as a bank
in any jurisdiction, (C) it has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any governmental
securities law or other legal requirements, (D) it is not a “10 percent
shareholder” within the meaning of Section 871(h)(3)(B) of the Code of Borrower,
(E) it is not a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code and (F) none of
the interest arising from this Agreement constitutes contingent interest within
the meaning of Section 871(h)(4) or Section 881(c)(4) of the Code and such
Non-U.S. Lender agrees that it shall provide Agent, and Agent shall provide to
Borrower (or, in the case of an assignment that is not disclosed to Borrower in
accordance with the provisions of Section 12.2, solely to the assigning Lender
and Agent and not to Borrower), with prompt notice at any time after becoming a
Lender hereunder that it can no longer make the foregoing representations and
warranties. Each Non-U.S. Lender shall promptly notify Borrower (or, in the case
of an assignment that is not disclosed to Borrower in accordance with the
provisions of Section 12.2, solely to the assigning Lender and Agent and not to
Borrower) at any time it determines that it is no longer in a position to
provide any previously delivered form or certificate (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this section, a Non-U.S. Lender shall not
be required to deliver any form pursuant to this subsection that such Lender is
legally unable to deliver. Each Lender who makes an assignment pursuant to
Section 12.2 where the assignment and assumption agreement is not delivered to
Borrower shall indemnify and agree to hold Agent, Borrower and the other Lenders
harmless from and against any United States federal withholding tax, interest
and penalties that would not have been imposed but for (i) the failure of the
Affiliate that received such assignment under Section 12.2 to comply with this
Section 3.8(f) or (ii) the failure of such Lender to withhold and pay such tax
at the proper rate in the event such Affiliate does not comply with this Section
3.8(f) (or complies with this Section 3.8(f) but delivers forms indicating it is
entitled to a reduced rate of such tax). Upon Borrower’s reasonable request, any
Lender that is a U.S. Lender shall deliver to Borrower and Agent (i) a properly
prepared and duly executed U.S. Internal Revenue Service Form W-9, or any
subsequent versions thereof or successors thereto, certifying that such Lender
is entitled to receive any and all payments under this Agreement and each other
Loan Document free and clear from withholding of United States federal income
taxes and (ii) such other reasonable documentation as will enable Borrower
and/or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Each Person that shall become
a Participant pursuant to Section 12.2 shall, on or before the date of the
effectiveness of the related transfer, be required to provide all of the forms,
certifications and statements required pursuant to this Section 3.8(f) and
Section 3.8(h), and shall make the representations and warranties set forth in
clauses (A) – (F) above, provided that the obligations of such Participant,
pursuant to this Section 3.8(f) and Section 3.8(h), shall be determined as if
such Participant were a Lender except that such Participant shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.
(g)    Borrower will not be required to pay any additional amounts in respect of
United States Federal income tax pursuant to Section 3.8(d) to any Lender or
Agent or to indemnify any Lender or Agent pursuant to Section 3.8(c) to the
extent that (i) the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with its obligations under
Section 3.8(f) for any reason; (ii) with respect to a Lender, the obligation to
withhold amounts with respect to United Stated Federal income tax existed on the
date such Lender became a party to this Agreement or, with respect to payments
to a Lending Office newly designated by a Lender (a “New Lending Office”), the
date such Lender designated such New Lending Office with respect to the
applicable Loan; provided, however, that this clause (ii) shall not apply to the
extent the additional amounts any Lender (or Transferee) through a New Lending
Office, would be entitled to receive (without regard to this clause (ii)) do not
exceed the additional amounts that the Person making the transfer, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such transfer or designation; (iii) the
Internal Revenue Service has determined (which determination shall be final and
non-appealable) that such Lender or Agent is treated as a “conduit entity”
within the meaning of Treasury Regulation Section 1.881-3 or any successor
provision; provided, however, nothing contained in this clause (iii) shall
preclude the payment of additional amounts or indemnity payments by Borrower to
the person for whom the “conduit entity” is acting; (iv) such Lender is claiming
an exemption from withholding of United States Federal income tax under Sections
871(h) or 881(c) of the Code but is unable at any time to make the
representations and warranties set forth in clauses (A) – (F) of Section 3.8(f);
or (v) such Taxes are U.S. federal withholding Taxes imposed under FATCA.
(h)    Each Non-U.S. Lender agrees to provide Borrower and the Agent, upon the
reasonable request of Borrower, such other forms or documents as may be
reasonably required under Applicable Law in order to establish an exemption from
or eligibility for a reduction in the rate or imposition of Taxes or Other
Taxes. If, at any time, Borrower requests any Lender to deliver any such
additional forms or other documentation, then Borrower shall, on demand of such
Lender through Agent, reimburse such Lender for any out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) reasonably incurred
by such Lender in the preparation or delivery of such forms or other
documentation.
(i)    If Borrower is required to pay additional amounts to or for the account
of any Lender or Agent pursuant to this Section 3.8, then such Lender or Agent
shall use its reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested by
Borrower or to designate a Lending Office from a different jurisdiction (if such
a Lending Office exists) so as to eliminate or reduce any such additional
payments by Borrower which may accrue in the future if such filing or changes in
the reasonable judgment of such Lender or Agent, would not require such Lender
to disclose information such Lender deems confidential and is not otherwise
disadvantageous to such Lender or Agent.
(j)    If Agent or a Lender, in its reasonable judgment, receives a refund of or
reduction of its taxes resulting from the payment of any Taxes or Other Taxes as
to which it has been indemnified by Borrower or with respect to which Borrower
has paid additional amounts pursuant to this Section 3.8, it shall promptly pay
to Borrower an amount equal to such refund or reduction (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 3.8 with respect to the Taxes or Other Taxes giving rise to such refund
or reduction) and any interest paid by the relevant Governmental Authority with
respect to such refund or reduction, provided, that Borrower, upon the request
of Agent or such Lender, shall repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent or such Lender in the event Agent or such Lender is required
to repay the applicable refund or reduction to such Governmental Authority.
(k)    Notwithstanding anything herein to the contrary, if Agent is required by
law to deduct or withhold any Taxes or Other Taxes or any other taxes from or in
respect of any sum payable to any Lender by Borrower or Agent, the Agent shall
not be required to make any gross-up payment to or in respect of such Lender,
except to the extent that a corresponding gross-up payment is actually received
by Agent from Borrower.
(l)    Any Lender claiming reimbursement or compensation pursuant to this
Section 3.8 shall deliver to Borrower (with a copy to Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on Borrower in the absence
of manifest error.
The agreements and obligations of Borrower in this Section 3.8 shall survive the
payment of all other Obligations.

IV.    CONDITIONS PRECEDENT

4.1    Conditions to Closing
The obligations of Agent and Lenders to consummate the transactions contemplated
herein and the obligations of Lenders to make the initial Revolving Advance
under the Loan are subject to the satisfaction (or waiver), in the sole judgment
and discretion of Agent, of the following:
(a)    (i) Borrower shall have delivered to Agent (A) if requested by any
Lender, a Note payable to such Lender in an aggregate amount equal to the
Revolving Loan Commitment of such Lender, (B) the other Loan Documents to which
it, any Indemnity Guarantor or Affiliate of Borrower or Indemnity Guarantor is a
party, each duly executed by a Responsible Officer of Borrower and the other
parties thereto, and (C) a Borrowing Base Certificate for the initial Revolving
Advance, executed by a Responsible Officer of Borrower, and (ii) each other
Person shall have delivered to Agent the Loan Documents to which it is a party,
each duly executed and delivered by such Person and the other parties thereto;
(b)    all in form and substance satisfactory to Agent in its sole discretion,
Agent shall have received (i) a report of UCC financing statement, bankruptcy,
tax and judgment lien searches performed with respect to Borrower, Intermediate
SPE and Sellers in each jurisdiction determined by Agent in its sole discretion,
and such report shall show no Liens on the Collateral (other than Permitted
Liens and Liens to be released on or prior to the Closing Date), (ii) each
document (including, without limitation, any UCC financing statement) required
by any Loan Document or under law or requested by Agent to be filed, registered
or recorded to create, in favor of Agent, for the benefit of itself and the
other Lenders, a first priority and perfected security interest upon the
Collateral, and (iii) evidence of each such filing, registration or recordation
and of the payment by Borrower of any necessary fee, tax or expense relating
thereto;
(c)    Agent shall have received (i) the Charter and Good Standing Documents of
Borrower, Intermediate SPE, Seller and each Indemnity Guarantor that is not a
natural Person all in form and substance acceptable to Agent in its sole
discretion, (ii) a certificate of the secretary or assistant secretary of
Borrower, Intermediate SPE, each Seller and each Indemnity Guarantor that is not
a natural Person in his or her capacity as such and not in his or her individual
capacity dated the Closing Date, as to the incumbency and signature of the
Persons executing the Loan Documents on behalf of such Person in form and
substance acceptable to Agent in its sole discretion, and (iii) a certificate
executed by an authorized officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Closing Date that the
conditions contained in this Agreement have been satisfied;
(d)    Agent shall have received (i) the written legal opinion of Borrower’s
outside legal counsel regarding certain customary closing matters, (ii) the
written legal true-sale opinion of Borrower’s outside legal counsel, and (iii)
the written non-consolidation opinion of Borrower, Intermediate SPE, each Seller
and each Indemnity Guarantor that is not a natural Person, each in form and
substance satisfactory to Agent, in its sole discretion, and its counsel;
(e)    Agent shall have received a certificate of the chief financial officer
(or, in the absence of a chief financial officer, the chief executive officer)
of Borrower, in his or her capacity as such and not in his or her individual
capacity, in form and substance satisfactory to Agent in its sole discretion
(each, a “Solvency Certificate”), certifying (i) the solvency of Borrower, after
giving effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to Borrower’s financial resources and anticipated ability
to meet its obligations and liabilities as they become due, to the effect that
as of the Closing Date, and after giving effect to such transaction and
Indebtedness: (A) the assets of Borrower, individually and on a consolidated
basis, at a Fair Valuation, exceed the total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of Borrower, and (B) no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to Borrower;
(f)    Agent shall have completed examinations, the results of which shall be
satisfactory in form and substance to Agent, in its sole discretion, of
Borrower, Intermediate SPE, each Seller, Servicer and Indemnity Guarantor,
including, without limitation, (i) an examination of background checks with
respect to the managers, officers and owners of Borrower, Intermediate SPE, each
Seller, Servicer and Indemnity Guarantor and (ii) an examination of the
Collateral, and Borrower shall have demonstrated to Agent’s satisfaction, in its
sole discretion, that (x) the forms of Portfolio Documents comply, in all
respects deemed material by Agent, in its sole discretion, with all Applicable
Law and (y) no operations of Borrower, Intermediate SPE, each Seller, Servicer
or Indemnity Guarantor are the subject of any governmental investigation,
evaluation or any remedial action which would be reasonably expected to result
in it being unable to perform its obligations in connection with these
transactions, and (z) Borrower has no liabilities or obligations (whether
contingent or otherwise) that are deemed material by Agent, in its sole
discretion;
(g)    Agent shall have received (or is satisfied that it will receive
simultaneously with the funding of the initial Revolving Advance) all amounts,
entitlements, fees, charges and expenses due and payable to Agent and Lenders on
or prior to the Closing Date pursuant to the Loan Documents;
(h)    all in form and substance satisfactory to Agent, in its sole discretion,
Agent shall have received such consents, approvals and agreements from such
third parties (including each Bank Partner and, to the extent necessary, their
respective lenders) as Agent and its counsel shall determine in their sole
discretion are necessary or desirable with respect to (i) the Loan Documents
and/or the transactions contemplated thereby, (ii) claims against Borrower or
the Collateral, and/or (iii) agreements, documents or instruments to which
Borrower or any Bank Partner is a party or by which any of its properties or
assets are bound or subject;
(i)    all corporate and other proceedings, documents, instruments and other
legal matters in connection with the transactions contemplated by the Loan
Documents (including, but not limited to, those relating to corporate and
capital structures of the Borrower) shall be satisfactory to Agent in its sole
discretion;
(j)    no default (after any applicable grace or cure period has expired or been
cancelled) shall exist pursuant to any obligations of Borrower, Intermediate
SPE, each Seller, Servicer or Indemnity Guarantor, if any, under any material
contract, and Borrower, Intermediate SPE, each Seller, Servicer and Indemnity
Guarantor shall be in material compliance with Applicable Law, and there shall
exist no fact, condition or circumstance which, with the passage of time, the
giving of notice or both, could reasonably be expected to result in a Material
Adverse Effect;
(k)    none of Borrower, Intermediate SPE, each Seller, Servicer nor Indemnity
Guarantor or any of their respective Subsidiaries nor any of their respective
principal or key management personnel shall have been indicted or is under
active investigation by a U.S. Attorney for a felony crime;
(l)    Agent shall have received evidence of the release and termination of, or
Agent’s authority to release and terminate, any and all Liens and/or UCC
financing statements in, on, against or with respect to any of the Collateral
(other than Permitted Liens);
(m)    Agent shall have received evidence to the effect that Borrower and
Servicer have caused the portions of the computer files relating to the
Receivables and other Collateral pledged to the Agent on the Closing Date to be
clearly and unambiguously marked to indicate that such Receivables constitute
part of the Collateral pledged by the Borrower in accordance with the terms of
the Loan Documents;
(n)    Agent shall have received a true, correct and complete copy of each
Purchase and Sale Agreement and each Bank Partner Program Agreement; and
(o)    such other documents and items as Agent deems necessary, in its sole
discretion.

4.2    Conditions to Initial Revolving Advance and Subsequent Revolving Advances
(a)    The obligations of Lenders to make any Revolving Advances, including, but
not limited to, the initial Revolving Advance, are subject to the satisfaction
(or waiver), in the sole judgment of Agent, of the following:
(i)    Borrower shall have delivered to Agent, not later than 1:00 p.m. (New
York City time) two (2) Business Days prior to the proposed date for such
requested Revolving Advance, a request for advance in the form of Exhibit F
hereto (a “Request for Revolving Advance”), and a Borrowing Base Certificate for
such Revolving Advance with necessary supporting documentation executed by a
Responsible Officer of Borrower, which shall constitute a representation and
warranty by Borrower as of the date of such Advance that the conditions
contained in this Section 4.2, have been satisfied;
(ii)    Borrower shall own, after payment of the purchase price pursuant to the
Purchase and Sale Agreement, the Receivables to be financed by such Revolving
Advance;
(iii)    at any time on or after June 8, 2020, if and to the extent required
under the Backup Servicing Agreement, Verification Agent shall have received the
Verification Deliverables with respect to the Receivables included in the
calculation of the Borrowing Base in relation to such Revolving Advance and
shall have issued and delivered to Agent a Verified Receivables Report;
(iv)    each of the representations and warranties made by Borrower or any
Affiliate of the Borrower in or pursuant to the Loan Documents shall be accurate
in all material respects before and after giving effect to the making of such
Revolving Advance (except for those representations and warranties made as of a
specific date), Borrower and each Affiliate of the Borrower shall be in
compliance with all covenants, agreements and obligations under the Loan
Documents, and no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the requested Revolving Advance
on such date;
(v)    no Receivables to be financed with such Revolving Advance are subject to
a Regulatory Trigger Event that has occurred or is continuing or would exist
after giving effect to the requested Revolving Advance;
(vi)    immediately after giving effect to the requested Revolving Advance, the
aggregate outstanding principal amount of Advances under the Loan shall not
exceed the lesser of (i) the Maximum Loan Amount and (ii) the Borrowing Base;
(vii)    there shall be no Indebtedness (other than as permitted pursuant to
this Agreement and the other Loan Documents) with respect to Borrower of any
nature whatsoever which, either individually or in the aggregate, could
reasonably be likely to have or result in a Material Adverse Effect;
(viii)    Agent shall have received all amounts, entitlements, fees, charges and
expenses to the extent due and payable to Agent and Lenders on or prior to such
date pursuant to the Loan Documents;
(ix)    since the Closing Date, there shall not have occurred any Material
Adverse Change;
(x)    to the extent that any Bank Partner Receivables originated pursuant to
the Stride Bank Program Agreements are included in the Receivables to be
financed with such Revolving Advance, the Stride Multi-Party Agreement shall
have been entered into and remain in full force and effect; and
(xi)    all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.
(b)    Promptly following receipt of a Request for Revolving Advance in
accordance with Section 4.2(a) and all other deliverables described therein,
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Advance to be made as a part of the requested Advance. Each Lender
shall make each Advance to be made by it hereunder on the proposed date thereof
by wire transfer of immediately available funds by 3:00 p.m. (New York City
time) to the account of Agent most recently designated by it for such purpose by
notice to Lenders. Unless Agent shall have received notice from a Lender prior
to the proposed date of any Advance that such Lender will not make available to
Agent such Lender’s share of such Advance, Agent may assume that such Lender has
made such share available on such date in accordance with the previous sentence
and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In lieu of the foregoing, Agent may, on behalf of any
Lender, or any other Lender may, upon the request of the Agent, make Advances
hereunder upon satisfaction of the provisions of Section 4.2(a). Each Lender
shall, upon demand, reimburse Agent for such Lender’s Pro Rata Share of each
such Advance. In such event, if a Lender has not in fact made its share of the
applicable Advance available to Agent, then the applicable Lender and Borrower
severally agree to pay to Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to Borrower to but excluding the date of payment to Agent, at the
Calculated Rate. If such Lender pays such amount to Agent, then such amount
shall constitute such Lender’s Pro Rata Share of such Advance. No Lender shall
be obligated to make an Advance on behalf of another Lender.
(c)    Agent, Lenders and Borrower hereby agree that upon funding of any
Revolving Advance, the Borrowing Base Certificate prepared by Borrower and
approved by Agent shall automatically supplement and add the Participation
Interests and Receivables described therein to any Participation Interests and
Receivables described in any previously-delivered Borrowing Base Certificate and
shall constitute Collateral for purposes of this Agreement.

V.    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants, as of the Closing Date and as of the date of
any Request for Revolving Advance and the making of each Revolving Advance, as
follows:

5.1    Organization and Authority
Borrower is a limited liability company, duly organized, validly existing and in
good standing under the laws of its state of organization. Borrower (a) has all
requisite power and authority to own its properties and assets (including,
without limitation, the Collateral) and to carry on its business as now being
conducted and as contemplated in the Loan Documents, and (b) is duly qualified
to do business in the jurisdictions set forth on Schedule 5.1, which are all of
the jurisdictions in which failure to so qualify could reasonably be likely to
have or result in a Material Adverse Effect. Borrower has all requisite power
and authority (i) to execute, deliver and perform the Loan Documents to which it
is a party, (ii) to acquire the Participation Interests, the Receivables and
other Collateral under the Bank Partner Program Agreements and the Purchase and
Sale Agreements, (iii) to consummate the transactions contemplated under the
Loan Documents to which it is a party, and (iv) to grant the Liens with regard
to the Collateral pursuant to the Security Documents to which it is a party. No
Curo Entity is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor controlled by such an
“investment company.” No transaction contemplated in this Agreement or the other
Loan Documents requires compliance with any bulk sales act or similar law. The
Loan and the rights granted to the Agent and Lenders pursuant to the Loan
Documents do not represent an “ownership interest” in a “covered fund” under the
Volcker Rule, provided, that no representation is being made with respect to
prospective or actual foreclosure by the Agent or the Lenders on the Equity
Interests in Borrower pursuant to the Pledge Agreement.

5.2    Loan Documents
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation by Borrower of the transactions
contemplated thereby, (a) have been duly authorized by all requisite action of
Borrower and have been duly executed and delivered by Borrower; (b) do not
violate any provisions of (i) any Applicable Law in any material respect,
(ii) any order of any Governmental Authority binding on Borrower or any of its
respective properties, or (iii) the limited liability company agreement (or any
other equivalent governing agreement or document) of Borrower, or any agreement
between Borrower and its equity owners or among any such equity owners; (c) are
not in conflict with, and do not result in a breach or default of or constitute
an event of default, or an event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any material indenture, agreement or
other instrument to which Borrower is a party, or by which the properties or
assets of Borrower are bound, the effect of which could reasonably be expected
to be, have or result in a Material Adverse Effect; (d) except as set forth
herein or therein, will not result in the creation or imposition of any Lien of
any nature upon any of the properties or assets of Borrower, and (e) except for
filings in connection with the perfection of Agent’s Liens, do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person that has not been obtained.
When executed and delivered, each of the Loan Documents will constitute the
legal, valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity (whether in a proceeding at law or in equity). The Tier I
Purchase and Sale Agreement is the only agreement pursuant to which Intermediate
SPE purchases the Participation Interests and the Receivables. The Tier II
Purchase and Sale Agreement is the only agreement pursuant to which the Borrower
purchases the Participation Interests and the Receivables and the related
Collateral. The Borrower has furnished to the Agent a true, correct and complete
copy of each Purchase and Sale Agreement. The purchase by Intermediate SPE under
the Tier I Purchase and Sale Agreement constitutes a true sale at a fair market
valuation enforceable against creditors of the Sellers and is not merely a
financing or extension of credit. The Bank Partner Program Agreements are the
only agreements pursuant to which the applicable Seller purchases the
Participation Interests and the related Collateral. The Borrower has furnished
to the Agent a true, correct and complete copy of the Bank Program Partner
Agreements. The purchases by the applicable Seller under the Bank Program
Partner Agreements constitute a true sale at a fair market valuation enforceable
against creditors of the relevant Bank Partner and is not merely a financing or
extension of credit.

5.3    Subsidiaries, Capitalization and Ownership Interests
Borrower has no Subsidiaries as of the Closing Date. 100% of the outstanding
Equity Interests in the Borrower are directly owned (both beneficially and of
record) by Intermediate SPE. 100% of the outstanding Equity Interests in the
Borrower are directly owned (both beneficially and of record) by Sellers. The
outstanding ownership or voting interests of Borrower have been duly authorized
and validly issued. Schedule 5.3 lists the outstanding Equity Interests of CFTC,
Intermediate SPE, each Seller and Borrower as of the Closing Date and the
managers or managing members or directors of Intermediate SPE, Borrower, each
Seller and Servicer as of the Closing Date. Borrower does not (i) own any
Investment Property or (ii) own any interest or participate or engage in any
joint venture, partnership or similar arrangements with any Person. Intermediate
SPE will only purchase Participation Interests, Receivables and other Collateral
pursuant to the Tier I Purchase and Sale Agreement with the Sellers. Borrower
will only purchase Participation Interests, Receivables and other Collateral
pursuant to the Tier II Purchase and Sale Agreement with Intermediate SPE.

5.4    Properties
Borrower is the lawful owner of, and has good title to, each Participation
Interest and each Receivable, free and clear of any Liens (other than the Lien
of this Agreement and any Permitted Liens).

5.5    Other Agreements
Borrower is not (a) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would have a
Material Adverse Effect on its ability to execute and deliver, or perform under,
any Loan Document or to pay the Obligations, (b) in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, document or instrument to which it is a party or to which any of
its properties or assets are subject, which default, if not remedied within any
applicable grace or cure period, could reasonably be expected to be, have or
result in a Material Adverse Effect, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
could reasonably be expected to be, have or result in a Material Adverse Effect,
or (c) a party or subject to any agreement, document or instrument with respect
to, or obligation to pay any, service or management fee with respect to, the
ownership, operation, leasing or performance of any of its business. Except as
set forth on Schedule 5.5 and Schedule 5.15, there are no existing or proposed
agreements, arrangements, understandings or transactions between Borrower and
any of its respective Affiliates or any other officers, managers, managing
members, members, directors, stockholders or employees or any member of their
respective immediate families.

5.6    Litigation
Borrower is not a party to any material pending or threatened action, suit,
proceeding or investigation related to its respective business, (b) there is no
pending or, to the knowledge of Borrower, threatened action, suit, proceeding or
investigation involving Borrower or its business that could reasonably be
expected to prevent or materially delay the consummation by Borrower of the
transactions contemplated herein, (c) Borrower is not a party or subject to any
order, writ, injunction, judgment or decree of any Governmental Authority,
(d) there is no action, suit, proceeding or investigation initiated by Borrower
currently pending and (e) Borrower does not have any existing accrued and/or
unpaid Indebtedness to any Governmental Authority or any other governmental
payor (except with respect to taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings timely instituted and
diligently pursued and with respect to which Borrower has set aside adequate
reserves on its books in accordance with GAAP and which proceedings have not
given rise to any Lien).

5.7    Tax Returns; Taxes
Borrower has timely filed or caused to be timely filed all federal, state local
and foreign tax returns which are required to be filed by Borrower, and has paid
or caused to be paid all taxes due and owing by it, other than any taxes or
assessments, the validity of which are being contested in good faith by
appropriate proceedings timely instituted and diligently pursued and with
respect to which Borrower has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any Lien.

5.8    Financial Statements and Reports
All financial statements and financial information relating to Borrower or
Seller that have been or may hereafter be delivered to Agent by Borrower or
Seller (a) are consistent with the books of account and records of Borrower and
Seller, (b) have been prepared in accordance with GAAP, on a consistent basis
throughout the indicated periods, except that the unaudited financial statements
contain no footnotes or year-end adjustments, and (c) present fairly in all
material respects the financial condition, assets and liabilities and results of
operations of Borrower and Seller at the dates and for the relevant periods
indicated in accordance with GAAP on a basis consistently applied. Neither
Borrower nor Seller has any material obligations or liabilities of any kind
required to be disclosed therein that are not disclosed in such financial
statements, and since the date of the most recent financial statements submitted
to Agent pursuant to Section 6.1, there has not occurred any Material Adverse
Change or Material Adverse Effect or, to Borrower’s knowledge, any other event
or condition that could reasonably be expected to be, have or result in a
Material Adverse Effect.

5.9    Compliance with Law
Borrower (a) is in compliance with all Applicable Law, and (b) are not in
violation of any order of any Governmental Authority or other board or tribunal,
except, in the case of both (a) and (b), where noncompliance or violation could
not reasonably be expected to be, have or result in a Material Adverse Effect.
Borrower has not received any notice that Borrower is not in material compliance
in any respect with any of the requirements of any of the foregoing. None of
Borrower, Intermediate SPE, any Seller, Servicer, Indemnity Guarantor or any of
their respective ERISA Affiliates has established or maintains or contributes
(or has an obligation to contribute) to, or otherwise has any liability with
respect to, any “employee benefit plan” that is covered by Title IV of ERISA or
Section 412 of the Code. Borrower has maintained in all material respects all
records required to be maintained by any applicable Governmental Authority.
Since its formation, Borrower has not engaged, directly or indirectly, in any
business other than the activities set forth herein and in the Tier II Purchase
and Sale Agreement and the Loan Documents.

5.10    Intellectual Property
Borrower does not own, license, utilize, and is not a party to, any patents,
patent applications, registered trademarks, trademark applications, registered
service marks, service mark applications, registered copyrights, domain name
registrations, copyright applications, trade secrets, trade names, software
(other than mass marketed, commercially available software) or licenses or other
registrations or applications for registration of intellectual property.
Borrower is not in breach of or default under the provisions of any license
agreement, domain name registration or other agreement related to intellectual
property, which breach or default would reasonably be expected to be, have or
result in a Material Adverse Effect.

5.11    Licenses and Permits; Labor
Borrower is in compliance with and has all Permits necessary or required by
Applicable Law or any Governmental Authority for the operation of its business
as presently conducted and as proposed to be conducted except where
noncompliance, violation or lack thereof could not reasonably be expected to be,
have or result in a Material Adverse Effect. All Permits necessary or required
by Applicable Law or Governmental Authority for the operation of Borrower’s
business are in full force and effect and not in known conflict with the rights
of others, except where such conflict or lack of being in full force and effect
could not reasonably be expected to be, have or result in a Material Adverse
Effect. Borrower has not been involved in any labor dispute, strike, walkout or
union organization which could reasonably be expected to be, have or result in a
Material Adverse Effect. The Borrower does not have any employees.

5.12    No Default; Solvency
There does not exist any Default or Event of Default. Borrower is and, after
giving effect to the transactions and the Indebtedness contemplated by the Loan
Documents, will be solvent and able to meet its obligations and liabilities as
they become due, and the assets of the Borrower, at a Fair Valuation, exceed the
total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of Borrower, and no unreasonably small capital base
exists with respect to Borrower.

5.13    Disclosure
No Loan Document nor any other agreement, document, certificate, or statement
furnished to Agent and Lenders and prepared by or on behalf of Borrower in
connection with the transactions contemplated by the Loan Documents, nor any
representation or warranty made by Borrower in any Loan Document, contains any
untrue statement of material fact or omits to state any fact necessary to make
the factual statements therein taken as a whole not materially misleading in
light of the circumstances under which it was furnished. There is no fact known
to Borrower which has not been disclosed to Agent in writing which could
reasonably be expected to be, have or result in a Material Adverse Effect.

5.14    Existing Indebtedness; Investments, Guarantees and Certain Contracts
Borrower does not (a) have any outstanding Indebtedness, except Permitted
Indebtedness under the Loan Documents, or (b) own or hold any equity or
long-term debt investments in, or have any outstanding advances to or any
outstanding guarantees for, the obligations of, or any outstanding borrowings
from, any other Person, except as set forth on Schedule 5.14.

5.15    Affiliated Agreements
Except with respect to the Tier II Purchase and Sale Agreement and the other
Loan Documents and as set forth on Schedule 5.15, (i) there are no existing or
proposed agreements, arrangements, understandings or transactions between
Borrower, on the one hand, and Borrower’s members, managers, managing members,
investors, officers, directors, stockholders, other equity holders, employees,
or Borrower’s Affiliates or any members of their respective families, on the
other hand.

5.16    Insurance
As of the Closing Date, Borrower has in full force and effect such insurance
policies as are listed on Schedule 5.16.

5.17    Names; Location of Offices, Records and Collateral; Deposit Accounts and
Investment Property
Neither Borrower nor any of its predecessors has conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.17A. Borrower is (or Borrower’s predecessors were) the sole owner(s)
of all of its names listed on Schedule 5.17A, and any and all business done and
invoices issued in such names are Borrower’s (or any such predecessors’) sales,
business and invoices. Borrower maintains, and during the preceding five (5)
years, its predecessors maintained, respective places of business and chief
executive offices only at the locations set forth on Schedule 5.17B or, after
the Closing Date, as additionally disclosed to Agent in writing, and all
Receivables of Borrower arise, originate and are located, and all of the
Collateral and all books and records in connection therewith or in any way
relating thereto or evidencing the Collateral are located and shall be only, in
and at such locations (other than (i) Deposit Accounts, and (ii) Collateral in
the possession of Agent, the Verification Agent, the Backup Servicer or the
Servicer). All of the Collateral is located only in the continental United
States. Schedule 5.17C lists all of Borrower’s Deposit Accounts and Investment
Property as of the Closing Date.

5.18    Non-Subordination
The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.

5.19    Receivables
With respect to each Bank Partner Receivable or other Receivable with respect to
which a Participation Interest was purchased by Borrower with the proceeds of an
Advance, or which is otherwise comprising a portion of the Borrowing Base,
Borrower warrants and represents to Agent and Lenders as of the date of delivery
of each such Borrowing Base Certificate that: (i) each such Receivable (other
than any Bank Partner Receivable) constitutes an Eligible Receivable as of any
date of determination, (ii) to the knowledge of Borrower or Servicer, each such
Bank Partner Receivable constitutes an Eligible Receivable as of any date of
determination and (iii) in determining which Receivables and Bank Partner
Receivables are “Eligible Receivables,” Agent and Lenders may rely upon all
statements or representations made by Borrower.

5.20    Servicing
Borrower has entered into the Servicing Agreement with Servicer pursuant to
which Borrower has engaged Servicer, as servicer and as Borrower’s agent, to
monitor, manage, enforce and collect the Participation Interests and the
Receivables and disburse any collections in respect thereof as provided by the
Servicing Agreement, subject to this Agreement. Borrower acknowledges that
Servicer has the requisite knowledge, experience, expertise and capacity to
service the Participation Interests and the Receivables.

5.21    Legal Investments; Use of Proceeds
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loan will be used to purchase or carry
any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.

5.22    Broker’s or Finder’s Commissions
Except with respect to such fees as are payable to Bank Partners pursuant to the
applicable Bank Partner Program Documents, no broker’s, finder’s or placement
fee or commission will be payable to any broker or agent engaged by Borrower or
any of its officers, directors or agents with respect to the Loan or the
transactions contemplated by this Agreement. Borrower agrees to indemnify Agent
and each Lender and each of their respective Affiliates and hold Agent and each
Lender and each of their respective Affiliates harmless from and against any and
all claims, demands, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, reasonable and documented fees
and disbursements of outside counsel ) which may be imposed on, incurred by or
asserted against Agent, any Lender or any of their respective Affiliates with
respect to or arising out of, or in any litigation, proceeding or investigation
instituted or conducted by any Person with respect to broker’s, finder’s or
placement fees or similar commissions, whether or not payable by the Borrower or
its Affiliates, alleged to have been incurred in connection with such
transactions, other than any broker’s or finder’s fees payable to Persons
engaged by Agent and/or Lenders or their respective Affiliates without the
knowledge of the Borrower, Intermediate SPE or any Seller.

5.23    Anti-Terrorism; OFAC
(a)    (i) None of Borrower, Intermediate SPE, any Seller, Servicer nor
Indemnity Guarantor nor any Person controlling or controlled by Borrower,
Intermediate SPE, any Seller, Servicer or Indemnity Guarantor, nor any Person
having a beneficial interest in Borrower, Intermediate SPE, any Seller, Servicer
or Indemnity Guarantor, nor any Person for whom Borrower, Intermediate SPE, any
Seller, Servicer or Indemnity Guarantor is acting as agent or nominee in
connection with this transaction (1) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (2) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such Person in
any manner violative of Section 2 of such executive order, or (3) is a Person on
the list of Specially Designated Nationals and Blocked Persons or is in
violation of the limitations or prohibitions under any other OFAC regulation or
executive order.
(b)    No part of the proceeds of the Loan will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
(c)    Borrower acknowledges by executing this Agreement that Lender has
notified Borrower, Intermediate SPE, any Seller, Servicer and Indemnity
Guarantor that, pursuant to the requirements of the Patriot Act, Agent is
required to obtain, verify and record such information as may be necessary to
identify Borrower, Intermediate SPE, any Seller, Servicer and Indemnity
Guarantor (including, without limitation, the name and address of Borrower,
Intermediate SPE, any Seller, Servicer and Indemnity Guarantor) in accordance
with the Patriot Act.

5.24    Data Protection
(a)    Borrower is in compliance in all material respects with all Data
Requirements, and, in particular, all consents necessary for either it or
Intermediate SPE, each Seller and the Servicer under Privacy Laws are in place
to permit: (i) it to share such personal information with the Servicer, and (ii)
it to use and disclose such personal information for the purposes intended
hereby and under the Servicing Agreement.
(b)    It has not received from any Person or been required to give to any
Person any notice, regarding any offense or alleged offense under Data
Requirements, including any incident concerning or affecting Customer Data which
gives rise to an obligation under Privacy Laws to notify a regulator.
(c)    It has not experienced loss or theft of any Customer Data, or accidental
or unauthorized disclosure or access to Customer Data, including any
unauthorized intrusions or security breaches of any IT asset which is owned or
leased by it, in which Customer Data or other sensitive or confidential
information (in each case, in its control or possession) was stolen or
improperly accessed, used, or disclosed.
(d)    It has not received notice from any of its suppliers of IT assets that
are not owned or leased by the it that any Customer Data or other sensitive or
confidential information (in each case, in its control or possession) was stolen
or improperly accessed, used, or disclosed.

5.25    Survival
Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of any and all Advances.

VI.    AFFIRMATIVE COVENANTS
Borrower hereby covenants and agrees that, until full performance and
satisfaction, and indefeasible payment in full in cash, of all the Obligations
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending), the termination of the Revolving Loan Commitments and
termination of this Agreement:

6.1    Financial Statements, Reports and Other Information
(a)    Financial Reports. Borrower shall furnish to Agent (i) as soon as
available and in any event within thirty (30) calendar days after the end of
each calendar month, unaudited monthly financial statements of Holdings and its
Subsidiaries on a consolidated and consolidating basis consisting of a balance
sheet and statements of income and cash flows as of the end of the immediately
preceding calendar month, (ii) as soon as available and in any event within
forty-five (45) calendar days after the end of each fiscal quarter, unaudited
quarterly financial statements of Holdings and its Subsidiaries on a
consolidated and consolidating basis consisting of a balance sheet and
statements of income and cash flows as of the end of the immediately preceding
fiscal quarter and (iii) as soon as available and in any event within
one-hundred twenty (120) calendar days after the end of each fiscal year of
Holdings and its Subsidiaries, audited annual financial statements of Holdings
and its Subsidiaries on a consolidated and consolidating basis, including the
notes thereto, consisting of a balance sheet at the end of such completed fiscal
year and the related statements of income, retained earnings, cash flows and
owners’ equity for such completed fiscal year, which financial statements shall
be prepared and certified without qualification by Deloitte or another
nationally-recognized independent certified public accounting firm proposed by
Borrower and satisfactory to Agent and accompanied by related management
letters, if available. All such financial statements shall be prepared in
accordance with GAAP consistently applied with prior periods (subject, as to
interim statements, to lack of footnotes and year-end adjustments). With the
annual, quarterly and monthly financial statements of Holdings, Borrower shall
also deliver a compliance certificate of a Responsible Officer of Borrower in
the form satisfactory to Agent stating that (A) such person has reviewed the
relevant terms of the Loan Documents and the condition of Borrower, (B) no
Default or Event of Default has occurred or is continuing, or, if any of the
foregoing has occurred or is continuing, specifying the nature and status and
period of existence thereof and the steps taken or proposed to be taken with
respect thereto, (C) no Material Adverse Change has occurred since the last
delivery of such financial statements and (D) including a calculation of the
covenants set forth in Section 6.19 (provided, that with respect to the monthly
financial statements, only a calculation of the covenant set forth in Section
6.19(b) is required).
(b)    Monthly Servicing Report. As soon as available, and in any event not
later than 11:00 a.m. (New York time) on the Reporting Date of each calendar
month, Borrower shall cause Servicer to deliver to Agent and Backup Servicer, a
Monthly Servicing Report, in computer file form reasonably accessible and usable
by Agent and Backup Servicer showing, as of the end of the immediately preceding
calendar month, with respect to all Receivables, the information contained in
the form of Monthly Servicing Report attached hereto as Exhibit C and such other
matters as Agent may from time to time reasonably request, all prepared by
Servicer and certified as to being true, correct and complete in all material
respects by the Servicer. Together with the Monthly Servicing Report delivered
to Agent as set forth above, Borrower shall deliver to Agent, in a form and
substance acceptable to Agent, a monthly performance report (each in form and
substance and with details and reporting information acceptable to Agent), on
the entire portfolio of Receivables and Participation Interests owned by
Borrower and a calculation of the covenants set forth in Section 6.17 and
Section 6.19(b) hereof.
(c)    Borrowing Base Certificate. No later than the first Business Day of each
calendar week, Borrower shall cause Servicer to deliver an up-to-date Borrowing
Base Certificate.
(d)    Compliance Certificate. As soon as available, and in any event not later
than 11:00 a.m. (New York time) on the Reporting Date of each calendar month,
Borrower shall also deliver (or shall cause Servicer to deliver) a compliance
certificate (each, being a “Compliance Certificate”) in the form attached hereto
as Exhibit G executed by a Responsible Officer stating that (1) such Person has
reviewed the relevant terms of the Loan Documents and the condition of Borrower,
(2) no Default or Event of Default has occurred or is continuing or, if any of
the foregoing has occurred or is continuing, specifying the nature and status
and period of existence thereof and the steps taken or proposed to be taken with
respect thereto, and (3) that Borrower is in compliance with all of the
financial and collateral performance covenants set forth in Sections 6.17 and
6.19(b) hereof, with supporting calculations.
(e)    Notices. Borrower shall promptly, and in any event within five (5)
Business Days after the end of each calendar month notify Agent in writing of
(i) any pending or threatened legal action, litigation, suit, investigation,
arbitration, dispute resolution proceeding or administrative or regulatory
proceeding brought or initiated or threatened in writing by or against Borrower
or otherwise affecting or involving or relating to Borrower or any Indemnity
Guarantor or any of their respective properties or assets in an amount in excess
of $250,000 or, to the knowledge of Borrower and solely to the extent relating
to the related Bank Program Agreements or Bank Partner Receivables brought or
initiated or threatened in writing by or against any Bank Partner or otherwise
affecting or involving or relating to any Bank Partner, (ii) any Regulatory
Trigger Event, Default or Event of Default, which notice shall specify the
nature and status thereof, the period of existence thereof and what action is
proposed to be taken with respect thereto (provided, that Borrower shall not be
obligated to provide such notice in respect of any Regulatory Trigger Event (or
Default or Event of Default arising therefrom) to the extent that (but only to
the extent that) Borrower is prohibited by Applicable Law from disclosing the
existence of any such Regulatory Trigger Event or any facts and circumstances
related thereto; provided, further, if the foregoing proviso is applicable, the
Borrower will use best efforts to obtain from the relevant Persons permission to
provide such notice to the Agent and Lenders), (iii) any other development,
event, fact, circumstance or condition (including any formal action taken or, to
the knowledge of Borrower, threatened to be taken by any Governmental Authority)
that Borrower has determined (such determination to be made by Borrower acting
reasonably and in good faith) could reasonably be expected to be, have or result
in a Material Adverse Effect, in each case describing the nature and status
thereof and the action proposed to be taken with respect thereto, (iv) any
matter(s) in existence at any one time affecting the value, enforceability or
collectability of any material portion of the Collateral, (v) receipt of any
notice or document by Borrower regarding any lease of real property of Borrower
(and such notice shall include a copy of the notice or document), (vi) any lease
of real property entered into by Borrower after the Closing Date, (vii) the
filing, recording or assessment of any federal, state, local or foreign tax lien
against the Collateral or Borrower, (viii) any change in the corporate name of
Borrower, and/or (ix) the loss, termination or expiration of any material
contract to which Borrower is a party or by which its properties or assets are
subject or bound.
(f)    Bank Partners. To the extent permitted under the related Bank Program
Agreements, Borrower shall provide to Agent such financial statements and other
reports with respect to the Bank Partner Receivables, Participation Interests
and Bank Partners as Borrower receives from time to time or as Agent may
otherwise reasonably request.

6.2    Payment of Obligations
Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loan and all other Obligations when due and
payable (other than indemnity obligations under the Loan Documents that are not
then due and payable or for which any events or claims that would give rise
thereto are not then pending).

6.3    Conduct of Business and Maintenance of Existence and Assets
Borrower shall (a) conduct its business in accordance with its current business
practices, (b) engage principally in the same or similar lines of business
substantially as heretofore conducted, (c) collect its Accounts and all amounts
due with respect to Participation Interests and the Receivables in the ordinary
course of business, (d) from time to time to make all necessary repairs,
renewals and replacements thereof; (e) maintain and keep in full force and
effect its existence and all material Permits and qualifications to do business
and good standing in its jurisdiction of formation and each other jurisdiction
in which the ownership or lease of property or the nature of its business makes
such Permits or qualification necessary and in which failure to maintain such
Permits or qualification could reasonably be expected to be, have or result in a
Material Adverse Effect; (f) remain in good standing and maintain operations in
all jurisdictions in which currently located, except where the failure to remain
in good standing or maintain operations would not reasonably be expected to be,
have or result in a Material Adverse Effect, and (g) maintain, comply with and
keep in full force and effect its existence and all Intellectual Property and
Permits necessary to conduct its business, except in each case where the failure
to maintain, comply with or keep in full force and effect could not reasonably
be expected to be, have or result in a Material Adverse Effect.

6.4    Compliance with Legal and Other Obligations
Borrower shall (a) comply with all Applicable Law, (b) pay all taxes,
assessments, fees, governmental charges, claims for labor, supplies, rent and
all other obligations or liabilities of any kind when due and payable, except
liabilities being contested in good faith and against which adequate reserves
have been established in accordance with GAAP consistently applied, (c) perform
in accordance with its terms each contract, agreement or other arrangement to
which it is a party or by which it or any of the Collateral is bound, and (d)
properly file all reports required to be filed by Borrower with any Governmental
Authority, except under clauses (a), (b), (c), and/or (d) where the failure to
comply, pay, file or perform would not reasonably be expected to be, have or
result in a Material Adverse Effect.

6.5    Insurance
Borrower shall keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses of similar size engaging in similar
activities or lines of business or owning similar assets or properties and at
least the minimum amount required by this Agreement, Applicable Law and any
agreement to which Borrower is a party or pursuant to which Borrower provides
any services; all such insurance policies and coverage levels shall (a) be
satisfactory in form and substance to Agent in its sole discretion, (b) name
Agent, for the benefit of itself and the other Lenders, as a loss payee or
additional insured thereunder, as applicable, and (c) expressly provide that
such insurance policies and coverage levels cannot be altered, amended or
modified in any manner which is adverse to Agent and/or Lenders, or canceled or
terminated without thirty (30) calendar days prior written notice to Agent, and
that they inure to the benefit of Agent and Lenders, notwithstanding any action
or omission or negligence of or by Borrower, or any insured thereunder.

6.6    True Books
Borrower shall (or, at all times that Servicer is an Affiliate of Borrower,
shall use commercially reasonable efforts to cause Servicer to, on its behalf)
(a) keep true, complete and accurate (in accordance with GAAP, except for the
omission of footnotes and year-end adjustments in interim financial statements)
books of record and account in accordance with commercially reasonable business
practices in which true and correct entries are made of all of its dealings and
transactions in all material respects; and (b) set up and maintain on its books
such reserves as may be required by GAAP with respect to doubtful accounts and
all taxes, assessments, charges, levies and claims and with respect to its
business.

6.7    Inspection; Periodic Audits; Quarterly Review
Borrower shall permit, and shall use commercially reasonable efforts to cause
the Servicer to permit, the representatives of Agent and each Lender, two (2)
times per calendar year, at the expense of Borrower in an amount not to exceed
$75,000 in any calendar year absent the occurrence and continuance of an Event
of Default (in which case there shall be no limitaion), from time to time during
normal business hours upon reasonable notice, to (a) visit and inspect
Servicer’s offices, Borrower’s offices or properties or any other place where
Collateral is located to inspect the Collateral and/or to examine and/or audit
all of Borrower’s and Servicer’s books of account, records, reports and other
papers, (b) make copies and extracts therefrom, and (c) discuss Borrower’s
business, operations, properties, assets, liabilities, condition and/or
Participation Interests and Receivables with its officers and independent public
accountants (and by this provision such officers and accountants are authorized
to discuss the foregoing); provided, however, so long as a Default or Event of
Default has occurred and is continuing, no such notice shall be required and
there shall be no limit on the number of visits or inspections. Additionally,
Borrower shall cause Servicer to provide Agent to have online access to
Servicer’s internal electronic reporting system, including without limitation
tracking of collections on the Receivables, Participation Interests and the Bank
Partner Receivables and agings of the same, and summaries for each of the
Participation Interests and Receivables. Borrower shall cause Servicer’s
officers to meet with Agent at least once per quarter, if requested by Agent
(which meeting may take place telephonically if requested by Agent), to review
the Servicer’s operations, prospects, properties, assets, liabilities,
condition, Participation Interests and/or Receivables.

6.8    Further Assurances; Post Closing
At Borrower’s cost and expense, Borrower shall (a) upon Agent’s reasonable
demand, take such further actions, obtain such consents and approvals and shall
duly execute and deliver such further agreements, assignments, instructions or
documents as Agent may request in its Permitted Discretion in order to
effectuate the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, whether before, at or
after the performance and/or consummation of the transactions contemplated
hereby or the occurrence and during the continuation of a Default or Event of
Default, (b) without limiting and notwithstanding any other provision of any
Loan Document, execute and deliver, or cause to be executed and delivered, such
agreements and documents, and take or cause to be taken such actions, and
otherwise perform, observe and comply with such obligations, as are set forth on
Schedule 6.8, and (c) upon the exercise by Agent, any Lender or any of its
Affiliates of any power, right, privilege or remedy pursuant to any Loan
Document or under Applicable Law or at equity which requires any consent,
approval, registration, qualification or authorization of such Person
(including, without limitation, any Governmental Authority), execute and
deliver, or cause the execution and delivery of, all applications, certificates,
instruments and other documents that may be so required for such consent,
approval, registration, qualification or authorization.

6.9    Payment of Indebtedness
Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its obligations and liabilities, except when the amount or
validity thereof is being contested in good faith by appropriate proceedings and
such reserves shall have been made in accordance with GAAP consistently applied.

6.10    Other Liens
If Liens other than Permitted Liens exist, Borrower shall promptly take all
actions, and execute and deliver all documents and instruments necessary to
promptly release and terminate such Liens. Promptly (and in no event later than
two (2) Business Days following discovery) upon discovery of any Lien other than
a Permitted Lien, Borrower shall notify Agent.

6.11    Use of Proceeds
Borrower shall use the proceeds from each Revolving Advance under the Loan only
for the purposes set forth in the recitals to this Agreement and to pay expenses
incurred in connection with the negotiation, execution and delivery of this
Agreement and the other Loan Documents.

6.12    Collateral Documents; Security Interest in Collateral
On demand of Agent, Borrower shall (or, at all times that Servicer is an
Affiliate of Borrower, shall cause Servicer to) make available to Agent copies
of any and all documents, instruments, materials and other items that relate to,
secure, evidence, give rise to or generate or otherwise involve Collateral,
including, without limitation, the Receivables, Participation Interests and the
Bank Partner Receivables, to the extent Borrower or Servicer has access to such
documents, instruments, materials and other items. Borrower shall (or, at all
times that Servicer is an Affiliate of Borrower, shall use commercially
reasonable efforts to cause Servicer to) (i) execute, obtain, deliver, file,
register and/or record any and all financing statements, continuation
statements, stock powers, instruments and other documents, or cause the
execution, filing, registration, recording or delivery of any and all of the
foregoing, that are necessary or required under law or otherwise requested by
Agent, in its sole discretion, to be executed, filed, registered, obtained,
delivered or recorded to create, maintain, perfect, preserve, validate or
otherwise protect Borrower’s interest in the Collateral and the pledge of the
Collateral to Agent’s perfected first priority (other than with respect to
property or assets covered by Permitted Liens) Lien on the Collateral (and
Borrower irrevocably grants Agent the right, at Agent’s option, to file any or
all of the foregoing), (ii) maintain, or cause to be maintained, at all times,
the pledge of the Collateral to Agent and Agent’s perfected first priority
(other than with respect to property or assets covered by Permitted Liens)
perfected Lien on the Collateral, and (iii) defend the Collateral and Agent’s
first priority (other than with respect to property or assets covered by
Permitted Liens) perfected Lien thereon against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to Agent,
and pay all costs and expenses (including, without limitation, in-house
documentation and diligence fees and legal expenses and reasonable attorneys’
fees and expenses) in connection with such defense, which may, at Agent’s
discretion, be added to the Obligations.

6.13    Servicer; Backup Servicer
(a)    Borrower shall, no later than June 8, 2020, enter into a Backup Servicing
Agreement in form and substance reasonably satisfactory to Borrower and Agent.
Real Time Resolutions, Inc. shall be the initial Backup Servicer and Borrower
shall use commercially reasonable efforts to assist such Backup Servicer in
setting up and implementing such backup servicing. Thereafter, Borrower and
Servicer shall be required to provide the Monthly Servicing Report in computer
“data tape” form to Backup Servicer and Agent in a manner reasonably acceptable
to Agent as described in Section 6.1(b) hereof. Borrower shall cause Servicer to
promptly provide Agent with true and complete copies of all notices sent or
received by Servicer under the Servicing Agreement. Borrower shall cause
Servicer to service all Receivables and Participation Interests in accordance
with the terms of the Servicing Agreement. Borrower shall comply with all
provisions, terms and conditions set forth in the Servicing Agreement and
Borrower shall not terminate the Servicing Agreement without Agent’s prior
written consent at its sole discretion. Borrower shall not enter into any
subservicing agreement without the prior written consent of Agent in its sole
discretion.
(b)    Borrower agrees not to, and will cause Servicer not to, interfere with
Backup Servicer’s performance of its duties under any Backup Servicing Agreement
or to take any action that would be inconsistent in any way with the terms of
the Backup Servicing Agreement. Borrower covenants and agrees to, and will cause
Servicer to, provide any and all information and data reasonably requested by
Agent to be provided promptly to Backup Servicer in the manner and form
reasonably requested by Agent. Upon the occurrence of an Event of Default or
uncured Servicer Event of Default (as defined in the Servicing Agreement), Agent
shall have the right to immediately substitute Backup Servicer, Agent or an
Affiliate of Agent or another third party servicer acceptable to Agent for
Servicer in all of Servicer’s roles and functions as contemplated by the Loan
Documents and the Servicing Agreement. In connection with any substitution of
Backup Servicer, Agent, Affiliate of Agent or another third party servicer for
Servicer, Borrower shall (and, at all times that Servicer is an Affiliate of
Borrower, shall cause Servicer to) cooperate with Agent, Backup Servicer, or any
other substitute servicer in connection with such substitution and to take such
further actions, obtain such consents and approvals, to deliver such documents
and to duly execute and deliver such further agreements, assignments,
instructions or documents as each of Agent, Backup Servicer or any substitute
servicer may request in its sole discretion in order to effectuate such
substitution, in each case, at no cost or expense to Agent or any Lender.

6.14    Special Purpose Entity
Borrower has not, and shall not:
(a)    engage in any business or activity other than the acquisition, ownership,
operation and maintenance of the Receivables, the Participation Interests and
the other Collateral, and activities incidental thereto, provided, that for the
avoidance of doubt, Borrower hereby agrees that it shall not originate
Receivables or Participation Interests;
(b)    acquire or own any material assets other than the Receivables, the
Participation Interests and the other Collateral, and such incidental personal
property as may be necessary for the operation of the Receivables, the
Participation Interests and the other Collateral;
(c)    merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case Agent’s consent;
(d)    fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization or formation, and qualifications to do business, or without
the prior written consent of Agent, amend, modify, terminate or fail to comply
with the provisions of its partnership agreement, certificate of limited
partnership, bylaws, articles of incorporation, operating agreement, articles of
organization, or other similar organizational documents, as the case may be;
(e)    own any Subsidiary or make any investment in, any Person without the
consent of Agent;
(f)    commingle its assets with the assets of any of its members, general or
limited partners, shareholders, Affiliates, principals or of any other Person;
(g)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Obligations;
(h)    become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;
(i)    fail to maintain its records, books of accounts and bank accounts
separate and apart from those of the members, partners, shareholders, principals
and Affiliates of each Seller and Servicer or any other Person;
(j)    other than any Loan Documents or the Tier II Purchase and Sale Agreement
or as otherwise required by the Loan Documents, without the consent of the
Agent, enter into any contract or agreement with any member, general or limited
partner, shareholder, principal or Affiliate of Borrower, or any Seller, or any
member, general or limited partner, shareholder, principal or Affiliate of any
of the foregoing, except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties; provided that, for purposes of such fairness
determination, “third parties” shall not include any member, general or limited
partner, shareholder, principal or Affiliate of Borrower or any Seller, or any
member, general or limited partner, shareholder or Affiliate of any of the
foregoing;
(k)    seek the dissolution or winding up in whole, or in part, of Borrower;
(l)    fail to correct any known misunderstandings regarding the separate
identity of Borrower, as applicable;
(m)    hold itself out to be responsible for the debts of another Person;
(n)    other than owning the Receivables, the Participation Interests and other
Collateral purchased from Seller pursuant to the Tier II Purchase and Sale
Agreement, respectively, make or extend any financial accommodations or leases
to any third party, including any member, general or limited partner,
shareholder, principal or Affiliate of Borrower, Servicer, Seller or Indemnity
Guarantor, or any member, general or limited partner, shareholder, principal or
Affiliate of any of the foregoing;
(o)    fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (i) to mislead others as to the identity with which such other
party is transacting business, or (ii) to suggest that Borrower is responsible
for the debts of any third party (including any member, general or limited
partner, shareholder, principal or Affiliate of Borrower, Servicer or any
Seller, or any member, general or limited partner, shareholder, principal or
Affiliate of any of the foregoing);
(p)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
(q)    except for invoicing for collections and servicing of the Receivables and
the Participation Interests, share any common logo with or hold itself out as or
be considered as a department or division of (i) any general or limited partner,
shareholder, principal, member or Affiliate of Borrower, (ii) any Affiliate of a
general or limited partner, shareholder, principal or member of Borrower, or
(iii) any other Person;
(r)    without the unanimous written consent of its directors, managers or
managing members, or general or limited partners, as the case may be, and the
consent of any independent directors or independent managers required herein,
file or consent to the filing of any petition, either voluntary or involuntary,
to take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors; or
(s)     fail at any time to have at least one (1) of its directors or managers
being independent directors or managers that is not and has not been for at
least five (5) years a director, manager, officer, employee, trade creditor,
supplier or shareholder (or spouse, parent, sibling or child of the foregoing)
of (or a Person who directly or indirectly controls) (i) Borrower, (ii) any
general or limited partner, shareholder, principal, member or Affiliate of
Borrower, or (iii) any Affiliate of any general or limited partner, shareholder,
principal or member of Borrower.

6.15    Collections
Borrower agrees and covenants that it shall:
(a)    (i) with respect to any Participation Interest and each Bank Partner
Receivable related thereto, instruct or cause each Bank Partner to be instructed
to send Borrower’s share of all Scheduled Payments directly to the General
Collections Account or the Collateral Account and (ii) with respect to any
Receivable, instruct or cause the applicable Account Obligors to be instructed
to send all Scheduled Payments directly to the General Collections Account or
the Collateral Account.
(b)    If the Borrower shall receive any collections or other proceeds of the
Collateral, hold (or use commercially reasonable efforts to cause such parties
to hold) such Collections or proceeds in trust for the benefit of the Agent and
deposit such collections into the Collateral Account within two (2) Business
Days following the receipt thereof by the Borrower, Servicer, any Seller or
Indemnity Guarantor, as applicable.
(c)    Prevent the deposit into the Collateral Account of any funds other than
collections from the Receivables, the Participation Interests or other funds to
be deposited into the Collateral Account under this Agreement or the other Loan
Documents (provided that, this covenant shall not be breached to the extent that
such other funds are inadvertently deposited into the Collateral Account and are
promptly segregated and removed from the Collateral Account).
(d)    Notwithstanding anything to the contrary in this Section 6.15, Borrower
hereby authorizes Agent, at any time after the occurrence of a Level Two Advance
Rate Trigger Event or any Event of Default, to (i) direct the Borrower or the
Servicer to notify each Account Obligor, at the Borrower’s expense, of the
rights of the Agent and the Lenders in and to the Pledged Receivables and (ii)
to send directions to (or to direct the Borrower or the Servicer to send
directions to) (A) each Account Obligor to make payments directly to the
Collateral Account or such other deposit account as Agent may designate or (B)
to the Servicer to direct each Account Obligor to make payments directly to the
Collateral Account or such other deposit account as Agent may designate.

6.16    Reserved

6.17    Portfolio Covenants
Borrower shall cause the Receivables to be in full compliance with the following
portfolio requirements (as of any date of determination, with respect to all
Receivables constituting Collateral as of such date):
(a)    Cash Collection Percentage.
(i)    At all times prior to the Advance Rate Increase Date:
(A)    State Licensed Installment Receivables. The State Licensed Installment
Receivable Cash Collection Percentage shall not be less than the percentage set
forth in the applicable table in Schedule 6.17(a)(i) with respect to all
Receivables of a Common Age within such Static Pool.
(B)    State Licensed Line of Credit Receivables. The State Licensed Line of
Credit Receivable Cash Collection Percentage shall not be less than the
percentage set forth in the applicable table in Schedule 6.17(a)(i) with respect
to all Receivables of a Common Age within such Static Pool.
(C)    Bank Partner Receivables. The Bank Partner Receivable Cash Collateral
Percentage shall not be less than the percentage set forth in the applicable
table in Schedule 6.17(a)(i) with respect to all Receivables of a Common Age
within such Static Pool.
(ii)    At all times on and after the Advance Rate Increase Date:
(A)    State Licensed Installment Receivables. The State Licensed Installment
Receivable Cash Collection Percentage shall not be less than the percentage set
forth in the applicable table in Schedule 6.17(a)(ii) with respect to all
Receivables of a Common Age within such Static Pool.
(B)    State Licensed Line of Credit Receivables. The State Licensed Line of
Credit Receivable Cash Collection Percentage shall not be less than the
percentage set forth in the applicable table in Schedule 6.17(a)(ii) with
respect to all Receivables of a Common Age within such Static Pool.
(C)    Bank Partner Receivables. The Bank Partner Receivable Cash Collateral
Percentage shall not be less than the percentage set forth in the applicable
table in Schedule 6.17(a)(ii) with respect to all Receivables of a Common Age
within such Static Pool.
For the avoidance of doubt, no Static Pool with a Common Age greater than [***]
months shall be tested under this Section 6.17(a).
(b)    Maximum Portfolio Delinquency Ratio. As of the last day of each calendar
month, the average of the Delinquency Ratio of the Pledged Receivables for the
immediately preceding three calendar months (inclusive of the calendar month
then ending) shall not exceed (i) at any time prior to the Advance Rate Increase
Date, [***]% and (ii) at any time on or after the Advance Rate Increase Date,
[***]%.


(c)    Minimum Excess Spread. As of the last day of each calendar month, the
average of the Excess Spread for the immediately preceding three calendar months
(inclusive of the calendar month then ending) shall not be less than (i) at any
time prior to the Advance Rate Increase Date, [***]% and (ii) at any time on or
after the Advance Rate Increase Date, [***]%.



6.18    Reserved

6.19    Financial Covenants.
(a)    Holdings Restricted Payments. Holdings and each of its Restricted
Subsidiaries shall comply with the restrictions set forth on Schedule 6.19(a)
attached hereto.
(b)    Minimum Liquidity. As of any date, Holdings and its consolidated
Subsidiaries shall maintain Liquidity of at least $[***].


(c)    Leverage Ratio. As of any date of determination, Holdings shall maintain
a Consolidated Total Leverage Ratio of no more than [***].

6.20    Bank Partner Program Agreements; Transfer of Title
Each Credit Party shall comply in all material respects with the requirements of
the Bank Partner Program Agreements.

6.21    Data Protection
Borrower and Servicer shall each:
(a)    ensure that any collection, use, transfer or disclosure of Customer Data
is in compliance with Data Requirements, and, in particular, ensure that all
consents are in place that are necessary under Privacy Laws for either it or
Intermediate SPE, each Seller and the Servicer: (i) to share such Customer Data
with the Backup Servicer and the Verification Agent; and (ii) to use and
disclose such Customer Data for the purposes intended under the Transaction
Documents; and
(b)    promptly (and in any event within five (5) Business Days) notify the
Agent:
(i)    if it receives from any Person or has been required to give to any Person
any notice regarding any offense or alleged offense under Data Requirements;
(ii)    if it receives notice from any of its suppliers of IT assets that are
not owned or leased by the it that any Customer Data or other sensitive or
confidential information (in each case, in its control or possession) was stolen
or improperly accessed, used, or disclosed;
(iii)    of the occurrence of:
(A)    any loss or theft of any Customer Data, or accidental or unauthorized
disclosure or access to Customer Data, including any unauthorized intrusions or
security breaches of any IT asset which is owned or leased by it, in which
Customer Data or other sensitive or confidential information was stolen or
improperly accessed, used, or disclosed;
(B)    any other actual, potential or suspected incident concerning or affecting
Customer Data which has or could reasonably have a significant impact on the
security of Customer Data; or
(C)    any incident concerning or affecting Customer Data which gives rise to an
obligation under Privacy Laws to notify a regulator.

VII.    NEGATIVE COVENANTS
Borrower covenants and agrees that, until full performance and satisfaction, and
indefeasible payment in full in cash, of all the Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending), the termination of the Revolving Loan Commitments and termination of
this Agreement:

7.1    Indebtedness
Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except Indebtedness under the Loan Documents (“Permitted Indebtedness”).
Borrower shall not make prepayments on any existing or future Indebtedness to
any Person other than to Agent and Lenders.

7.2    Liens
Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral, whether now owned or hereafter
acquired, except the following (collectively, “Permitted Liens”): (a) Liens
under the Loan Documents or otherwise arising in favor of Agent, for the benefit
of itself and the other Lenders, (b) any right of set-off granted in favor of
any financial institution in respect of Deposit Accounts opened and maintained
in the ordinary course of business or pursuant to the requirements of this
Agreement; provided, that with respect to any such Deposit Account, Agent has a
perfected Lien thereon and control thereof, in form, scope and substance
satisfactory to Agent in its Permitted Discretion; and (c) and (c) Liens imposed
by law for Taxes that are not yet due or are being contested in good faith.

7.3    Investments; Investment Property; New Facilities or Collateral;
Subsidiaries
Borrower shall not, directly or indirectly, (a) divide, merge with, purchase,
own, hold, invest in or otherwise acquire any obligations or Equity Interests or
securities of, or any other interest in, all or substantially all of the assets
of, any Person or any joint venture, (b) purchase, own, hold, invest in or
otherwise acquire any Investment Property (except (i) those set forth on
Schedule 5.17C as of the Closing Date, (ii) Deposit Accounts with financial
institutions in the ordinary course of business or as required by this
Agreement; provided, that with respect to any such Deposit Accounts, Agent has a
perfected Lien thereon and control thereof, in form, scope and substance
satisfactory to Agent in its Permitted Discretion and (iii) the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business), (c) make or permit to exist any loan, advances or
guarantees to or for the benefit of any Person or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person. Borrower shall not purchase, lease, own, operate,
hold, invest in or otherwise acquire any property or asset or any Collateral
that is located outside of the continental United States or (d) take any action
which could reasonable be expected to result in Borrower being consolidated with
any other entity in any proceeding under any Debtor Relief Law. Borrower shall
not have any Subsidiaries.

7.4    Dividends; Redemptions; Equity
Notwithstanding any provision of any Loan Document, Borrower shall not
(a) declare, pay or make any dividend or distribution on any Equity Interests or
other securities or ownership interests, (b) apply any of its funds, property or
assets to the acquisition, redemption or other retirement of any Equity
Interests or other securities or interests or of any options to purchase or
acquire any of the foregoing, (c) otherwise make any payments, dividends or
distributions to any member, manager, managing member, stockholder, director or
other equity owner in such Person’s capacity as such, (d) make any payment of
any management, service or related or similar fee to any Affiliate or holder of
Equity Interests of Borrower other than payments of servicing fees to Servicer
pursuant to the Bank Program Partner Agreements or payments of the Servicing Fee
hereunder, or (e) issue, sell or create any Equity Interests (other than deemed
capital contributions by Intermediate SPE to Borrower pursuant to and in
accordance with the Tier II Purchase and Sale Agreement); provided, however,
Borrower shall be permitted to make distributions or payments, as applicable, to
Intermediate SPE (i) in amounts necessary to pay the purchase price to
Intermediate SPE for the purchase of Receivables, Participation Interests and
other Collateral under the Tier II Purchase and Sale Agreement and (ii) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom, of amounts distributed to Borrower pursuant to Section 2.4(a)(ix)
hereof.

7.5    Transactions with Affiliates
Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than (i) the transactions contemplated hereby and by the
other Loan Documents and (ii) to the extent not otherwise prohibited under this
Agreement, other transactions upon fair and reasonable terms materially no less
favorable to Borrower than would be obtained in a comparable arms-length
transaction with a Person not an Affiliate.

7.6    Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Taxes; Trade Names
Borrower shall not (a) amend, modify, restate or change its certificate of
formation, limited liability company agreement or similar charter or governance
documents in a manner that would be adverse to Agent or Lenders, (b) change its
state of formation or change its name without thirty (30) calendar days prior
written notice to Agent, (c) change its fiscal year, (d) amend, alter, suspend,
terminate or make provisional in any material way, any Permit, the suspension,
amendment, alteration or termination of which would reasonably be expected to
be, have or result in a Material Adverse Effect without the prior written
consent of Agent, (e) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result in any of the foregoing, (f) use any proceeds of any Loan for
“purchasing” or “carrying” “margin stock” as defined in Regulations T, U or X of
the Board of Governors of the Federal Reserve System for any use not
contemplated or permitted by this Agreement, (g) amend, modify, restate or
change any insurance policy in a manner adverse to Agent or Lenders in any
material respect, (h) engage, directly or indirectly, in any business other than
as set forth herein, (i) establish new or additional trade names without
providing not less than thirty (30) days advance written notice to Agent or (j)
certificate, or cause to have certificated, any equity ownership interest in
Borrower that is not evidenced by a certificate as of the Closing Date that is
Collateral subject to this Agreement, without Agent’s prior written consent.

7.7    Transfer of Collateral; Amendment of Receivables
(a)    Except with respect to Participation Interests and Receivables that
Intermediate SPE is required to repurchase pursuant to the Tier II Purchase and
Sale Agreement or to the extent otherwise expressly provided herein, Borrower
shall not sell, lease, transfer, pledge, encumber, assign or otherwise dispose
of any Collateral.
(b)    Borrower shall not extend, amend, waive or otherwise modify the terms of
any Receivables in any material respect or permit the rescission or cancellation
of any Receivable, whether for any reason relating to a negative change in the
related Account Obligor’s creditworthiness or inability to make any payment
under the Receivable or otherwise, except in accordance with the Underwriting
Guidelines.
(c)    Borrower shall not terminate or reject any Participation Interest or
Receivable prior to the end of the term of such Participation Interest or
Receivable, as applicable, unless such rejection or early termination is made
pursuant to Applicable Law or prior to such termination or rejection, such
Participation Interest or Receivable and any related Collateral have been
released from the Lien created by this Agreement.

7.8    Contingent Obligations and Risks
Except as otherwise expressly permitted by this Agreement, Borrower shall not
enter into any Contingent Obligations or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than indemnities to officers and directors
of such Person to the extent permitted by Applicable Law); provided, however,
that nothing contained in this Section 7.8 shall prohibit Borrower from
endorsing checks in the ordinary course of its business.

7.9    Truth of Statements
Borrower shall not furnish to Agent any certificate or other document that
contains an untrue statement of material fact or omits to state any fact
necessary to make the factual statements therein, taken as a whole, not
materially misleading in light of the circumstances under which it was
furnished.

7.10    Modifications of Agreements
(a)    Other than as required pursuant to Schedule 6.8 attached hereto, Borrower
shall not make, or agree to make, any material modification, amendment or waiver
of the Underwriting Guidelines or the Servicing Guidelines without the prior
written consent of Agent in its Permitted Discretion.
(b)    Borrower shall not make any modification, amendment or waiver of any of
the terms of the Tier II Purchase and Sale Agreement or any Loan Document,
without the prior written consent of Agent.

7.11    Anti-Terrorism; OFAC
Borrower shall not, nor shall Borrower permit, to the extent practicable,
Intermediate SPE, any Seller, Servicer, Indemnity Guarantor or any of their
Subsidiaries to, (a) be or become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engage in any dealings or transactions prohibited by Section
2 of such executive order, or otherwise be associated with any such Person in
any manner violative of Section 2 of such executive order, or (c) otherwise
become a Person on the list of Specially Designated Nationals and Blocked
Persons in violation of the limitations or prohibitions under any other OFAC
regulation or executive order.

7.12    Deposit Accounts and Payment Instructions
(a)    Borrower shall not open a Deposit Account (other than those listed on
Schedule 5.17C as of the Closing Date) without the prior written consent of
Agent.
(b)    Borrower shall not make any change in the instructions to Servicer or any
Bank Partner (as applicable) with respect to the deposits of collections
regarding Participation Interests or Receivables to the General Collections
Account or the Collateral Account in accordance with this Agreement and each
Multi-Party Agreement.
(c)    Borrower shall not, and shall use commercially reasonable efforts to
cause Servicer to not, make any change in the instructions to any Account
Obligor on any Receivable with respect to any instructions to such Account
Obligors regarding payment to be made to the General Collections Account, the
Collateral Account or any Servicer Physical Payment Address.

7.13    [Reserved]

7.14    [Reserved]

7.15    ERISA
Borrower shall not, nor shall Borrower permit, to the extent practicable,
Borrower’s ERISA Affiliates or Intermediate SPE, Seller, Servicer, Indemnity
Guarantor or any of their respective Subsidiaries or ERISA Affiliates to,
establish, maintain, contribute or agree to contribute to, or otherwise incur
any liability with respect to, any “employee benefit plan” that is covered by
Title IV of ERISA or Section 412 of the Code. The Borrower shall not have any
employees.

7.16    Changes to Bank Partner Program Agreements
No Credit Party shall make or authorize any changes to the Bank Partner Program
Agreements that are adverse to the interests of the Agents or the Lenders under
the Credit Documents without the prior written consent of the Agent. The Credit
Parties shall provide the Agent with at least ten (10) Business Days prior
written notice of any changes or modifications to the Bank Partner Program
Agreements that do not require the consent of the Agent. In no event shall the
Credit Parties (i) consent to any change in the Bank Partner Retained Percentage
applicable to loans originated by any Bank Partner more frequently than once per
calendar month or (ii) consent to any change in the Bank Partner Retained
Percentage applicable to loans relating to existing Receivables..

VIII.    EVENTS OF DEFAULT
The occurrence of any one or more of the following shall constitute an “Event of
Default”:
(a)    Borrower shall fail to pay any amount on the Obligations or provided for
in any Loan Document within two (2) Business Days when due (in all cases,
whether on any Payment Date, by reason of acceleration, by notice of intention
to prepay, by required prepayment or otherwise, other than on the Maturity Date,
for which there is no cure period);
(b)    any representation, statement or warranty made or deemed made by Borrower
in any Loan Document or in any other certificate, document, report or opinion
delivered in conjunction with any Loan Document to which it is a party, shall
not be true and correct in all material respects or shall have been false or
misleading on the date when made or deemed to have been made, except those made
as of a specific date which remains uncured (to the extent such breach or
violation is capable of being cured by the payment of money) for a period of
thirty (30) calendar days; provided, however, that to the extent Borrower
breaches a representation regarding a Receivable being an Eligible Receivable
and Borrower makes the required payment or substitution specified in Section
2.6(c) in accordance with the terms thereof, Borrower shall be deemed to have
cured such breach of such representation);
(c)    Borrower, or any other party to any Loan Document, other than Agent,
Backup Servicer, Verification Agent or any Lender, shall be in violation, breach
or default of, or shall fail to perform, observe or comply with any covenant,
obligation or agreement set forth in this Agreement that is reasonably
susceptible to being cured and such violation, breach or failure shall not be
cured within a period of thirty (30) days after such violation, breach or
default or such other applicable period set forth in this Agreement (other than
any violation, breach or default (x) in the covenants set forth in Section 6.17
and Section 6.19 of this Agreement for which there shall be no cure period, (y)
in the covenants set forth in Section 7 of this Agreement for which there shall
be only be a five (5) calendar day cure period, to the extent such breach or
violation is reasonably susceptible to being cured, or (z) the misappropriation
of any funds to be delivered to the General Collections Account or the
Collateral Account pursuant to Section 2.3 and applied pursuant to Section 2.4
of this Agreement, for which there shall be no cure period), provided, that a
breach of the covenants set forth in Section 6.17(a) of this Agreement shall
only constitute an Event of Default if the Static Pool(s) that breach such
covenants comprise an original Receivable Balance of the Receivables contained
in such Static Pool(s) of greater than eight percent (8.0%) of the aggregate
original Receivable Balance of the Receivables contained in each of the Static
Pools created in the immediately preceding thirty-six (36) months;
(d)    Borrower, or any other party to any Loan Document, other than Agent,
Backup Servicer, Verification Agent or any Lender, shall be in violation, breach
or default of, or shall fail to perform, observe or comply with any covenant,
obligation or agreement set forth in, or any event of default occurs under, any
Loan Document other than this Agreement and such violation, breach, default,
event of default or failure shall not be cured within the applicable period set
forth in the applicable Loan Document (or, to the extent such Loan Document does
not contain any cure period, within a period of thirty (30) days after such
violation, breach or default);
(e)    (i) any of the Loan Documents ceases to be in full force and effect
(other than in accordance with its terms), or (ii) any Lien created under any
Loan Document ceases to constitute a valid first priority (other than with
respect to property or assets covered by Permitted Liens) perfected Lien on the
Collateral in accordance with the terms thereof, except with respect to
Collateral that is released from the Lien of Agent as permitted under the Loan
Documents or the Security Documents;
(f)    one or more judgments or decrees is rendered against any of Borrower,
Intermediate SPE, any Seller, Servicer, Indemnity Guarantor or any combination
thereof in an amount in excess of $250,000 in the aggregate (excluding judgments
to the extent covered by insurance of such Person) which is/are not satisfied,
stayed, vacated or discharged of record within thirty (30) calendar days of
being rendered;
(g)    either:
(i)    any default or breach occurs, which is not cured within any applicable
grace period or waived, (x) in the payment of any amount with respect to any
Indebtedness (other than the Obligations) of Borrower or Intermediate SPE in
excess of $150,000 individually or $250,000 in the aggregate, or (y) in the
performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument to which Borrower or Intermediate
SPE is a party or to which any of their properties or assets are subject or
bound (1) under or pursuant to which any Indebtedness in excess of $150,000
individually or $250,000 in the aggregate was issued, created, assumed,
guaranteed or secured and such default or breach continues for more than any
applicable grace period or permits the holder of any such Indebtedness to
accelerate the maturity thereof, or (2) that is between any of Borrower or
Intermediate SPE and Agent or any Lender or Affiliate of Agent or any Lender
(other than the Loan Documents), or (ii) any Indebtedness of Borrower or
Intermediate SPE in excess of $150,000 individually or $250,000 in the aggregate
is declared to be due and payable or is required to be prepaid (other than by a
regularly scheduled payment or a payment due on the voluntary termination of a
capital lease) prior to the stated maturity thereof, or any obligation of such
Person for the payment of Indebtedness in excess of $150,000 individually or
$250,000 in the aggregate (other than the Obligations) is not paid when due or
within any applicable grace period, or any such obligation becomes or is
declared to be due and payable before the expressed maturity thereof, or there
occurs any event which would cause any such obligation to become, or allow any
such obligation to be declared, due and payable, or
(ii)    any default occurs under any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by Holdings or any of its Restricted
Subsidiaries (or the payment of which is Guaranteed by Holdings or any of its
Restricted Subsidiaries) whether such Indebtedness or Guarantee now exists, or
is created after the date of this Agreement, which default (A) is caused by a
failure to pay any scheduled or required payment of principal (whether at final
stated maturity or otherwise) (after giving effect to all applicable grace
periods provided in such Indebtedness) (a “Payment Default”), (B) results in the
acceleration of such Indebtedness prior to its final stated maturity or (C)
results in the commencement of the exercise of the rights or remedies of any
holder of such Indebtedness (or any Person acting on behalf of such holders),
including, but not limited to, any action to cause the balance of such
Indebtedness to be amortized more quickly than prior to the occurrence of such
default, any action to cease funding additional Indebtedness or to reduce the
availability of borrowing with respect to such Indebtedness, any action to
exercise any rights of setoff, any action to commence any foreclosure upon or
otherwise take possession of any collateral securing such Indebtedness, any
action to remove servicing of any assets securing such Indebtedness, any action
to exercise control over deposit accounts or any action to require the granting
of (or perfection of) a Lien on additional collateral to secure such
Indebtedness, and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated or such actions have been commenced, aggregates in excess of $20.0
million (or its foreign currency equivalent);
(h)    any of Borrower, Intermediate SPE, Servicer, any Seller or Indemnity
Guarantor shall (i) be unable to pay its debts generally as they become due,
(ii) file a petition under any insolvency statute, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, or (v) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
Applicable Law or statute;
(i)    (i) a court of competent jurisdiction shall (A) enter an order, judgment
or decree appointing a custodian, receiver, trustee, liquidator or conservator
of any of Borrower, Servicer, Intermediate SPE, any Seller or Indemnity
Guarantor or the whole or any substantial part of any of Borrower’s,
Intermediate SPE’s, any Seller’s, Servicer’s or Indemnity Guarantor’s
properties, which shall continue unstayed and in effect for a period of sixty
(60) calendar days, (B) shall approve a petition filed against any of Borrower,
Intermediate SPE, Servicer, any Seller or Indemnity Guarantor seeking
reorganization, liquidation or similar relief under the any Debtor Relief Law or
any other Applicable Law or statute, which is not dismissed within sixty (60)
calendar days or, (C) under the provisions of any Debtor Relief Law or other
Applicable Law or statute, assume custody or control of any of Borrower,
Intermediate SPE, Servicer, any Seller or Indemnity Guarantor or of the whole or
any substantial part of Borrower’s, Intermediate SPE’s, Servicer’s, any Seller’s
or Indemnity Guarantor’s properties, which is not irrevocably relinquished
within sixty (60) calendar days, or (ii) there is commenced against any of
Borrower, Intermediate SPE, any Seller, Servicer or Indemnity Guarantor any
proceeding or petition seeking reorganization, liquidation or similar relief
under any Debtor Relief Law or any other Applicable Law or statute, (A) which is
not unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) with respect to which any of Borrower, Intermediate SPE,
Servicer, any Seller or Indemnity Guarantor takes any action to indicate its
approval of or consent;
(j)    (i) any Change of Control occurs or (ii) Borrower or Servicer ceases any
material portion of its business operations as conducted at the Closing Date;
(k)    Borrower, Intermediate SPE, any Seller, Servicer or Indemnity Guarantor
or any of their respective directors, managers, managing members or senior
officers is criminally indicted or convicted under any law that could lead to a
forfeiture of any material (as determined by Agent in its sole discretion)
Collateral;
(l)    if the obligations of the Indemnity Guarantor under the Indemnity
Guaranty are limited or terminated by operation of law or by such Indemnity
Guarantor thereunder;
(m)    any Curo Entity is required to register as an “investment company” under
the Investment Company Act;
(n)    the occurrence of a Regulatory Trigger Event described in clause (y) of
such definition impacting more than twenty percent (20%) of all Receivables (as
determined on the basis of the aggregate Receivables Balances of all
Receivables);
(o)    the occurrence of any “Servicer Event of Default” as defined in the
Servicing Agreement; or
(p)    Borrower, Intermediate SPE, any Seller, Servicer, Indemnity Guarantor or
any of their Subsidiaries or any of their respective ERISA Affiliates
establishes, maintains, contributes or agrees to contribute to, or otherwise
incurs any liability with respect to, any “employee benefit plan” that is
covered by Title IV of ERISA or Section 412 of the Code.
In the case of any such Event of Default, notwithstanding any other provision of
any Loan Document, (I) Agent may (and at the request of Requisite Lenders,
shall), by notice to Borrower (i) terminate its obligations hereunder, and/or
the Revolving Loan Commitments of each of the Lenders, whereupon the same shall
immediately terminate, (ii) substitute immediately Agent, an Affiliate of Agent,
Backup Servicer or any other third party servicer acceptable to Agent, in its
sole discretion, for Servicer in all of Servicer’s roles and functions as
contemplated by the Loan Documents and the Servicing Agreement and any fees,
costs and expenses of, for or payable to Agent, such Affiliate of Agent, Backup
Servicer or other third party servicer acceptable to Agent, in its sole
discretion, shall be at Borrower’s sole cost and expense, (iii) with respect to
the Collateral, (A) terminate the Servicing Agreement and service the Collateral
or engage a third party to service the Collateral, including the right to
institute collection, foreclosure and other enforcement actions against the
Collateral; (B) enter into modification agreements and make extension agreements
with respect to payments and other performances; (C) release Bank Partners,
Account Obligors and other Persons liable for performance; (D) settle and
compromise disputes with respect to payments and performances claimed due, all
without notice to Borrower or Indemnity Guarantor, and all in Agent’s sole
discretion and without relieving Borrower or Indemnity Guarantor from
performance of the Obligations; (E) receive, collect, open and read all mail of
Borrower, Intermediate SPE, any Seller, Servicer or Indemnity Guarantor for the
purpose of obtaining all items pertaining to the Collateral and any collateral
described in any Loan Document; (F) collect all Scheduled Payments (both
voluntary and mandatory), and other amounts of any and every description payable
by or on behalf of any Bank Partner or Account Obligor pursuant to any
Receivable, the related Portfolio Documents, or any other related documents or
instruments directly from such Bank Partner or Account Obligor; and (G) apply
all amounts in or subsequently deposited in the General Collections Account
(solely to the extent of Borrower’s interest therein with respect to the Pledged
Receivables) and the Collateral Account (other than collections with respect to
any Retained Interest) to the payment of the unpaid Obligations or otherwise as
Agent in its sole discretion shall determine; and (iv) declare all or any of the
Loan and/or Notes, all interest thereon and all other Obligations to be due and
payable immediately (except in the case of an Event of Default under
Section 8(h), or (i) or (j), in which event all of the foregoing shall
automatically and without further act by Agent or Lenders be due and payable and
Agent’s or Lenders’ obligations hereunder shall terminate, in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower and (II) effective immediately upon receipt
of notice from Agent (unless specifically prohibited and provided for in Article
VII, in which case effective immediately upon an Event of Default without any
action of Agent or any Lender), no action permitted to be taken under Article
VII hereof may be taken.

IX.    RIGHTS AND REMEDIES AFTER DEFAULT

9.1    Rights and Remedies
(a)    In addition to the acceleration provisions set forth in Article VIII
above, upon the occurrence and continuation of an Event of Default, Agent shall
have the right to (and at the request of Requisite Lenders, shall) exercise any
and all rights, options and remedies provided for in any Loan Document, under
the UCC or at law or in equity, including, without limitation, the right to (i)
apply any property of Borrower held by Agent to reduce the Obligations, (ii)
foreclose the Liens created under the Loan Documents, (iii) realize upon, take
possession of and/or sell any Collateral, with or without judicial process,
(iv) exercise all rights and powers with respect to the Collateral as Borrower
might exercise, (v) collect and send notices regarding the Collateral, with or
without judicial process, (vi) by its own means or with judicial assistance,
enter any premises at which Collateral is located, or render any of the
foregoing unusable or dispose of the Collateral on such premises without any
liability for rent, storage, utilities, or other sums, and Borrower shall not
resist or interfere with such action, (vii) at Borrower’s expense, require that
all or any part of the Collateral be assembled and made available to Agent at
any place designated by Agent in its sole discretion, (viii) reduce or otherwise
change the Maximum Loan Amount and/or any component of the Maximum Loan Amount
and/or (ix) relinquish or abandon any Collateral or securities pledged or any
Lien thereon. Notwithstanding any provision of any Loan Document, Agent, in its
sole discretion, shall have the right, at any time that Borrower fails to do so,
after an Event of Default, without prior notice, to: (A) obtain insurance
covering any of the Collateral to the extent required hereunder; (B) pay for the
performance of any of the Obligations; (C) discharge taxes, levies and/or Liens
on any of the Collateral that are in violation of any Loan Document; and (D) pay
for the maintenance, repair and/or preservation of the Collateral. Such expenses
and advances shall be deemed Advances hereunder and shall be added to the
Obligations until reimbursed to Agent, for its own account and for the benefit
of the other Lenders, and shall be secured by the Collateral, and such payments
by Agent, for its own account and for the benefit of the other Lenders, shall
not be construed as a waiver by Agent or Lenders of any Event of Default or any
other rights or remedies of Agent or Lenders.
(b)    Borrower agrees that notice received at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by Applicable
Law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Agent may (to the extent permitted by Applicable Law) purchase all or
any part thereof free from any right of redemption by Borrower which right is
hereby waived and released. Borrower covenants and agrees not to interfere with
or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral. In dealing with or disposing of the Collateral or any
part thereof, Agent shall not be required to give priority or preference to any
item of Collateral or otherwise to marshal assets or to take possession or sell
any Collateral with judicial process.

9.2    Application of Proceeds
Notwithstanding any other provision of this Agreement (including, without
limitation, Section 2.4 hereof), in addition to any other rights, options and
remedies Agent and Lenders have under the Loan Documents, the UCC, at law or in
equity, all dividends, interest, rents, issues, profits, fees, revenues, income
and other proceeds collected or received from collecting, holding, managing,
renting, selling, or otherwise disposing of all or any part of the Collateral or
any proceeds thereof upon exercise of its remedies hereunder upon the occurrence
and continuation of an Event of Default shall be applied in the following order
of priority: (i) first, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrower’s business and the Collateral, and to the
payment of all sums which Agent or Lenders may be required or may elect to pay,
if any, for taxes, assessments, insurance and other charges upon the Collateral
or any part thereof, and all other payments that Agent or Lenders may be
required or authorized to make under any provision of this Agreement (including,
without limitation, in each such case, reasonable and documented out-of-pocket
diligence fees, search, audit, recording, professional and filing fees and
expenses, and reasonable and documented attorneys’ fees and all expenses,
liabilities and advances made or incurred in connection therewith); (ii) second,
to the payment of all Obligations in such order as determined by Agent in its
sole discretion; (iii) third, to the payment of any surplus then remaining to
Borrower, unless otherwise provided by law or directed by a court of competent
jurisdiction; provided, that Borrower shall be liable for any deficiency if such
proceeds are insufficient to satisfy the Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending) or
any of the other items referred to in this Section (other than Section 9.2(iii)
to the extent the Obligations (other than indemnity obligations under the Loan
Documents that are not then due and payable or for which any events or claims
that would give rise thereto are not then pending) have been indefeasibly paid
in full in cash).

9.3    Rights to Appoint Receiver
Without limiting and in addition to any other rights, options and remedies Agent
and Lenders have under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Agent shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Agent and/or any Lender to enforce its
rights and remedies in order to manage, protect and preserve the Collateral and
continue the operation of the business of Borrower and to collect all revenues
and profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.

9.4    Attorney-in-Fact
Borrower hereby irrevocably appoints Agent as its attorney-in-fact for the
limited purpose of taking any action permitted under the Loan Documents that
Agent deems necessary or desirable (in Agent’s sole discretion) upon the
occurrence and continuation of an Event of Default to protect and realize upon
Agent’s Lien in the Collateral, including the execution and delivery of any and
all documents or instruments related to the Collateral in Borrower’s name, and
said appointment shall create in Agent a power coupled with an interest.

9.5    Rights and Remedies not Exclusive
Agent shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Agent and Lenders may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way waive,
compromise, modify or affect any of Agent’s or Lenders’ rights, Liens or
remedies under any Loan Document, Applicable Law or equity. The enumeration of
any rights and remedies in any Loan Document is not intended to be exhaustive,
and all rights and remedies of Agent and Lenders described in any Loan Document
are cumulative and are not alternative to or exclusive of any other rights or
remedies which Agent and Lenders otherwise may have. The partial or complete
exercise of any right or remedy shall not preclude any other further exercise of
such or any other right or remedy.

X.    WAIVERS AND JUDICIAL PROCEEDINGS

10.1    Waivers
Except as expressly provided for herein, Borrower hereby waives set off,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Agent to obtain an
order of court recognizing the assignment of, or Lien of Agent in and to, any
Collateral.

10.2    Delay; No Waiver of Defaults
No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Agent’s part in enforcing any such provision shall
affect the liability of Borrower or operate as a waiver of such provision or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, neither the Agent nor any Lender waives any breach of any
representation or warranty of under any Loan Document, and all of Agent’s or any
Lender’s claims and rights resulting from any such breach or misrepresentation
are specifically reserved.

10.3    Jury Waiver
EACH PARTY HEREBY (i) EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND (ii) AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

10.4    Amendment and Waivers
(a)    No waiver of any provision of this Agreement or consent to any departure
by Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of an
Advance shall not be construed as a waiver of any Default or Event of Default,
regardless of whether Agent or any Lender may have had notice or knowledge of
such Default or Event of Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Borrower, the Agent and Requisite Lenders, without taking into account the
Loan held by Non-Funding Lenders, or by Borrower and Agent with the consent of
the Requisite Lenders, without taking into account the Loan held by Non-Funding
Lenders; provided that no such agreement shall:
(i)    increase the Revolving Loan Commitment of any Lender without the written
consent of such Lender;
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than a waiver of post-default interest), or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby;
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Loan Commitment, without the written consent of each
Lender directly affected thereby;
(iv)    change any of the provisions of this Section or the definition of
“Requisite Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(v)    release Indemnity Guarantor from its obligations under the Indemnity
Guaranty without the written consent of each Lender; or
(vi)    except as otherwise specifically provided in this Agreement, release all
or substantially all of the Collateral, without the written consent of each
Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Agent hereunder without the prior written consent of
Agent.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Requisite Lenders, Agent and Borrower (x) to add one or more credit facilities
to this Agreement and to permit extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loan and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Requisite Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Requisite Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then Agent or Borrower may elect to replace a Non-Consenting Lender as
a Lender party to this Agreement, provided that, concurrently with such
replacement, (x) another bank or other entity which is reasonably satisfactory
to Borrower and Agent shall agree, as of such date, to purchase for cash the
Loan and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (a) of
Section 12.2, and (y) Borrower shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by Borrower hereunder to
and including the date of termination, including without limitation any
indemnity payments due to such Non-Consenting Lender hereunder.
(e)    Notwithstanding anything to the contrary herein Agent may, with the
consent of Borrower only, amend, modify or supplement this Agreement or any of
the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

XI.    EFFECTIVE DATE AND TERMINATION

11.1    Effectiveness and Termination
Subject to Agent’s right to accelerate the Loan and terminate the Revolving Loan
Commitments and cease making and funding Advances upon the occurrence and during
the continuation of any Event of Default, this Agreement shall continue in full
force and effect until the Maturity Date, unless terminated sooner as provided
in Section 2.5(b). All of the Obligations shall be immediately due and payable
upon the earliest of (i) the Maturity Date, (ii) the date on which Agent
accelerates the Loan following the occurrence and during the continuance of an
Event of Default or (iii) the Prepayment Date stated in the notice of prepayment
delivered by Borrower pursuant to Section 2.5(b), as applicable (the
“Termination Date”). Notwithstanding any other provision of any Loan Document,
no termination of this Agreement shall affect Agent’s or any Lender’s rights or
any of the Obligations existing as of the effective date of such termination,
and the provisions of the Loan Documents shall continue to be fully operative
until the Obligations (other than indemnity obligations of Borrower under the
Loan Documents that are not then due and payable or for which any events or
claims that would give rise thereto are not then pending) have been fully
performed and indefeasibly paid in cash in full. The Liens granted to Agent,
under the Security Documents and the financing statements filed pursuant thereto
and the rights and powers of Agent shall continue in full force and effect until
all of the Obligations (other than indemnity obligations of Borrower under the
Loan Documents that are not then due and payable or for which any events or
claims that would give rise thereto are not then pending) have been fully
performed and indefeasibly paid in full in cash.

11.2    Survival
All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making and funding of the
Loan and any termination of this Agreement until all Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) are fully performed and indefeasibly paid in full in cash. The
obligations and provisions of Sections 3.1, 3.2, 3.3, 3.4, 3.6, 3.7, 3.8, 10.1,
10.3, 11.1, 11.2, 12.1, 12.3, 12.4, 12.7, 12.9, 12.10, 12.11, 12.12 and 13.8
shall survive termination of the Loan Documents and any payment, in full or in
part, of the Obligations.

XII.    MISCELLANEOUS

12.1    Governing Law; Jurisdiction; Service of Process; Venue
(A)    THE LOAN DOCUMENTS, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.
(B)    BY EXECUTION AND DELIVERY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY,
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(C)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION 12.1. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(D)    EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

12.2    Successors and Assigns; Assignments and Participations
(a)    Subject to Sections 12.2(d) and (h), a Lender may at any time assign all
or a portion of its rights and delegate all or a portion of its obligations
under this Agreement and the other Loan Documents (including all its rights and
obligations with respect to the Loan) to one or more Persons (a “Transferee”)
with the written consent of Agent, provided, however, that so long as no Event
of Default exists, Borrower’s consent (which consent may be withheld in
Borrower’s sole discretion) shall be required for any assignment pursuant to
this Section 12(a) to a Person that is a Direct Competitor. Except as set forth
in the immediately preceding sentence, there shall be no limitation or
restriction on any Lender’s ability to assign, pledge or otherwise transfer any
Note or other Obligation. The Transferee and such Lender shall execute and
deliver for acceptance and recording in the Register, a Lender Addition
Agreement, which shall be in form and substance reasonably acceptable to Agent
in its sole discretion (“Lender Addition Agreement”) together with a processing
and recordation fee of $5,000 for the account of Agent (unless such fee is
waived by Agent in its sole discretion), such fee to be paid by either the
Transferee or such Lender or shared between Transferee and such Lender. Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Lender Addition Agreement, (i) the Transferee
thereunder shall be a party hereto and, to the extent provided in such Lender
Addition Agreement, have the same rights, benefits and obligations as it would
if it were a Lender hereunder, (ii) the assigning Lender shall be relieved of
its obligations hereunder with respect to its Advances or assigned portion
thereof, as the case may be, to the extent that such obligations shall have been
expressly assumed by the Transferee pursuant to such Lender Addition Agreement
(and, in the case of a Lender Addition Agreement covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto but, with respect to
matters occurring before such assignment, shall nevertheless continue to be
entitled to the benefits of Sections 12.4 and 12.7). Borrower hereby
acknowledges and agrees that any assignment will give rise to a direct
obligation of Borrower to the Transferee and that the Transferee shall be
considered to be a “Lender” hereunder, provided, however, that such Participant
shall not be entitled to receive any greater payment under Sections 12.4 or
12.7, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Borrower may not sell, assign or transfer
any interest in this Agreement, any of the other Loan Documents, or any of the
Obligations, or any portion thereof, including Borrower’s rights, title,
interests, remedies, powers, and duties hereunder or thereunder.
(b)    Each Lender may at any time sell participations in all or any part of its
rights and obligations under this Agreement and the other Loan Documents
(including all its rights and obligations with respect to the Loan) to one or
more Persons (each, a “Participant”), provided, however, that so long as no
Event of Default exists, Borrower’s consent (which consent may be withheld in
Borrower's sole discretion) shall be required for any participation pursuant to
this Section 12.2(b) to a Person that is a Direct Competitor. In the event of
any such sale by a Lender of a participation to a Participant, (i) such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible for the
performance thereof, (iii) such Lender shall remain the holder of any such Loan
(and any Note evidencing such Loan) for all purposes under this Agreement and
the other Loan Documents, (iv) Borrower and Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (v) all
amounts payable pursuant to Section 6.2 by Borrower hereunder shall be
determined as if such Lender had not sold such participation. Any agreement
pursuant to which any Lender shall sell any such participation shall provide
that such Lender shall retain the sole right and responsibility to exercise such
Lender’s rights and enforce Borrower’s obligations hereunder, including the
right to consent to any amendment, supplement, modification or waiver of any
provision of this Agreement or any of the other Loan Documents; provided, that
such participation agreement may provide that such Lender will not agree,
without the consent of the Participant, to any amendment, supplement,
modification or waiver relating to (A) any reduction in the principal amount,
interest rate or fees or premium payments payable to the Lenders with respect to
any Loan in which such holder participates; (B) any extension of the Maturity
Date or of the scheduled date of expiration of any Revolving Loan Commitment or
any reinstatement of any terminated Revolving Loan Commitment with respect to
any Loan in which such holder participates; (C) any release of all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement or the Loan Documents); (D) any amendment or modification to the
priority of payments or pro rata treatment of payments in connection with the
application of any amounts due in respect of the Loan (including, without
limitation, as set forth in Section 2.4 hereof), (E) discharging any Credit
Party from its respective payment obligations in respect of the Loan except as
otherwise may be provided in the Loan and Security Agreement or the other
Transaction Documents, (F) increasing any fees payable to Agent under this
Agreement, (G) waiving any Event of Default arising as a result of a Change of
Control or Servicer Default or (H) amending or modifying any of Section 7.4 or
7.13 of this Agreement. Borrower hereby acknowledges and agrees that the
Participant under each participation shall, solely for the Purpose of Section
12.4 and Section 12.7 of this Agreement be considered to be a “Lender”
hereunder. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loan or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except (x) to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and (y) that each Lender must notify the
Agent of the date and the amount of such participation. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
(c)    Agent shall maintain at its address referred to in Section 12.5 a copy of
each Lender Addition Agreement delivered to it and a written or electronic
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Advances made by, and the principal amount of the Loan owing to,
and the Revolving Loan Commitments of each Lender, and the Notes evidencing such
Loan owned by, each Lender from time to time. Notwithstanding anything in this
Agreement to the contrary, Borrower and the Agent shall treat each Person whose
name is recorded in the Register as the owner of the Revolving Loan Commitments,
the Loan, the Notes and the Advances recorded therein for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Notwithstanding anything in this Agreement to the contrary, no assignment
under Section 12.2(a) of any rights or obligations under or in respect of the
Loan or the Notes evidencing such Loan shall be effective unless and until Agent
shall have recorded the assignment pursuant to Section 12.2(c). Upon its receipt
of a Lender Addition Agreement executed by an assigning Lender and a Transferee,
Agent shall (i) promptly accept such Lender Addition Agreement and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give prompt notice of such acceptance and
recordation to the Lender and Borrower. On or prior to such effective date, the
assigning Lender shall surrender any outstanding Notes held by it, all or a
portion of which are being assigned, and Borrower, at its own expense, shall,
upon the request of Agent by the assigning Lender or the Transferee, as
applicable, execute and deliver to Agent, within five (5) Business Days of any
request, new Notes to reflect the interest held by the assigning Lender and its
Transferee.
(e)    Except as otherwise provided in this Section 12.2 Agent shall not, as
between Borrower and Agent, be relieved of any of its obligations hereunder as a
result of any sale, assignment, transfer or negotiation of, or granting of
participation in, all or any part of the Loan or other Obligations owed to Agent
and Lenders. Agent and any Lender may furnish any information concerning
Borrower in the possession of Agent or such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to confidentiality requirements hereunder.
(f)    Notwithstanding any other provision set forth in this Agreement, Agent
and any Lender may at any time create a security interest in all or any portion
of its respective rights under this Agreement, including, without limitation,
the Loan owing to it and the Notes held by it and the other Loan Documents and
Collateral.
(g)    Borrower agrees to use commercially reasonable efforts to assist Agent
and each Lender in assigning or selling participations in all or any part of any
Loan made by any Lender to another Person identified by such Lender.
(h)    Notwithstanding anything in the Loan Documents to the contrary, (i) Agent
and its Affiliates shall not be required to execute and deliver a Lender
Addition Agreement in connection with any transfer, assignment or participation
transaction involving such Lender’s respective Affiliates or lenders, (ii) no
lender to or funding or financing source of Agent, any Lender, or any of their
respective Affiliates shall be considered a Transferee, (iii) other than as set
forth in Section 12.2(a), there shall be no limitation or restriction on the
ability of the Agent, any Lender, or any of their respective Affiliates to
assign, participate or otherwise transfer any Loan Document to any such
Affiliate or lender or funding or financing source, and (iv) no notice shall be
required to be delivered to Borrower in connection with any assignment,
participation or other transfer described in this Section 12.2(h); provided,
however, Agent or any such Lender shall continue to be liable as a “Lender”
under the Loan Documents unless such Affiliate or lender or funding or financing
source executes a Lender Addition Agreement and thereby becomes a “Lender.”
(i)    The Loan Documents shall inure to the benefit of Agent, Lenders,
Transferees, Participants (to the extent expressly provided herein only) and all
future holders of the Notes, the Obligations and/or any of the Collateral, and
each of their respective successors and permitted assigns. Each Loan Document
shall be binding upon the Persons that are parties thereto and their respective
successors and assigns, and no such Person may assign, delegate or transfer any
Loan Document or any of its rights or obligations thereunder without the prior
written consent of Agent. No rights are intended to be created under any Loan
Document for the benefit of any third party donee, creditor or incidental
beneficiary of Borrower. Nothing contained in any Loan Document shall be
construed as a delegation to Agent of any other Person’s duty of performance.
BORROWER ACKNOWLEDGES AND AGREES THAT AGENT AND ANY LENDER AT ANY TIME AND FROM
TIME TO TIME MAY (I) DIVIDE AND REISSUE (WITHOUT SUBSTANTIVE CHANGES OTHER THAN
THOSE RESULTING FROM SUCH DIVISION) THE NOTES, AND/OR (II) SELL, ASSIGN OR GRANT
PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS, IN EACH CASE ON THE TERMS AND CONDITIONS PROVIDED HEREIN.
Subject to Section 12.2(a), each Transferee shall have all of the rights,
obligations and benefits with respect to the Obligations, Notes, Collateral
and/or Loan Documents held by it as fully as if the original holder thereof;
provided that, notwithstanding anything to the contrary in any Loan Document,
the Borrower shall not be obligated to pay under this Agreement to any
Transferee or Participant any sum in excess of the sum which it would have been
obligated to pay to the Agent or any Lender had such participation not been
effected. Agent and each Lender may disclose to any Transferee or Participant
all information, reports, financial statements, certificates and documents
obtained under any provision of any Loan Document; provided, that Transferees
and Participants shall be subject to the confidentiality provisions contained
herein that are applicable to Agent.
(j)    Subject to Section 12.2(a) any Lender may assign or pledge all or any
portion of the Loan or Notes held by it to any Lender to Lender or other funding
or financing source, including without limitation the collateral security to
secure obligations of such Lender, provided, that any payment in respect of such
assigned Loan or Notes made by Borrower to or for the account of the assigning
or pledging Lender in accordance with the terms of this Agreement shall satisfy
Borrower’s obligations hereunder in respect to such assigned Loan or Notes to
the extent of such payment. No such assignment shall release the assigning
Lender from its obligations hereunder.

12.3    Application of Payments
To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and the Liens created hereby shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Agent. Except as
specifically provided in this Agreement, any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Agent shall decide in its sole discretion.

12.4    Indemnity
Borrower shall indemnify Agent, each Lender, each Participant, and all of their
respective Affiliates, managers, members, officers, directors, employees,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable and documented fees and disbursements of outside
counsel ) which may be imposed on, incurred by or asserted against any
Indemnified Person with respect to or arising out of, or in any litigation,
proceeding or investigation instituted or conducted by any Person with respect
to any aspect of, or any transaction contemplated by, or any matter related to
the Loan, the Loan Documents, the Collateral or, any act of or omission by
Borrower or any of its Affiliates, managers, members, officers, directors,
employees, agents, including, without limitation (i) any willful
misrepresentation with respect to the Borrower, Intermediate SPE, any Seller,
Servicer or Indemnity Guarantor or the Collateral, (ii) any acts of fraud by
Borrower, Intermediate SPE, any Seller, Servicer or Indemnity Guarantor related
to the Loan or made in connection with the Loan Agreement or any Loan Document,
(iii) any theft of any Collateral, (iv) any misappropriation of funds or use of
the proceeds of the Loan not in accordance with the terms of the Loan Agreement
or any other Loan Document, (v) any Change of Control not approved in writing by
Agent, (vi) any waste, transfer, sale, encumbrance or other disposal of the
Collateral not permitted by the Loan Agreement or the other Loan Document, or
(vii) any failure to comply with the special purpose entity contracts set forth
in Section 6.14 hereof; provided, however, that Borrower shall not be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
to the extent resulting from such Indemnified Person’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction on a final
and non-appealable basis. Each Indemnified Person agrees to give Borrower
reasonable notice of any event of which such Indemnified Person becomes aware
for which indemnification may be required under this Section 12.4, and such
Indemnified Person may elect (but is not obligated) to direct the defense
thereof; provided, that the selection of counsel shall be subject to Borrower’s
consent, which consent shall not be unreasonably withheld or delayed, and
Borrower shall be entitled to participate in the defense of any matter for which
indemnification may be required under this Section 12.4 and to employ counsel at
its own expense to assist in the handling of such matter. Any Indemnified Person
may, in its reasonable discretion, take such actions as it deems necessary and
appropriate to investigate, defend or settle any event or take other remedial or
corrective actions with respect thereto as may be necessary for the protection
of such Indemnified Person or the Collateral, subject to Borrower’s prior
approval of any settlement, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), each Indemnified Person agrees not to exercise
its right to select counsel to defend the event if that would cause Borrower’s
insurer to deny coverage; provided, however, that each Indemnified Person
reserves the right to retain counsel to represent such Indemnified Person with
respect to an Insured Event at its sole cost and expense. To the extent that an
Indemnified Person obtains recovery from a third party other than an Indemnified
Person of any of the amounts that Borrower has paid to another Indemnified
Person pursuant to the indemnity set forth in this Section 12.4, then such
Indemnified Person shall promptly pay to Borrower the amount of such recovery.
Without limiting any of the foregoing, Borrower indemnifies the Indemnified
Persons for all claims for brokerage fees or commissions (other than claims of a
broker with whom such Indemnified Person has directly contracted in writing)
which may be made in connection with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, any
Loan Document or any agreement, document or transaction contemplated thereby.

12.5    Notice
Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

12.6    Severability; Captions; Counterparts
If any provision of any Loan Document is adjudicated to be invalid under
Applicable Law or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents.

12.7    Expenses
Borrower shall pay, whether or not the Closing occurs, all out-of-pocket fees,
costs and expenses incurred or earned by Agent, any Lender, and/or its
Affiliates, including, without limitation, portfolio management, documentation
and diligence fees and expenses prior to and following the Closing, all search,
audit, appraisal, recording, professional and filing fees and expenses and all
other charges and expenses (including, without limitation, UCC and judgment and
tax lien searches and UCC filings and fees for post-Closing UCC and judgment and
tax lien searches and wire transfer fees and audit expenses), and external
attorneys’ fees and expenses (which, prior to the occurrence and continuance of
an Event of Default shall be reasonable), (i) in any effort to enforce, protect
or collect payment of any Obligation or to enforce any Loan Document or any
related agreement, document or instrument, (ii) in connection with entering
into, negotiating, preparing, reviewing and executing the Loan Documents and/or
any related agreements, documents or instruments, (iii) arising in any way out
of administration of the Obligations or the taking or refraining from taking by
Agent of any action requested by Borrower, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Agent’s Liens in any of
the Collateral or securities pledged under the Loan Documents, whether through
judicial proceedings or otherwise, (v) in defending or prosecuting any actions,
claims or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, (vii) arising out of or relating to
any Default or Event of Default or occurring thereafter or as a result thereof,
(viii) in connection with all actions, visits, audits and inspections undertaken
by Agent, any Lender, or their respective Affiliates pursuant to the Loan
Documents, and/or (ix) in connection with any modification, restatement,
supplement, amendment, waiver or extension of any Loan Document and/or any
related agreement, document or instrument. All of the foregoing shall be charged
to Borrower’s account and shall be part of the Obligations.

12.8    Entire Agreement
This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement among Borrower, Agent and Lenders with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings (including but not limited to the term sheet dated on or about
August 9, 2017), if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower, Agent and Requisite Lenders, as appropriate. Except as set forth in
and subject to Section 10.4, no provision of any Loan Document may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Borrower, Agent and Requisite Lenders,
provided, that no consent or agreement by Borrower shall be required to amend,
modify, change, restate, waive, supplement, discharge, cancel or terminate any
provision of Article XIII, so long as no additional duties or obligations are
required to be assumed by Borrower. Each party hereto acknowledges that it has
been advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof. The schedules attached hereto
may be amended or supplemented by Borrower upon delivery to Agent of such
amendments or supplements and, except as expressly provided otherwise in this
Agreement, the written approval thereof by Agent.

12.9    Approvals and Duties
Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent with respect to any matter that is the subject of any
Loan Document may be granted or withheld by Agent, as applicable, in its sole
and absolute discretion. Agent shall have no responsibility for or obligation or
duty with respect to any of the Collateral or any matter or proceeding arising
out of or relating thereto, including, without limitation, any obligation or
duty to collect any sums due in respect thereof or to protect or preserve any
rights pertaining thereto.

12.10    Publicity
(a)    Borrower agrees, and agrees to use commercially reasonable efforts to
cause each of its Affiliates, (i) not to transmit or disclose provision of any
Loan Document to any Person (other than to Borrower’s advisors and officers on a
need-to-know basis) without Agent’s prior written consent, (ii) to inform all
Persons of the confidential nature of the Loan Documents and to direct them not
to disclose the same to any other Person and to require each of them to be bound
by these provisions. Borrower agrees to submit to Agent, and Agent reserves the
right to review and approve, all materials that Borrower or any of its
Affiliates prepares that contain Agent’s name or describe or refer to any Loan
Document, any of the terms thereof or any of the transactions contemplated
thereby. Borrower shall not, and shall not permit any of its Affiliates (to the
extent of Borrower’s ability) to, use Agent’s name (or the name of any of
Agent’s Affiliates) in connection with any of its business operations, including
without limitation, advertising, marketing or press releases or such other
similar purposes, without Agent’s prior written consent, provided, that Borrower
may issue a press release describing the general terms of the transactions(other
than any Participation Interest which is a renewal, rather than a new
origination) documented by this Agreement, so long as Agent has reviewed and
approved the form and substance of such press release. Nothing contained in any
Loan Document is intended to permit or authorize Borrower or any of its
Affiliates to contract on behalf of Agent or any Lender.
(b)    Borrower hereby agrees that any Lender or any Affiliate of any Lender may
(i) disclose a general description of transactions arising under the Loan
Documents for advertising, marketing or other similar purposes and (ii) use
Borrower’s name, logo or other indicia germane to such party in connection with
such advertising, marketing or other similar purposes.
(c)    Lenders and Agent shall exercise commercially reasonable efforts to
maintain in confidence, in accordance with its customary procedures for handling
confidential information, all written non-public information of a Borrower Party
that any Borrower Party furnishes on a confidential basis (“Confidential
Information”), other than any such Confidential Information that becomes
generally available to the public or becomes available to any Lender or Agent
from a source other than Borrower that is not known to such recipient to be
subject to confidentiality obligations; provided, that each Lender and Agent and
their respective Affiliates shall have the right to disclose Confidential
Information to (in the cases of clauses (i) through (vi), (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential):
(i)    Borrower or its Affiliates;
(ii)    such Person’s Affiliates;
(iii)    such Person’s or such Person’s Affiliates’ lenders, funding or
financing sources;
(iv)    such Person’s or such Person’s Affiliates’ directors, officers,
trustees, partners, members, managers, employees, agents, advisors,
representatives, attorneys, equity owners, professional consultants, portfolio
management services and rating agencies;
(v)    any Person to whom a Lender offers or proposes to offer to sell, assign
or transfer the Loan or any part thereof or any interest or participation
therein;
(vi)    any Person that provides statistical analysis and/or information
services to a Lender or Agent or any of their respective Affiliates;
(vii)    any Governmental Authority to which any Lender or Agent is subject at
the request or pursuant to any requirement of such Governmental Authority, or in
connection with an examination of any Lender or Agent by any such Governmental
Authority; and
(viii)    any Person (A) to the extent required by applicable law, (B) in
response to any subpoena or other legal process or informal investigative
demand, (C) in connection with any litigation, or (D) in connection with the
actual or potential exercise or enforcement of any right or remedy under any
Loan Document.
With respect to clauses (ii) – (vi), Lender, Agent and its Affiliates shall
notify the recipient of the confidential nature of such Confidential
Information.
(d)    The obligations of Lenders and Agent and their respective Affiliates
under this Section 12.10 shall supersede and replace any other confidentiality
obligations agreed to by any Lender or Agent or any of their respective
Affiliates.

12.11    Release of Collateral
So long as no Default or Event of Default has occurred and is continuing, upon
request of Borrower, Agent shall release any Lien granted to or held by Agent
upon any Collateral being sold or disposed of in compliance with the provisions
of the Loan Documents, as determined by Agent in its sole discretion. Subject to
Section 12.3, promptly following full performance and satisfaction and
indefeasible payment in full in cash of all Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending)
and the termination of this Agreement, the Liens created hereby shall terminate
and Agent shall execute and deliver such documents, at Borrower’s expense, as
are necessary to release Agent’s Liens in the Collateral and shall return or
cause the return of or consent to the return of the Collateral to Borrower;
provided, however, that the parties agree that, notwithstanding any such
termination or release or the execution, delivery or filing of any such
documents or the return of any Collateral, if and to the extent that any such
payment made or received with respect to the Obligations is subsequently
invalidated, determined to be fraudulent or preferential, set aside, defeased or
required to be repaid to a trustee, debtor in possession, receiver, custodian or
any other Person under any Debtor Relief Law, common law or equitable cause or
any other law, then the Obligations intended to be satisfied by such payment
shall be revived and shall continue as if such payment had not been received by
Agent and the Liens created hereby shall be revived automatically without any
action on the part of any party hereto and shall continue as if such payment had
not been received by Agent. Agent shall not be deemed to have made any
representation or warranty with respect to any Collateral so delivered except
that such Collateral is free and clear, on the date of such delivery, of any and
all Liens arising from such Person’s own acts.

12.12    Treatment of Fees
The parties hereto agree that all award, entitlements and fees due and payable
by the Borrower under this Agreement, including, without limitation, pursuant to
Sections 3.2, 3.3, 3.4, 3.6 and 3.7 hereof, shall be deemed to be and shall be
treated as interest in respect of the outstanding principal amount of the Loan;
provided, however, that nothing in this Section 12.12 shall in any way modify or
reduce the obligations of the Borrower under Sections 2.2 or 3.2 of this
Agreement.

XIII.    AGENT PROVISIONS; SETTLEMENT

13.1    Agent
(a)    Appointment. Each Lender hereby designates and appoints Midtown Madison
Management LLC as the administrative agent, payment agent and collateral agent
under this Agreement and the other Loan Documents, and each Lender hereby
irrevocably authorizes Midtown Madison Management LLC, as Agent for such Lender,
to take such action or to refrain from taking such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are delegated to Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Agent agrees to act as such on the conditions
contained in this Article XIII. The provisions of this Article XIII are solely
for the benefit of Agent and Lenders, and Borrower shall have no rights as a
third-party beneficiary of any of the provisions of this Article XIII other than
the second sentence of Section 13.1(h)(iii). Agent may perform any of its duties
hereunder, or under the Loan Documents, by or through its agents, employees or
sub-agents.
(b)    Nature of Duties. In performing its functions and duties under this
Agreement, Agent is acting solely on behalf of Lenders, and its duties are
administrative in nature, and does not assume and shall not be deemed to have
assumed, any obligation toward or relationship of agency or trust with or for
Lenders, other than as expressly set forth herein and in the other Loan
Documents, or Borrower. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. Agent shall not have by reason of this Agreement or any
other Loan Document a fiduciary relationship in respect of any Lender. Each
Lender shall make its own independent investigation of the financial condition
and affairs of Borrower in connection with the extension of credit hereunder and
shall make its own appraisal of the creditworthiness of Borrower. Except for
information, notices, reports and other documents expressly required to be
furnished to Lenders by Agent hereunder or given to Agent for the account of or
with copies for Lenders, Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the Closing Date or at any time or times thereafter. If Agent seeks the
consent or approval of any Lenders to the taking or refraining from taking of
any action hereunder, then Agent shall send prior written notice thereof to each
Lender. Agent shall promptly notify each Lender in writing any time that the
Requisite Lenders or all Lenders, as applicable, have instructed Agent to act or
refrain from acting pursuant hereto.
(c)    Rights, Exculpation, Etc. Neither Agent nor any of its officers,
directors, managers, members, equity owners, employees, attorneys or agents
shall be liable to any Lender for any action lawfully taken or omitted by them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith; provided that the foregoing shall not prevent Agent from being be
liable to the extent of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and nonappealable
basis. Notwithstanding the foregoing, Agent shall be obligated on the terms set
forth herein for performance of its express duties and obligations hereunder.
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of any
Lender to whom payment was due but not made shall be to recover from the other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree promptly to return to such Lender
any such erroneous payments received by them). In performing its functions and
duties hereunder, Agent shall exercise the same care which it would in dealing
with loans for its own account. Agent shall not be responsible to any Lender for
any recitals, statements, representations or warranties made by Borrower herein
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any of the other Loan
Documents or the transactions contemplated thereby, or for the financial
condition of Borrower. Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions,
or conditions of this Agreement or any of the Loan Documents or the financial
condition of Borrower, or the existence or possible existence of any Default or
Event of Default. Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the other Loan Documents Agent is permitted or required to take or to
grant, and Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from taking any action or withholding any approval
under any of the Loan Documents until it shall have received such instructions
from the applicable percentage of Lenders. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the applicable percentage
of Lenders and, notwithstanding the instructions of Lenders, Agent shall have no
obligation to take any action if it, in good faith, believes that such action
exposes Agent or any of its officers, directors, managers, members, equity
owners, employees, attorneys or agents to any personal liability unless Agent
receives an indemnification satisfactory to it from Lenders with respect to such
action.
(d)    Reliance. Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, telex, telecopy or telegram)
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Loan Documents and its duties hereunder or
thereunder, upon advice of legal counsel, independent accountants and other
experts selected by Agent in its sole discretion.
(e)    Indemnification. Each Lender, severally and not (i) jointly or (ii)
jointly and severally, agrees to reimburse and indemnify and hold harmless Agent
and its officers, directors, managers, members, equity owners, employees,
attorneys and agents (to the extent not reimbursed by Borrower), ratably
according to their respective Pro Rata Share in effect on the date on which
indemnification is sought under this subsection of the total outstanding
Obligations (or, if indemnification is sought after the date upon which the Loan
shall have been paid in full, ratably in accordance with their Pro Rata Share
immediately prior to such date of the total outstanding Obligations), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Agent or any of its officers, directors, managers, members, equity
owners, employees, attorneys or agents in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by Agent under this Agreement or any of the other Loan Documents; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements to the extent resulting from Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction on a final and non-appealable basis. The obligations of Lenders
under this Article XIII shall survive the payment in full of the Obligations and
the termination of this Agreement.
(f)    Agent in its Individual Capacity. With respect to its Pro Rata Share of
the Loan made by it, if any, Midtown Madison Management LLC and its successors
and assigns as the Agent shall have, and may exercise, the same rights and
powers under the Loan Documents, and is subject to the same obligations and
liabilities, as and to the extent set forth in the Loan Documents, as any other
Lender. The terms “Lenders” or “Requisite Lenders” or any similar terms shall
include Agent in its individual capacity as a Lender. Agent and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of lending,
banking, trust, financial advisory or other business with, Borrower or any
Subsidiary or Affiliate of Borrower as if it were not acting as Agent pursuant
hereto.
(g)    Successor Agent.
(i)    Resignation. Agent may resign from the performance of all or part of its
functions and duties hereunder at any time by giving at least thirty (30)
calendar days’ prior written notice to Borrower and Lenders. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clause (ii) below or as otherwise provided below.
(ii)    Appointment of Successor. Upon any such notice of resignation pursuant
to clause (g)(i) of this Section 13.1, Requisite Lenders shall appoint a
successor Agent. If a successor Agent shall not have been so appointed within
said thirty (30) calendar day period referenced in clause (g)(i) above, the
retiring Agent, upon notice to Borrower, may, on behalf of Lenders, appoint a
successor Agent, who shall serve as Agent until such time as Requisite Lenders
appoint a successor Agent as provided above. If no successor Agent has been
appointed pursuant to the foregoing within said thirty (30) calendar day period,
the resignation shall become effective and Requisite Lenders thereafter shall
perform all the duties of Agent hereunder, until such time, if any, as Requisite
Lenders appoint a successor Agent as provided above.
(iii)    Successor Agent. Upon the acceptance of any appointment as Agent under
the Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and, upon the earlier of such acceptance or the effective
date of the retiring Agent’s resignation, the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents, provided that any
indemnity rights or other rights in favor of such retiring Agent shall continue
after and survive such resignation and succession. After any retiring Agent’s
resignation as Agent under the Loan Documents, the provisions of this Article
XIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.
(h)    Collateral Matters.
(i)    Collateral. Each Lender agrees that any action taken by Agent or the
Requisite Lenders (or, where required by the express terms of this Agreement, a
greater number of Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents relating to the Collateral, and the exercise by
Agent or the Requisite Lenders (or, where so required, such greater number of
Lenders) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of Lenders and Agent. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection herewith and with the Loan Documents in
connection with the Collateral; (ii) execute and deliver each Loan Document
relating to the Collateral and accept delivery of each such agreement delivered
by the Borrower, Servicer, Intermediate SPE, any Seller, any Indemnity Guarantor
or any of their Subsidiaries; (iii) act as collateral agent for Lenders for
purposes of the perfection of all security interests and Liens created by such
agreements and all other purposes stated therein; (iv) manage, supervise and
otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Loan Documents relating to the
Collateral; and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all right and remedies
given to such Agent and Lenders with respect to the Collateral under the Loan
Documents relating thereto, Applicable Law or otherwise.
(ii)    Release of Collateral. Lenders hereby irrevocably authorize Agent, at
its option and in its discretion, to release any Lien granted to or held by
Agent, for the benefit the of Lenders, upon any Collateral covered by the Loan
Documents (A) upon termination of this Agreement and the indefeasible payment
and satisfaction in full in cash of all Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted); (B) constituting Collateral being sold or disposed of if Borrower
certifies to Agent that the sale or disposition is made in compliance with the
provisions of the Loan Documents (and Agent may rely conclusively on any such
certificate, without further inquiry); or (C) constituting Collateral leased to
Borrower under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by Borrower to be, renewed or extended.
(iii)    Confirmation of Authority; Execution of Releases. Without in any manner
limiting Agent’s authority to act without any specific or further authorization
or consent by Lenders (as set forth in Section 13.1(h)(i) and (ii)), each Lender
agrees to confirm in writing, upon request by Borrower, the authority to release
any property covered by this Agreement or the Loan Documents conferred upon
Agent under Section 13.1(h)(ii). So long as no Event of Default exists, upon
receipt by Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral covered by this Agreement or the
other Loan Documents, and upon at least five (5) Business Days’ prior written
request by Borrower, Agent shall (and hereby is irrevocably authorized by
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens granted to Agent, for the benefit itself and the Lenders, herein or
pursuant hereto upon such Collateral; provided, however, that (A) Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
(other than that such Collateral is free and clear, on the date of such
delivery, of any and all Liens arising from such Person’s own acts), and (B)
such release shall not in any manner discharge, affect or impair the Obligations
or any Liens upon (or obligations of Borrower or any Subsidiary of Borrower in
respect of) all interests retained by Borrower or any Subsidiary of Borrower,
including, without limitation, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral covered by this Agreement or the
Loan Documents.
(iv)    Absence of Duty. Agent shall have no obligation whatsoever to any Lender
or any other Person to assure that the Collateral covered by this Agreement or
the other Loan Documents exists or is owned by Borrower or is cared for,
protected or insured or has been encumbered or that the Liens granted to Agent,
on behalf of the Lenders, herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected, enforced or maintained
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 13.1(h) or in any of the Loan Documents; it
being understood and agreed that in respect of the Collateral covered by this
Agreement or the other Loan Documents, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its discretion,
given Agent’s own interest in Collateral covered by this Agreement or the Loan
Documents as one of Lenders and Agent shall have no duty or liability whatsoever
to any of the other Lenders; provided, that Agent shall exercise the same care
which it would in dealing with loans for its own account.
(i)    Agency for Perfection. Each Lender hereby appoints Agent as agent for the
purpose of perfecting Lenders’ security interest in Collateral which, in
accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession. Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall hold such Collateral for
purposes of perfecting a security interest therein for the benefit of the
Lenders, notify Agent thereof and, promptly upon Agent’s request therefor,
deliver such Collateral to Agent or otherwise act in respect thereof in
accordance with Agent’s instructions.
(j)    Exercise of Remedies. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce this Agreement or any other Loan
Document or to realize upon any Collateral security for the Loan or other
Obligations; it being understood and agreed that such rights and remedies may be
exercised only by Agent in accordance with the terms of the Loan Documents.

13.2    Lender Consent
(a)    In the event Agent requests the consent of a Lender and does not receive
a written denial thereof within five (5) Business Days after such Lender’s
receipt of such request, then such Lender will be deemed to have given such
consent so long as such request contained a notice stating that such failure to
respond within five (5) Business Days would be deemed to be a consent by such
Lender.
(b)    In the event Agent requests the consent of a Lender in a situation where
such Lender’s consent would be required and such consent is denied, then Agent
may, at its option, require such Lender to assign its interest in the Loan to
Agent for a price equal to the then outstanding principal amount thereof due
such Lender plus accrued and unpaid interest (other than interest accrued at the
Default Rate) and fees due such Lender, which principal, interest and fees will
be paid to the Lender at the time that Lender assigns its interest in the Loan
to Agent. In the event that Agent elects to require any Lender to assign its
interest to Agent pursuant to this Section 13.2(b) Agent will so notify such
Lender in writing within forty-five (45) days following such Lender’s denial,
and such Lender will assign its interest to Agent no later than ten (10)
Business Days following receipt of such notice.

13.3    Set-off and Sharing of Payments
In addition to any rights and remedies now or hereafter granted under Applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuation of any Event of Default, each Lender is hereby
authorized by Borrower at any time or from time to time, to the fullest extent
permitted by Applicable Law, with the prior written consent of Agent and without
notice to Borrower or any other Person other than Agent (such notice being
hereby expressly waived) to set off and to appropriate and to apply any and all
(a) balances (general or special, time or demand, provisional or final) held by
such Lender at any of its offices for the account of Borrower (regardless of
whether such balances are then due to Borrower ), and (b) other Collateral at
any time held or owing by such Lender to or for the credit or for the account of
Borrower, against and on account of any of the Obligations which are not paid
when due; provided, that no Lender or any such holder shall exercise any such
right without prior written notice to Agent. Any Lender that has exercised its
right to set-off or otherwise has received any payment on account of the
Obligations shall, to the extent the amount of any such set off or payment
exceeds its Pro Rata Share of payments obtained by all of the Lenders on account
of such Obligations, purchase for cash (and the other Lenders or holders of the
Loan shall sell) participations in each such other Lender’s or holder’s Pro Rata
Share of Obligations as would be necessary to cause such Lender to share such
excess with each other Lenders or holders in accordance with their respective
Pro Rata Shares; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such purchasing Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery. Borrower agrees, to the fullest extent permitted by
Applicable Law, that (y) any Lender or holder may exercise its right to set-off
with respect to amounts in excess of its Pro Rata Share of the Obligations and
may sell participations in such excess to other Lenders and holders, and (z) any
Lender so purchasing a participation in the Loan made or other Obligations held
by other Lenders may exercise all rights of set-off, bankers’ lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of the Loan and other Obligations in the amount of such
participation.

13.4    Disbursement of Funds
Agent may, either directly, or through one or more of its Affiliates, on behalf
of Lenders, disburse funds to Borrower for a Revolving Advance requested or any
other Advance (an “Agent Advance”). Each such Lender shall reimburse Agent for
its Pro Rata Share of all Agent Advances in accordance with Section 13.5 below.
If Agent so elects to require that funds be made available prior to disbursement
to Borrower, Agent shall advise each such Lender in accordance with Section
4.2(b). If Agent shall have made an Agent Advance, and such Lender fails to pay
the amount of its Pro Rata Share forthwith in accordance the terms hereof, Agent
may promptly notify Borrower, and Borrower shall immediately repay such amount
to Agent. Any repayment by Borrower required pursuant to this Section 13.4 shall
be without premium or penalty. In addition, with respect to each Agent Advance,
Agent shall have, for itself or its Affiliates, as applicable (subject to agreed
upon terms related to such Agent Advance between Agent and such Lender, if any),
the right to set off against the amounts of any payments or distributions to be
made to such Lender hereunder, the entire amount of such Agent Advance, together
with any agreed upon interest or fees thereon, until such Agent Advance is paid
in full. Nothing in this Section 13.4 or elsewhere in this Agreement or the
other Loan Documents, including, without limitation, the provisions of Section
13.5, shall be deemed to require Agent to advance funds on behalf of any Lender
or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

13.5    Settlements; Payments; and Information
(a)    Advances; Payments; Interest and Fee Payments.
(i)    The amount of the outstanding Loan may fluctuate from day to day through
Agent’s disbursement of funds to or on account of, and receipt of funds from,
Borrower. In order to minimize the frequency of transfers of funds between Agent
and each Lender, Advances and repayments thereof may be settled according to the
procedures described in Sections 13.5(a)(ii) and 13.5(a)(iii). Notwithstanding
these procedures, each Lender’s obligation to fund its Pro Rata Share of any
Advances made by Agent to or on account of Borrower will commence on the date
such Advances are made by Agent. Nothing contained in this Agreement shall
obligate a Lender to make an Advance at any time any Default or Event of Default
exists. All such payments will be made by such Lender without set-off,
counterclaim or deduction of any kind.
(ii)    Once each week, or more frequently (including daily), if Agent so elects
(each such day being a “Settlement Date”), Agent will advise each Lender by 1:00
p.m. (New York City time) on a Business Day by telephone, telex or telecopy of
the amount of each such Lender’s Pro Rata Share of the outstanding Advances. In
the event payments are necessary to adjust the amount of such Lender’s share of
the Advances to such Lender’s Pro Rata Share of the Advances, the party from
which such payment is due will pay the other party, in same day funds, by wire
transfer to the other’s account not later than 2:00 p.m. (New York City time) on
the Business Day following the Settlement Date.
(iii)    (A) By no later than 3:00 p.m. (New York time) on the first Reporting
Date of each month (the “Interest Reporting Date”), Agent will advise each
Lender by telephone or facsimile of the amount of interest and fees charged to
and collected from Borrower for the preceding month in respect of the Loan.
Provided that such Lender has made all payments required to be made by it under
this Agreement and provided that Lender has not received its Pro Rata Share of
interest and fees directly from Borrower, Agent will pay to such Lender, by wire
transfer to such Lender’s account (as specified by such Lender to Agent from
time to time after the date hereof pursuant to the notice provisions contained
herein or in the applicable Lender Addition Agreement) not later than 2:00 p.m.
(New York time) on the Payment Date following the Interest Reporting Date, such
Lender’s share of such interest and fees.
(b)    Availability of Lenders’ Pro Rata Share.
(i)    Unless Agent has been notified by a Lender prior to any proposed funding
date of such Lender’s intention not to fund its Pro Rata Share of an Advance,
Agent may assume that such Lender will make such amount available to Agent on
the proposed funding date or the Business Day following the next Settlement
Date, as applicable; provided, however, nothing contained in this Agreement
shall obligate a Lender to make an Advance at any time any Default or Event of
Default exists. If such amount is not, in fact, made available to Agent by such
Lender when due, Agent will be entitled to recover such amount on demand from
such Lender without set-off, counterclaim or deduction of any kind.
(ii)    Nothing contained in this Section 13.5(b) will be deemed to relieve a
Lender of its obligation to fulfill its commitments or to prejudice any rights
Agent or Borrower may have against such Lender as a result of any default by
such Lender under this Agreement.
(c)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender without set-off, counterclaim
or deduction of any kind.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any Debtor Relief Law or otherwise, then, notwithstanding any other term or
condition of this Agreement, Agent will not be required to distribute any
portion thereof to any Lender. In addition, each Lender will repay to Agent on
demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to
Borrower or such other Person, without set-off, counterclaim or deduction of any
kind.

13.6    Dissemination of Information
Upon request by a Lender, Agent will distribute promptly to such Lender, unless
previously provided by Borrower to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and information, including, without limitation, financial and reporting
information received from Borrower or generated by a third party (and excluding
only internal information generated by Midtown Madison Management LLC for its
own use as a Lender or as Agent and any attorney-client privileged
communications or work product), as provided for in this Agreement and the other
Loan Documents as received by Agent. Agent shall not be liable to any of the
Lenders for any failure to comply with its obligations under this Section 13.6,
except to the extent that such failure is attributed to Agent’s gross negligence
or willful misconduct and results in demonstrable damages to such Lender as
determined, in each case, by a court of competent jurisdiction on a final and
non-appealable basis.

13.7    Non-Funding Lender.
(a)    The failure of any Lender to make any Advance (the “Non-Funding Lender”)
on the date specified therefor shall not relieve any other Lender (each such
other Lender, an “Other Lender”) of its obligations to make such Advance, but
neither any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance or make any other payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” for any voting or consent
rights under or with respect to any Loan Document. In the event that any Lender
(other than a Non-Funding Lender), at the request of Agent or with the prior
written consent of Agent, shall fund such Non-Funding Lender’s Pro Rata Share of
such Advance, in accordance with such Lender’s Pro Rata Share (any such funding
Lender, a “Funding Lender”), then such Non-Funding Lender agrees immediately to
pay to each Funding Lender the amount so funded by such Funding Lender, with
interest thereon, for each day from and including the date such amount was
funded by such Funding Lender to, but excluding, the date of payment to each
such Funding Lender, at the rate per annum equal to the LIBOR Rate plus three
percent (3.0%). If, at a later date, such Non-Funding Lender pays the amount of
its failed Pro Rata Share of the applicable Advance to the Funding Lenders,
together with interest as provided above, then such amount attributable to
principal shall constitute such Non-Funding Lender’s funding of its Pro Rata
Share of the applicable Advance. The failure of any Lender to fund its Pro Rata
Share of any Advance shall not relieve any other Lender of its obligation to
fund its Pro Rata Share of such Advance.
(b)    Non-Funding Lender Commitment Assignment. An Other Lender who is not then
an Affiliate of an Non-Funding Lender shall have the right, but not the
obligation, to acquire and assume its Pro Rata Share of an Non-Funding Lender’s
then remaining Revolving Loan Commitment at the request of Agent or with the
prior written consent of Agent. Immediately upon receiving written notice from
such Other Lender that it desires to acquire its Pro Rata Share of such
Non-Funding Lender’s then remaining Revolving Loan Commitment, the Non-Funding
Lender shall assign, in accordance with this Agreement, all or part, as the case
may be, of its Revolving Loan Commitment and other rights and obligations under
this Agreement and all other Loan Documents to such Other Lender.
If no Other Lender elects to acquire and assume its Pro Rata Share of such
Non-Funding Lender’s then remaining Revolving Loan Commitment as set forth in
the immediately preceding paragraph within thirty (30) calendar days of such
Non-Funding Lender becoming an Non-Funding Lender, then the Borrower may, by
notice in writing to the Agent and the Non-Funding Lender, (i) request such
Non-Funding Lender to cooperate with the Borrower in obtaining a Replacement
Lender for such Non-Funding Lender; or (ii) propose a Replacement Lender. If a
Replacement Lender shall be accepted by the Agent who, at the time of
determination, is neither an Non-Funding Lender nor an Affiliate of an
Non-Funding Lender, then such Non-Funding Lender shall assign its then remaining
Revolving Loan Commitment and other rights and obligations related to unfunded
Revolving Loan Commitments under this Agreement and all other Loan Documents to
such Replacement Lender.
In either case, following the consummation of the assignment and assumption of
the Non-Funding Lender’s remaining Revolving Loan Commitment pursuant to one of
the two immediately preceding paragraphs in this Section 13.7, any remaining
Revolving Loan Commitment of such Non-Funding Lender shall not terminate, but
shall be reduced proportionately to reflect any such assignments and
assumptions, and such Non-Funding Lender shall continue to be a “Lender”
hereunder with its Revolving Loan Commitment and Pro Rata Share eliminated to
reflect such assignments and assumptions. Upon the effective date of such
assignment(s) and assumption(s) such Replacement Lender shall, if not already a
Lender, become a “Lender” for all purposes under this Agreement and the other
Loan Documents. The assignment and assumption contemplated by this paragraph
shall modify the ownership of obligations related to unfunded Revolving Loan
Commitments only and shall not modify the Non-Funding Lender’s rights and
obligations, including, without limitation, all indemnity obligations hereunder,
with respect to Advances previously funded.

13.8    Patriot Act
Each Lender that is subject to the requirements of the Patriot Act and Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Agent and each Lender to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a request by Agent or any Lender, provide all
documentation and other information that Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Patriot Act.

13.9    Electronic Signatures
This Agreement and any waiver or amendment hereto may be executed in
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. This Agreement and each of the
other Loan Documents may be executed and delivered by facsimile, portable
document format (.pdf), or other Electronic Transmission all with the same force
and effect as if the same was a fully executed and delivered original manual
counterpart. Delivery of an executed electronic signature page of this Agreement
and each of the other Loan Documents by facsimile, portable document format
(.pdf), or Electronic Transmission shall be as effective as delivery of a
manually executed counterpart hereof and each party to this Agreement and each
of the other Loan Documents agrees that it will be bound by its own signature
and that it accepts the facsimile, portable document format (.pdf), or other
electronic signature of each other party to this Agreement and each of the other
Loan Documents. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the Agent of a
manually signed paper Agreement or any Loan Document which has been converted
into electronic form (such as scanned portable format (.pdf)), or an
electronically signed Agreement or any Loan Document converted into another
format, for transmission, delivery and/or retention. The Agent may, at its
option, create one or more copies of such Agreement in an electronic form
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
Agent’s business, and destroy the original paper document. Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile, portable document
format (.pdf), or other Electronic Transmission document or signature. The words
“execution,” “executed,” “signed,” “signature,” and words of like import in this
paragraph shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]






49
CURO - LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has duly executed this Loan and Security
Agreement as of the date first written above.
BORROWER:

CURO RECEIVABLES FINANCE II, LLC



By:    /s/Don Gayhardt    
Name:     Donald F. Gayhardt Jr.    
Title:     President and Chief Executive Officer    
Address:


c/o CURO Management LLC
3527 North Ridge Road
Wichita, KS 67205
Attn:  Don Gayhardt
E-Mail:  don.gayhardt@curo.com


With a copy to:


CURO Financial Technologies Corp.
3527 North Ridge Road
Wichita, KS 67205
Attn:  Vin Thomas
E-Mail:  vinthomas@curo.com






[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------





AGENT:

MIDTOWN MADISON MANAGEMENT LLC



By: /s/David Aidi    
Name: David Aidi    
Title: Authorized Signatory    


Address:


780 Third Avenue, 27th Floor
New York, NY 10017
Attention: Raymond Chan
Telephone: 212-201-1915
Facsimile: 917-464-7350
Email: chan@atalayacap.com


With a copy to:


780 Third Avenue, 27th Floor
New York, NY 10017
Attention: Steven Segaloff
Phone: 212-201-1921
Facsimile: 917-464-7350
Email: segaloff@atalayacap.com




[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------





LENDER:

ATALAYA ASSET INCOME FUND VI LP



By: /s/David Aidi    
Name: David Aidi    
Title: Authorized Signatory    


Address:


780 Third Avenue, 27th Floor
New York, NY 10017
Attention: Raymond Chan
Telephone: 212-201-1915
Facsimile: 917-464-7350
Email: chan@atalayacap.com


With a copy to:


780 Third Avenue, 27th Floor
New York, NY 10017
Attention: Steven Segaloff
Phone: 212-201-1921
Facsimile: 917-464-7350
Email: segaloff@atalayacap.com








































[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------





Acknowledged and agreed
SELLER:




ADVANCE GROUP, INC.
AVIO CREDIT, INC.
CASH COLORADO, LLC
CONCORD FINANCE, INC.
FMMR INVESTMENTS, INC.
GALT VENTURES, LLC
PRINCIPAL INVESTMENTS, INC.
SCIL, INC.
SPEEDY CASH ILLINOIS, INC.


By:/s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.    
Title: President and Chief Executive Officer    






Address:


    
    
Attention: _____________
Telephone: _____________
Facsimile: _____________
Email: _____________








[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------






SERVICER:
CURO MANAGEMENT LLC

By:/s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.    
Title: President and Chief Executive Officer    
Address:


c/o CURO Management LLC
3527 North Ridge Road
Wichita, KS 67205
Attn:  Don Gayhardt
E-Mail:  don.gayhardt@curo.com


With a copy to:


CURO Financial Technologies Corp.
3527 North Ridge Road
Wichita, KS 67205
Attn:  Vin Thomas
E-Mail:  vinthomas@curo.com








[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------






Schedule 6.8
{omitted}







--------------------------------------------------------------------------------






Schedule 6.17(a)(i)


[***]









--------------------------------------------------------------------------------







Schedule 6.17(a)(ii)


[***]







--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------






Schedule 6.19(a)


Restricted Payment Covenants


(a)    Holdings will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:
(i)    declare or pay any dividend on, or make any other payment or distribution
in respect of, its Equity Interests (including any dividend or distribution
payable in connection with any merger or consolidation involving Holdings) or
similar payment to the direct or indirect holders thereof in their capacity as
such (other than any dividends or distributions payable solely in its Equity
Interests (other than Disqualified Stock) and dividends or distributions payable
to Holdings or any of its Restricted Subsidiaries (and, if such Restricted
Subsidiary has stockholders other than Holdings or other Restricted
Subsidiaries, to its other stockholders on no more than a pro rata basis));
(ii)    purchase, redeem or otherwise acquire or retire for value any Equity
Interests of Holdings held by any Person or any Equity Interests of any
Restricted Subsidiary of Holdings held by any Affiliate of Holdings (in each
case other than held by Holdings or a Restricted Subsidiary of Holdings),
including in connection with any merger or consolidation and including the
exercise of any option to exchange any Equity Interests (other than into Equity
Interests of Holdings that are not Disqualified Stock);
(iii)    make any purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value, prior to the scheduled maturity, scheduled
repayment or scheduled sinking fund payment of any Indebtedness that is
contractually subordinated in right of payment to the Indenture Notes or any
Guarantee thereof (other than the payment of interest and other than the
purchase, repurchase or other acquisition of such Indebtedness purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such purchase,
repurchase or other acquisition); or
(iv)    make any Restricted Investment (as defined in the Indenture).
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:
(A)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;
(B)    Holdings would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to Incur







--------------------------------------------------------------------------------





at least $1.00 of additional Indebtedness pursuant to the Consolidated Total
Leverage Ratio test set forth in Section 6.19(c); and
(C)    such Restricted Payment, together with the aggregate of all other
Restricted Payments made by Holdings and its Restricted Subsidiaries after
August 27, 2018 (excluding Restricted Payments permitted by clauses (ii) through
(xii) of subsection (b) below), is, at the time of determination, less than the
sum of:
(1)    50% of the Consolidated Net Income of Holdings for the period (taken as
one accounting period) beginning on the first day of the fiscal quarter during
which the date of this Indenture occurs and ending on the last day of Holdings’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus
(2)    100% of the aggregate net cash proceeds received by Holdings from a
contribution to its common equity capital or from the issuance or sale of its
Equity Interests (other than Disqualified Stock) subsequent to August 27, 2018
(other than an issuance or sale to a Subsidiary of Holdings) and 100% of any
cash capital contribution received by Holdings from its shareholders subsequent
to the date of this Indenture, plus
(3)    the amount by which the principal amount of any Indebtedness of Holdings
or a Restricted Subsidiary of Holdings is reduced upon the conversion or
exchange (other than by a Restricted Subsidiary of Holdings) subsequent to
August 27, 2018 of any Indebtedness of Holdings or a Restricted Subsidiary of
Holdings convertible or exchangeable for Equity Interests (other than
Disqualified Stock) of Holdings (less the amount of any cash, or the fair value
of any other property, distributed by Holdings or a Restricted Subsidiary of
Holdings upon such conversion or exchange); provided, however, that the
foregoing amount shall not exceed the net cash proceeds received by Holdings or
any Restricted Subsidiary of Holdings from the sale of such Indebtedness
(excluding net cash proceeds from sales to a Restricted Subsidiary of Holdings),
plus
(4)    the amount equal to the sum of (x) the net reduction in the Restricted
Investments made by Holdings or any Restricted Subsidiary of Holdings in any
Person resulting from repurchases, repayments or redemptions of such Investments
by such Person, proceeds realized on the sale or other disposition of such
Investment and proceeds representing the return of capital (excluding dividends
and distributions to the extent included in Consolidated Net Income), in each
case realized by Holdings or any Restricted Subsidiary of Holdings, and (y) in
the event that any Unrestricted Subsidiary of Holdings is re-designated as a
Restricted Subsidiary, the portion (proportionate to Holdings’s equity interest
in such Subsidiary) of the Fair







--------------------------------------------------------------------------------





Market Value of the net assets of such Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is designated a Restricted Subsidiary, that in each case
have occurred subsequent to August 27, 2018; provided, however, that the
foregoing sum will not exceed, in the case of any such Person, the amount of
Restricted Investments previously made (and treated as a Restricted Payment) by
Holdings or any Restricted Subsidiary of Holdings in such Person or Unrestricted
Subsidiary, plus
(5)    100% of any dividends received by Holdings or a Guarantor after August
27, 2018 from an Unrestricted Subsidiary of Holdings, to the extent such
dividends were not otherwise included in the Consolidated Net Income of Holdings
for such period.
(b)    The foregoing provisions will not prohibit:
(i)    the payment of any dividend or other distribution or the consummation of
any irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the irrevocable redemption notice,
if at said date of declaration or notice, such payment would have complied with
the provisions of this Indenture;
(ii)    any Restricted Payment made in exchange for, or with the net cash
proceeds from, the substantially concurrent sale of Equity Interests of Holdings
(other than any Disqualified Stock and other than Equity Interests issued or
sold to a Subsidiary of Holdings) or a substantially concurrent cash capital
contribution received by Holdings from its shareholders; provided that the net
cash proceeds from such sale or such cash capital contribution (to the extent so
used for such Restricted Payment) shall be excluded from clause (C)(2) of
subsection (a) above;
(iii)    the defeasance, redemption, repurchase, retirement or other acquisition
of Indebtedness of Holdings or any Guarantor that is contractually subordinated
in right of payment to the Indenture Notes or to any Guarantee in exchange for,
or with the net cash proceeds from, an Incurrence of Permitted Refinancing Debt
(as defined in the Indenture);
(iv)    the redemption, repurchase, retirement or other acquisition for value of
any Equity Interests of Holdings or any Restricted Subsidiary of Holdings held
by employees, former employees, directors, former directors, consultants or
former consultants of Holdings (or any of its Subsidiaries); provided that the
aggregate amount of such repurchases and other acquisitions (excluding amounts
representing cancellation of Indebtedness) shall not exceed $5.0 million in any
fiscal year (with unused amounts in any fiscal year being carried over to
succeeding fiscal year; provided that the aggregate amount of such repurchases
and other acquisitions (excluding amounts representing cancellation of
Indebtedness) shall not exceed $10.0 million in any fiscal year) (plus the
amount of net cash and proceeds received by Holdings and its Restricted
Subsidiaries (a) in respect of “key man” life insurance and (b) from the
issuance of Equity Interests by Holdings to members







--------------------------------------------------------------------------------





of management of Holdings and its Subsidiaries, to the extent that those amounts
did not provide the basis for any previous Restricted Payment);
(v)    payments of dividends on Disqualified Stock issued pursuant to
Section 5.09 of the Indenture (or any successor provision);
(vi)    repurchases of Capital Stock deemed to occur upon exercise of stock
options if such Capital Stock represents a portion of the exercise price of such
options;
(vii)    cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of Holdings; provided,
however, that any such cash payment shall not be for the purpose of evading the
limitation of this Schedule 3.19(a);
(viii)    so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, payments of intercompany subordinated
Indebtedness, the Incurrence of which was permitted under clause (v) of Section
5.09(b) of the Indenture (or any successor provision);
(ix)    the repurchase, redemption or other acquisition or retirement for value
of any Indebtedness of Holdings or any Guarantor that is contractually
subordinated in right of payment to the Indenture Notes or to any Guarantee
thereof (i) pursuant to provisions similar to those set forth in Section 5.14 of
the Indenture (or any successor provision) and (ii) pursuant to provisions
similar to those set forth in Section 5.10 of the Indenture (or any successor
provision);
(x)    [reserved];
(xi)    Restricted Payments that are made with Excluded Contributions (as
defined below); or
(xii)    Restricted Payments in an amount that, when taken together with all
Restricted Payments previously made pursuant to this clause (xii) and then
outstanding, does not exceed $40.0 million.
The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value (as defined below) on the date of the Restricted Payment of the assets
proposed to be transferred by Holdings or such Restricted Subsidiary, as the
case may be, pursuant to the Restricted Payment.
As of the date of this Indenture, all of the Subsidiaries of Holdings will be
Restricted Subsidiaries. Holdings will not permit any Unrestricted Subsidiary of
Holdings to become a Restricted Subsidiary of Holdings except pursuant to the
last sentence of the second paragraph under Section 5.15. For purposes of
designating any Restricted Subsidiary of Holdings as an Unrestricted Subsidiary,
all outstanding Investments by Holdings and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated will be deemed to be
Restricted Payments in an amount determined as set forth in the last sentence of
the definition of “Investment.” Such







--------------------------------------------------------------------------------





designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time pursuant to Section 5.07 or pursuant to the definition
of “Permitted Investments,” and if such Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary.


“Excluded Contributions” means the net cash proceeds and/or Cash Equivalents
received by Holdings after August 27, 2018, from:


(1)     contributions to its common equity capital; and


(2)     the sale (other than to Holdings or to a Subsidiary of Holdings or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of Holdings or any Subsidiary of Holdings) of
Capital Stock (other than Disqualified Stock) of Holdings;


in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed on or promptly after the date of such contribution or sale,
the proceeds of which are excluded from the calculation set forth in clause
(a)(iv)(C) above.


“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of Holdings
or CFTC, as applicable; provided, however, that with respect to any such value
less than $5.0 million, only the good faith determination of Holdings’ or CFTC’s
senior management shall be required.







--------------------------------------------------------------------------------







SCHEDULE A


REVOLVING LOAN COMMITMENTS


Lender
Revolving Loan Commitment
ATALAYA ASSET INCOME FUND VI LP
$100,000,000*
Total
$100,000,000*



* Upon the occurrence of the Commitment Increase Date, such Revolving Loan
Commitments shall automatically increase to $200,000,000 without the necessity
of any further action by any party hereto.







